Madam President, I have a question. Before the summer I wrote to the College of Quaestors and also to the President of Parliament asking what the position was with the move and computer equipment for Members in their offices. I now understand that we shall be moving in November, in other words in the November political group week and the November part-session week. I should like to know whether, if Members want to have their own computers installed in their own offices, it is possible for the computer provided by Parliament to be put in the assistants' room and what arrangements do I need to make? That is the first question. I put it in writing and have still not received an answer and I should very much like one.
My second comment is that there have been quite a few moves in the last few weeks and is there any guarantee that when Members move electricity and water and also all telephone connections will be working? I have my doubts, because there have been a great many problems with the moves in the last few weeks. Can you guarantee that and also perhaps let Parliament have a plan so that it can all be done in those fourteen days without any hitches?
Mrs Oomen-Ruijten, your point of order has the great merit of allowing our colleagues to join us as quickly as possible, since we are going to vote on the budget soon. That being so, it is an important question. The College of Quaestors examined your questions on Tuesday, and the reply, from what I have been told, is on its way to you.
On this point, Mr Tomlinson has some details to give you. I am letting him speak, because, as you can see, we still do not have the necessary majority to vote on the budget, but I do ask you please to avoid spending much time on this question. I can assure you, Mrs Oomen-Ruijten, that all the points you have raised will naturally be examined with the attention they deserve.
Madam President, this follows on in a slightly different direction from the interesting point made by Mrs Oomen-Ruijten. There are rumours circulating concerning new furniture that has been purchased for the D3 Building. There are those who I would call 'first class' Members of Parliament who have better quality furniture than the 'second class' Members of Parliament who have decided that they are unhappy with their first class allocations.
There is also a rumour circulating that a number of Members has asked for unused furniture to be removed from their rooms. This, I am sure, is incorrect. I am also quite sure that the Bureau and the chairs of committee and everybody else will want to be as financially responsible as possible when we are trying to meet Maastricht convergence criteria. However, if there is any truth in this rumour, can you discuss it in the Bureau and ensure that it is quashed.
Mr Tomlinson, we heard you. Anyway, as far as I am concerned, I heard your message well.
Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
The matter of my visitors from Twente who were attacked and robbed was ruled out of order, but the President has taken it up himself, for which I am grateful. I am happy to hand the matter over to Mr GilRobles.
Madam President, there is an error on page 8 of the Minutes where the President is described as referring a letter from a colleague to the Bureau. In fact, the President decided to refer it to the Committee on the Rules of Procedure.
Speaking for myself, I think that both bodies should be involved: the Committee on the Rules of Procedure to establish an authentic interpretation and the Bureau to comment on the discourtesy shown by the Labour Party in suspending four of its members after the President had made it clear he wished to have the code of conduct further discussed and considered.
Mr Donnelly, I want to make it clear that we are not going to reopen that debate. What was said was the Committee on the Rules of Procedure, we all heard it in our headphones. There is an error in the English version, which says 'Bureau' . All the versions will therefore be revised so that the Committee on the Rules of Procedure appears. For the moment, we are approving the Minutes, and it is important that the Minutes reflect properly what was said yesterday. It was the Committee on the Rules of Procedure which was mentioned.
Madam President, I would like to refute the comments from across the floor and say that there are totally inappropriate. I would also like to support the President's comments which he has made in writing.
Madam President, I request your help. I have on two occasions raised an issue in this Chamber during the course of discussions such as this and it has been incorrectly minuted.
I will now dictate the minutes which I wanted for Tuesday and that I asked again to be reinstated. It should read 'Mr Hallam complained that the proposed Council Regulation 96/0247 banning the use of nickel in the new euro coin on health grounds was based on a myth. There was no health risk from nickel. The proposal to insist on Nordic gold in the new euro coins was an expensive nonsense.'
The aforementioned relates to Tuesday and I request that it be included in the minutes for that day.
Mr Hallam, I can say to you now that your remarks will indeed be faithfully recorded in the minutes of today's session, but they are worth correcting for the other sessions.
Madam President, pages 18 and 19 of the Spanish version record the incidents that took place yesterday at Question Time to the Council. The Minutes faithfully record that, at the beginning of Question Time, the President apologized to the President-in-Office of the Council for the fact that Question Time had started almost half an hour late. They also faithfully record that a number of Members expressed their discontent.
However, Madam President, they do not record that the President, after consulting the Council Presidency and Parliament's services, proposed extending Question Time by twenty minutes. That was a clear proposal and it is not recorded in the Minutes.
We will make the correction.
Madam President, I notice from the Minutes of this morning, as well as yesterday morning and the previous day that there is obviously a serious problem of underemployment among the Conservatives in this House. They seem to spend most of their time looking at the internal procedures of other parties. Perhaps you could give them some reports to do, some real work.
Madam President, this is about tomorrow's Minutes. I welcome you to the chair, and above all I draw the attention of Mrs van Dijk and her press officer to that fact.
Are there any other comments on the Minutes?
(The Minutes were approved)
Madam President, on a point of order. I wonder whether the Bureau could clarify the rules governing demonstrations in this institution? As we came into the hemicycle Members were greeted by a demonstration of members of staff with a very laudable aim: ' Tomlinson go home!'
We have had discussions about this in the past, and I remember during the miners' demonstrations those of us who supported the miners in their struggle against the Thatcher Government were not allowed to display our support and publish posters. However, here we have a situation where members of staff appear willy-nilly to be able to demonstrate and Members appear to be denied the same privilege!
I would like some clarification here. I do not object to people being allowed to demonstrate but what is sauce for the MEP goose should be sauce for the parliament official ganders.
Madam President, on a point of order. The Rules of Parliament are quite clear that Parliament must issue its amendments and its reports in the languages of the Members present. I went to Distribution and asked for the amendments to the Tomlinson report and I have received them in German.
Now as most people in this room will know, because of the English language that us Scots get taught in Scotland our English isn't very good. I can assure you my German is absolutely hopeless. Is it possible for you to instruct the office to ensure that these amendments are available in English and the languages of the other Members so that we can understand what we are voting on?
Mr Falconer, I think there was a mistake, because the amendments exist in all the languages. But someone must have thought that you also spoke German, you see.
Madam President, I gave notice to the Secretary-General of Parliament that I would raise a point of order at the beginning of budget votes today.
Outside this Chamber a demonstration is going on which is in fundamental breach of the Rules of Parliament. We as a Parliament have banned all demonstrations outside the hemicycle. There is a demonstration taking place by our staff. If any lobbyist had lobbied against Parliament in the way that our staff are lobbying against Parliament, we would have expelled the lobbyist under our Rules.
It is unacceptable when Parliament is exercising its responsibility in relation to the budget, and when the Committee on Budgets is following the decision of the Bureau of Parliament, that there should be a demonstration which is being personalized against both the Secretary-General and this Parliament's rapporteur as in the case with the performance which is going on at the moment. Will you instruct, therefore, the ushers to tell Parliament's staff to go back to work! That is what they are paid to be doing here; we are paid to legislate!
Thank you, Mr Tomlinson. Mr McMahon had raised the same problem, but in the meantime I have actually been able to check on the material existence of this demonstration. It is quite unacceptable. An end must indeed be put to it, and I ask the ushers to take the action Mr Tomlinson has called for.
I believe the dignity of our Parliament requires us to put a stop to activities which damage the credibility of our institution. I believe that we must be very, very careful, and that everyone must do his or her part. I think you understand me.
I hope that will happen.
Madam President, the posters are still there attacking a Member of this House. I asked the ushers to remove them; they said that they were authorized. I asked who had authorized them and received no answer. This is a very unsatisfactory situation. I would like these posters to be removed right now!
Mrs Ewing, no-one authorized those posters, and really this is all becoming very unhealthy. We must be very careful. It seems that those posters are outside the hemicycle. If they are still there, they must be removed. No national parliament would tolerate that.
Madam President, I must report a mistake in the Dutch version of the attendance list. The members present are shown from A to K and the next page is the same. To reassure Mrs Van Dijk and her press officers it is important that names from K to Z are also shown on the attendance list.
Votes
(COM(97)0280 - C4-0300/97)">
Draft amendments to Sections I - European Parliament, II - Council, IV - Court of Justice, V - Court of Auditors and VI - Economic and Social Committee and Committee of the Regions, of the draft general budget of the European Union for financial year 1998 (COM(97)0280 - C4-0300/97)
Tillich (PPE), rapporteur. (DE) Madam President, ladies and gentlemen, the House was not very full during the debate. That is why I would like to repeat a point I made in the debate: my sincere thanks to all colleagues who were so cooperative and helpful in the House during the finalizing of the budget.
Voting on the budget really is something special. That also means the voting time today is extended. The Committee on Budgets and the other committees have been at pains to do everything correctly. Despite that there are always small technical errors or corrections which of necessity can arise from the voting, because it was not entirely congruent of coherent. For this reason I should like to suggest that you agree my oral amendment . It relates, first, to Amendment No 693 on the Raphael programme. I would like to reinstate the amount from the preliminary draft budget. That is in line with the amendment from the Committee on Culture.
On Amendment No 731 concerning tropical rainforest, application is made for an increase of ECU 5 million to the total budget of ECU 50 million. With Amendment No 10 - line B7-6602 - we agreed to transfer 50 % of this sum to the reserve on condition that a working programme is produced for this budget line by 31 March. With Amendment No 800 concerning budget line A-4015 we agreed in the follow-up to transfer the entire amount to the reserve as a correction.
There are some additional items to explain. Amendments Nos 746 and 815 make two necessary technical corrections to the explanations. This is not a matter of money, but merely of remarks. For Amendment No 746 it is necessary to make the explanation agree with the text of the resolution at point 30. I have spoken to all parties about it, and also about the temporary budget lines. All parties are informed and have no problems with it.
Thank you, Mr Tillich.
Ladies and gentlemen, if you agree, I suggest that when we come to the amendments which Mr Tillich has indicated, you take account of the technical points which he has just given us, and on which there seems to be a broad consensus in the House.
On Amendment No 127
Madam President, the members of the Committee on Agriculture and Rural Development have tabled this again. It concerns an increase of ECU 1 million. That was rejected in the Committees on Budgets. We have now reached agreement with the rapporteur that we shall try to arrange it again for the second reading. So as not to give the impression now that this is a programme which has to be defended by Parliament against the Commission, as though it had been rejected here, we have resolved to withdraw the amendment.
on Amendment No 707
Madam President, I just asked to speak to put it on record that I am amazed by the fact that, with a budget of ECU 90, 000 million and with 500 amendments presented, separate votes have only been requested on one point. I just wish to express my amazement to the House so that at least it is recorded in the Minutes.
On the remarks of Amendment No 199
Madam President, there is a great deal of importance in having the remarks of 199 voted because they will make this money more easily available to the Administration to facilitate spending. At the moment they are operating under some difficulty and the remarks are designed to remove that. That is why there has been a request to vote the remarks separately.
I congratulate Mr Tillich very warmly on his excellent work, and all the members of the Committee on Budgets.
Madam President, we want a split vote on this amendment to paragraph 13, so that we vote first on the first sentence up to the words 'suggest improvements' , and then on the second part.
Madam President, this resolution which has been put down, apparently as a result of a television programme in Holland, would effectively undermine, if not end, Parliament's pension scheme. It is a voluntary scheme. Anyone who wishes to leave, can leave. I would hope that the House will vote solidly against all of this amendment. Then let us have some discussions if we want some changes, but we do not change the pension scheme by a resolution put down at the last minute. I invite the House to vote against.
(Mixed reactions)
Madam President, I did sign the amendment and I would like to say to Mr Balfe that as regards the attacks on this voluntary pension scheme, to which I too belong, we need the authority of an institution from the European Union which confirms what we think, in particular that the scheme is legitimate, the pension fund is legitimate, but there is nothing to be gained by failing to respond to the continual attacks. We believe that an authoritative institution from the European Union can and should confirm this and we therefore support this amendment.
Ladies and gentlemen, I am quite embarrassed because I really would not want you to restart a debate on this subject.
Mrs Green and Mr Samland have asked me for permission to speak. I shall give it to them very briefly, but you will understand that it is not possible to start a debate on such a question now.
Madam President, I have no intention of opening a debate on the amendment. That is what I am standing to criticize - that Mr Balfe should have been given the floor on this issue in the way that he was. It is not appropriate to discuss the content of the amendment at this point. Some of us - just so that everyone here is aware - have been arguing and asking for clarification about this pension fund for years. It is not the result of one television programme!
Madam President, I should like to avoid giving the wrong impression here. If you support this resolution you will not be calling the system into question, but you will be supporting an additional examination. Those colleagues who may not yet have the text in front of them must not get the impression that a decision in favour of the application will put the system at risk. I just wanted to correct that on behalf of the Committee on Budgets.
Personally, I think that Mr Samland's explanation was quite important, and I thank him for it.
Madam President, before the final vote on the second resolution I should like to thank you personally on behalf of the House and the Committee on Budgets for having just completed the whole voting procedure on the 1998 budget in hardly more than an hour. Thank you very much.
Applause
(Parliament adopted the resolution)
The overall balance sheet seems to me quite satisfactory and I therefore propose to vote for it.
(Parliament adopted the legislative resolutions)
Mr President, I would like to point out that there are a number of serious errors in the Danish translation. For instance, Amendment No 20 refers to a law on mother's milk product itself containing polyunsaturated fatty acids. The Danish translation translates this as "packaging' . Of course, packaging immediately leads one to think of physical packaging, and that is definitely not what this is about. In Amendment No 19, the words "polished rice' have been removed from the Danish translation: in other words, polished rice can still be surface treated, even though Amendment No 19 states the opposite. Amendment 15 refers to liquid coffee and tea in tins, while the French refers to liquid coffee and drinks based on tea in tins. If we are voting on subjects which are reasonably technical, and of course we are not experts, I think it is very important that the translations we are given are correct. I do not mean of course that we should not vote on these proposed amendments, but I would like to ask that people check that the Danish translations are more accurate in future than is the case with this report.
Thank you very much, Mrs Sandbaek. All the necessary linguistic checks will certainly be made so that no doubts or ambiguities remain at the end of our work.
(Parliament adopted the legislative resolution)
I shall be as brief as possible, since I do not want to hold up the voting.
Yesterday, in the debate on the Wiebenga report, we in the Group of the European People's Party requested an answer from the Commission, but we did not get it. I shall not delay everything now by touching on all the points involved, but I can mention one, which is the sharing of responsibility for temporary protection of displaced persons.
I do not know whether Commissioner Wulf-Mathies is able to answer on Commissioner Gradin's area. In any case I would now like to give the Commissioner the opportunity to answer, since for reasons of democracy it would perhaps have been reasonable for the Group of the European People's Party to hear the Commission's views on our significant amendments in this area, even if very briefly.
I now invite the Commissioner, Mrs Wulf-Mathies, to speak so that we are then in a better position to vote.
Mr President, ladies and gentlemen, I hope the information I have been given is correct, and that you have accepted the Commission's remarks on Amendments Nos 39 and 40, 25 and 30, and 20. If that is so I am perfectly ready to give you the answers on behalf of my colleague, Mrs Gradin.
First, the Commission must insist on its proposal concerning Amendments Nos 39 and 40, that the resolution be passed with a qualified majority. We consider it important that the qualified majority pertains here, so that specific results can be achieved. The Commission cannot, therefore, support the request for a unanimous resolution.
(Applause from certain quarters ) Concerning Amendments Nos 25 and 30, I should point out that it is hardly realistic to lift the requirement for a visa and the ability to turn crossers back at the border. It is a fact that at the moment every Member State decides for itself on the need for a visa. As for sending people back, that falls under the Geneva Convention.
Now to Amendment No 20. The reason why the Commission has not provided for consultation of Parliament as an absolute condition in article 12, is that the Council of Ministers must be able to react quickly in cases of mass flight. In practice Parliament will then of course be told directly.
My last general comment: during our discussion in the Council of Ministers, which will now take place, we shall be happy to include the positive comments of Parliament and hope in this way to achieve a sensible compromise.
(Parliament adopted the legislative resolution)
Excuse me, Mr President, I wish to refer to another matter. In the vote on the Breyer report, I intended to vote against Amendment No 6, but - either through tiredness or illness, or both at once - I am not sure that I did. I should therefore like it to be recorded that I voted against Amendment No 6.
Mr President, I am very keen to cast this vote. We have experienced an important day and so it is also important for a record to be made in the Minutes for future reference of the profound disappointment that both I, on behalf of my group, and many other colleagues, feel at this time. Let me explain: at the end of a budget procedure, marked by an atmosphere of dialogue, of tolerance, in which all the political groups, with a spirit of understanding, agreed that a procedure be adopted which has caused a whole series of points to be passed with oral amendments, against all the rules, which, in practice, means several million ECU which we have orally decided to allocate or not to allocate in the budget. I am sorry that a series of amendments, accepted by the Committee on Budgets and by the relevant committees, did not have the support of the Chamber. It seems important to me that our disappointment at the poor way in which several amendments have been made should be recorded.
Mr President, on behalf of the Austrian ÖVP Members I should like to emphasize that we support the budget decision, particularly on safety, safeguarding of health and right to information, which in the area of nuclear energy production must be guaranteed by appropriate means.
I voted against the draft general budget for 1998 to show my disapproval, first of the increased amount of expenditure on the structural funds, which has been forecast since the preliminary draft, but also of the other increased expenditure which the European Parliament requests. In fact, the Commission had presented a preliminary draft in which payment appropriations rose to ECU 91, 350 billion. The Council reduced this figure to 90, 884, to make the Union participate in the budgetary discipline efforts which are demanded of the Member States in view of the single currency. The European Parliament has just proposed increasing the total to ECU 91, 750 billion. The difference is admittedly not enormous, but it covers requests which I do not support, particularly for propaganda in favour of the euro and for subsidies for the projects of associations claiming to be of European interest, or associations of immigrants from third countries.
On this subject, I would remind you once again that it is intolerable to see associations of immigrants, like the Immigrants Forum, which are 100 % subsidized by the Commission - that is, the taxpayers of the countries of Europe - being invited to meetings of the European Parliament to give us lessons on citizenship rights that we ought to grant to nationals of third countries. There should be sanctions against this permanent brainwashing used by the Commission uses to get policies I consider anti-European accepted. Once and for all, the Commission must be deprived of appropriations it uses to manipulate opinion.
Finally, the draft budget includes a serious legal error. By an agreement signed on 16 July between the Commission, Parliament and the Council, it was accepted that the common foreign policy budget should be placed in the category of 'non-obligatory' expenditure, on which the European Parliament has the last word. Now, common foreign policy being, until further notice, by nature inter-governmental, it is contrary to the treaty to give such a power to the European Parliament. This situation, which shows in passing how much the European institutions disregard the letter of texts when they want to, would by itself justify rejecting the budget on principle.
The draft general budget for 1998 is a shameful attempt at pulling the wool over the eyes of working people and public opinion. It is characterized by the most shameless adherence to the logic of austerity programmes and policies and by blatant contempt shown for economic, social and other problems, and for the protests and demands of working people. It maintains the utterly inadequate figure of 1.27 % of the budget for financing common foreign policy, with a forecast take-up of up to 1.15 % at the most. It totally butchers budget expenditure in the agricultural sector, whose viability is in the most dangerous crisis, and in the structural sector, with the structural funds and the cohesion fund. For reasons of demagogy and disorientation it makes a gesture towards the scourge of unemployment with forecasts of the availability of the derisory sum of ECU 150 million.
It is a hypocritical attempt to present budget appropriations as available for unemployment and for employment, at a time when not a single ECU has been added to the European Union budget and when the titles of certain lines are simply being changed. The European Parliament's proposals on employment, which are not sure of being accepted by the Council, amount to approximately ECU 8 per registered unemployed person, and naturally that is incapable of contributing in the least to addressing this most critical issue for the people of Europe. They are simply an alibi for those who adopt yet another grim austerity budget for working people, farmers and small and medium-sized businesses, in the name of the competitiveness of large concerns and in support of the exorbitant profits of big finance.
It is all too clear that the budget appropriations to cover economic and social problems - unemployment, social security, health and education - are certain to be at unacceptably low levels. However, it is also certain that the profitability of big finance and its conglomerates will reach new record highs. This is evidence of the fact that we have an even worse example of European Union budgetary absurdity.
The same logic will be displayed by Parliament if it adopts this budget. When all is said and done it is only in budgetary matters that the European Parliament has any real power. It is time that this power was exercised on behalf of working people, on behalf of the people who, with their votes, elected it as an institutional body of the European Union.
The undersigned ÖVP Members have voted for the budget, because it is a good and important instrument for the further development of our common Union.
We protest most emphatically, however, against the "Herod Premium' contained in the budget, which is a payment for the killing of new-born calves.
We shall do everything within our power to see that this premium is no longer included in the next budget.
The Danish Social Democrats support the proposal that the EU should provide assistance for setting up an information office for organic farming in the EU. We also believe strict control should be exercised over the money set aside in the budget for Turkey. We think it is important that all 11 official languages of the EU continue to enjoy the same official status. We are therefore in favour of the full amount continuing to be set aside for translations of the proceedings of the European Parliament. We are also in favour of more control of MEPs' travel accounts. Travelling expenses should be refunded on the basis of expenses actually incurred or on submission of evidence that the journey was made at the cheapest published rate.
My observations refer to the agricultural rationing budget for 1998. In fact, what appropriations do we see for agriculture? They are limited to ECU 40.8 billion, and only increase by 0.45 %. In other words, beggarly!
As for the general budget, with ECU 90.8 billion of commitment appropriations, it increases by 1.97 %, and the structural funds, that is the regional appropriations for dismantling the nation states, increase by 6.3 % as demanded by the Edinburgh summit, but for agricultural appropriations, on the other hand, it is the Malthusian spirit of the Club of Rome, the spirit of zero growth.
The agricultural population is spared nothing. Only ECU 3 million are found for bee-keepers. ECU 3 million for bees, which provide pollination, and increase fruit farm yields by 30 %. By contrast, for European propaganda, for the promotion of the euro within the Prince programme, ECU 38 million are found. ECU 38 million thrown away on wind, against just ECU 3 million for a paramount activity like bee-keeping! Admittedly ECU 15 million were found for promoting the quality of agricultural products. But because of BSE, which could have been avoided but for the mistakes of top European civil servant - as the committee of inquiry reminded us - no less than ECU 1.5 billion were spent in 1996, and ECU 2.2 billion in 1997.
The farmers must repair the mistakes of senior civil servants and industry, but the agricultural budget must not support those same farmers!
The symbol of this anti-farmer budgetary destitution is something we caused here when we voted on the 1998 budget, by rejecting the amendment on developing the use of wool. The European Court of Justice had already removed wool from agricultural products. At present, using that same wool is made impossible. Our shepherds and sheep-breeders have no other solution than to pay both for shearing and for destroying the product of shearing.
This rationing will get worse until the farmers are suffocated. With the enlargement of the European Union, the overhaul of the CAP, the world renegotiation of the agricultural trade agreement, agricultural prices will collapse, agricultural incomes will fall, agricultural demography will go into reverse, and finally, between budgetary restrictions and financial rationing, the dream of Sicco Mansholt will become reality, and the last farmer will disappear from European territory in the 21st Century.
As far as the agricultural expenditure procedure is concerned it may be noted that cooperation between the Council, Parliament and the Commission has been much more open and regular than in previous years. That is also true of the two parliamentary committees, the Committee on Budgets and the Committee on Agriculture and Rural Development. By having an opinion on the preliminary draft budget ready on time it was possible to have a sensible dialogue before the Council established the draft budget. Consequently it was more realistic than in previous years. Furthermore it was later agreed not to conclude the ad hoc procedure at first reading by Parliament, but to lay down Parliament's terms of reference in an annex to Parliament's resolution. Thus the agriculture budget and the development of the actual expenditure follow on to the second reading in Parliament. In the present instance that may lead to a timely review of the across-the-board reduction in all budget items under heading 1, which Parliament considered undesirable but which was accepted in the dialogue between the three institutions.
In a subsequent budget year it must be considered whether this fairly simplistic and automatic across-the-board reduction approach can be repeated. Parliament still prefers reduction on the basis of recent experience. But as has been said, keeping the ad hoc procedure open after the first reading by Parliament largely deals with that objection.
When the budget was examined this year the main focus was on the financing of additional revenue. Where there was an imminent deficit in the agriculture budget (initially because of the BSE crisis) the Commission immediately resorted to this budget item and proposed an across-the-board reduction of 7 % in expenditure. The Commission even used the argument of current overcompensation. The Council and Parliament were strongly opposed to the Commission's approach and were of course successful. Even so, the way in which the matter was handled was still unsatisfactory. In future we must look seriously into ways of differentiating between premiums per hectare and per head of livestock. But I also think that to put the financing of the agricultural income premiums on a more durable footing we should look for our own new system of financing such expenditure. Certainly income premiums are becoming so much more important that they now account for roughly half the expenditure of the Guarantee Section of the EAGGF. A few years ago it was only a few per cent. However the burden of this very specific expenditure, which in my opinion cannot be compared with the rest of the EU's expenditure, is still shared in the same way and it is extremely doubtful whether this situation is tenable in the long term.
In refusing to vote for the draft 1998 budget of the European Union as it was presented to the House by the Committee on Budgets of the European Parliament, I was eager to mark my disagreement on several essential points.
As vice-chairman of the Committee on Fisheries, I wanted, by my vote, to mark a very clear disagreement with the attitude of the Committee on Budgets, which did not consider it necessary to put forward in the part-session a unanimous request from the Committee on Fisheries intended to give Member States the necessary means to implement controls in reliable and fair conditions for all the fishermen of our various countries.
Surely this is a major inconsistency by our Parliament, which on the one hand approves of rapid, general implementation of control by satellite, and massively adopted the report which I presented to it on this question, and on the other hand refuses to write into the budget the necessary means to put into concrete effect the decision which it has just taken?
Yet this House, in approving the implementation of control by satellite, which the fishermen's organizations consider to be the only suitable form of control, had explicitly retained, as I proposed, the principle of financial compensation, so that this new arrangement does not upset the financial balance of our small fishing companies, which is often precarious. In refusing to take up the proposal from the Committee on Fisheries, the Committee on Budgets, which has chosen the path of budget laxity in many other fields, is going to delay the implementation of an objective, incontestable control mechanism, which is essential if the rules of the common fisheries policy are to be observed by everyone.
As a member of the Committee on Foreign Affairs, I also want to stand very firm against the legal error - but we know that the majority in this Parliament rarely acts legally - of applying in advance, in the 1998 budget, the interinstitutional agreement about the CFSP which is contained in the Treaty of Amsterdam, when the treaty has not yet been ratified by the legitimate representatives of our peoples, the national parliaments.
As a member of the Committee on Agriculture, I must also very firmly oppose point 16 of the Tillich resolution, which actually proposes a change to the distribution of obligatory expenditure. To be able to finance so-called quality promotion campaigns for the benefit of, notably, British beef, and to develop production of honey, flax and hemp, it is proposed that the amount of refunds on wheat, flour, barley, malt, sugar and isoglucose should be lowered.
Now, I must remind you that agricultural expenditure is obligatory expenditure, and that neither the Committee on Budgets nor the European Parliament is authorized to change it in any way. This House has no power over obligatory expenditure.
Surely it works against the interests of our producers to propose furtively, in an appendix to the resolution, amendments which penalize European exports in the field of large-scale agriculture and cereals, for the benefit of promotional budgets which are intended to highlight generic products? For instance, European flower producers, who only represent, as is known, 40 % of our consumption, are hardly going to benefit from a campaign to promote flowers when the Union imports 60 % of its consumption of horticultural products.
Tillich report (A4-0290/97)
More than half of the Community's budget goes to support agriculture in the Member States. We think it is high time that the Council of Ministers intensified the discussions on the future agricultural policy since it is the Council which has the decisive influence over agricultural questions. In our view it is quite unacceptable to earmark a large proportion of the Community budget to an agriculture which in its current form is not adapted to environmental considerations, animal protection, the promotion of consumer interests and the consideration of needs in relation to the global food supply. We also consider it wholly unacceptable that Community funds are used to support tobacco growing.
We think it would be a good thing if, in the budget, Parliament now pointed to measures for creating employment. We support the proposal to set up a separate budget item for special measures for the Baltic area.
In connection with the discussion of the budget, attention has again been drawn to the issue of travel allowances for Members of Parliament. We support the proposal that travel allowances should be based on the actual costs and be on the same terms for all Members. As far as Parliament's voluntary pension system is concerned, we support Mr Dankert's proposal to make essential reforms to the voluntary pension scheme and increase supervision and controls.
We have abstained from voting. We welcome the restrictiveness which characterizes the annual budget, even if the ambitions are not as far-reaching as the Council's draft budget. We are also positive towards the ambition to emphasize employment issues, but we cannot support the methods of financing which entail cut-backs even in areas which are not connected to employment. We are also opposed to combining investments in transeuropean networks with increased employment. We think that Parliament should also have reduced the appropriation for various kinds of propaganda campaign.
We are abstaining on controlled thermonuclear fusion, controlled nuclear fusion.
We are voting for safety, protection of health, rights to and duties of information, to be ensured in the area of nuclear energy production.
In the annual budget debate our aim was to reduce the EU's budget and at the same time to try to make it greener. That means we supported proposals to cut back on tobacco subsidies and to give more to the promotion of organic farming, proposals to give smaller grants to organizations which promote the European Ideal and proposals which are opposed to the EU's information campaigns, including those for the euro.
We support the Committee on Budget's line as far as employment policy is concerned. We do so because it does not entail any increase in the budget, but only a redistribution of funds within the budget. We think it would be better to put the proposed ECU 150 million into investments in small and medium-sized businesses than into various campaigns and doubtful programmes. This does not mean, however, that we think the EU should begin to conduct an active labour market policy. We are entirely opposed to that.
There are also positive sides, including the fact that the allowance for the clearing of anti-personnel mines is increased by ECU 1 million under the paragraph on arms reductions. That is something at least.
The expenditure in the area of agriculture and the regional structural funds are among the compulsory items of expenditure and are decided by the Council of Ministers, even though the President of the Parliament ultimately signs the budget. We think there are a lot of things within the EU's expenditure in these two areas which can be strongly called into question. Unfortunately we do not have the ability to influence through our votes the items of expenditure in the areas of agriculture and regional policy with which we do not agree.
We think that regional policy should be returned to the Member States. Similarly there has to be an extensive reform of the current Common Agricultural Policy as soon as possible, both for reasons of efficiency and to facilitate an enlargement of the Union. Furthermore, subsidies to wine and tobacco growing must be phased out as soon as possible.
There are also a number of doubtful budget items whose purpose, according to the justification, is to strengthen the European Ideal. Above all we are opposed to budget lines A-3020 - grants to organizations which promote the European ideal, A-3030 - grants to projects set up by clubs and associations of European interest, and A-3501 - preparations and assistance for the achievement of economic and monetary union. We oppose these budget lines in the strongest terms. There are several budget lines which appear to us superfluous, but which we cannot influence at this stage.
Tomlinson report (A4-0280/97)
Mr President, this vote has also been marked by the same attitude. When examining the budget of the other institutions, we sought to adopt a uniform line which, once again, came up against a brick wall on several highly significant amendments, such as the one to increase the Sakharov Prize appropriation. We all know that the Nobel Prize is worth close to a million dollars for the winner. This seems to me to be encouraging for research, science, culture and work for peace. The stubborn refusal of the rapporteur Mr Tomlinson and the Group of the Party of European Socialists to increase this funding, which currently amounts to only ECU 15, 000, seemed to me to be obstinacy I can only take to be personal, aimed at me and the other MEPs who supported me in seeking this amendment, which was also approved by the Committee on Foreign Affairs, and frankly I think it is totally narrow-minded.
That is the point I want to make, using the only opportunity for complaint now left to me, as we have decided that the votes should be cast before an empty Chamber, causing you, Mr President, and those who want to listen to me to waste time. I am greatly concerned as to how to record that, even now, in a budget in which we have managed to allocate the Van Maerlant building to three different Institutions in one year, and perhaps at second reading we will also have a fourth idea, there was an obstinate determination to reject an amendment which would have dignified one of the most important manifestation of the European Parliament on the international scene: the Sakharov Prize, which will be decided at the Conference of Presidents this afternoon and to which we will then make a donation of just ECU 15, 000. I would like that to be recorded as well.
In the vote on the budget we have consistently supported proposals concerning a reform of Members' various travel allowances, so that people only receive an allowance for actual costs (Amendments Nos 2 and 3 which are largely the same). As far as the voluntary pension fund is concerned, we have decided to support Amendment No 4. The amendment does not end the pension fund, but asks the Court of Auditors to carry out an investigation and asks the Bureau for suggestions on how it could be changed. On the other hand, we do not support the proposal for a common charter for the Members which is mentioned in the amendment. Naturally, we also supported the ending of subsidies for the restaurants in the European Parliament (paragraph 24 of the report). We regret the decision by the European Court of Justice that the European Parliament must have 12 partsessions per year in Strasbourg, which has an affect on the budget because the costs of the weekly move are increasing. We have also consistently supported other proposals aimed at reducing administrative costs.
In this situation the EU's Member States are hit hard by cutbacks in the social area, in the area of care and public services as a result of the convergence programme. At the same time it appears as if a situation with a total of around 20 million unemployed has become permanent in the 15 Member States. I think the EU's budget must also now be closely evaluated and questioned. There are many spheres of activity within the EU which are not very important compared with the social sphere which is now being cut back in the Member States, and they should be discontinued first when deciding priorities.
While wards for long term patients are being closed in hospitals in Sweden, I find it quite deplorable that the EU has institutions working for a great deal of money whose results, and even whose existence, can be strongly questioned.
It is a waste of money for Parliament to move between Brussels and Strasbourg. There are enormous costs associated with the new buildings currently being completed in both these places. It is a waste of money which seriously damages the Union's reputation among its citizens.
Out of Parliament's costs of ECU 914 million, 23 % goes towards the costs of building work. That shows how absurd the situation has become with huge, unnecessary lighting and heating costs. However, nobody appears to have the power to deal with this problem.
Other areas where I have objections with regard to the European Parliament's budget and which I want to change include the following. Travel expenses for Members of the European Parliament could be reduced if a travel card were introduced instead of paying generous general allowances as is done today. Of course, a receipt must be required.
The Members' pension fund should under no circumstances be subsidized by general EU funds if it does not pay its way financially. Those who are members of the pension fund do not only have the right to a payout if it is profitable, but must also be responsible for covering its losses. The money which has been paid out of the EU's budget to the pension fund must be reclaimed.
Similarly, I think that all proposals to give financial support to the parties at the European level should be rejected. It also looks bad in time of cutbacks for politicians to award their own organizations increased benefits. The activities which take place at 'European level' between the political parties should be financed by the participating parties.
I also think that the existence of the Economic and Social Committee could be called into question. Does the committee do a job which is worth the cost?
Lannoye report (A4-0310/97)
Mr President, there was a lot of comment in the press to the effect that the votes on the cocoa directive were totally predictable and that they took the line of individual Members' Member States. In particular, they were alleged to support the producer lobbies within each Member State.
I would like to state quite categorically on behalf of the Scottish National Party members here, Mrs Ewing and myself, that is not the case. Many Members in this House - and certainly the SNP members share this - care very much for the Third World and especially for the cocoa producers in countries such as Ghana and Côte d'Ivoire. That is why we voted with our group, the European Radical Alliance, and took that line.
There is, however, one specific opt-out where we differed, and that concerned the fact that in Ireland and Great Britain there is a tradition of producing a particular kind of chocolate and labelling it milk chocolate. To me there is no harm in that, and the acceptability of Europe requires that we do not try to do away with that tradition. So we voted differently on that particular amendment. But the main thing is to support the interests of the Third World, and that is what we did.
Mr President, I did not vote for the proposed directive, and I do not totally share the satisfaction of the rapporteur, since even if there have been improvements, we are faced by a draft which is eminently contestable.
In the European Union, it will be possible to call viscous brown substances, which are at best odourless, ' chocolate' without them being real chocolate. The absence of any precision on the specific names means that the wellfoundedness of this directive is heavily mortgaged. I add that the inapplicable nature of some arrangements makes them null and void before they have even been adopted. And if the Commission had two pennyworth of good sense, it would do as it did twelve years ago, and withdraw its draft. I hope that it will have that good sense.
The Commission proposes to make the use of vegetable fats in the composition of chocolate, up to 5 %, general in the fifteen countries of the European Union.
In our opinion, three conditions absolutely must be fulfilled before such a measure can be considered.
First condition: a clear, obvious indication for the consumer, that is not a simple mention in the list of ingredients, but a visible description such as "chocolate with vegetable fats' .
Second condition: it must be possible to measure the quality of these vegetable fats exactly, which is not the case in the current state of scientific knowledge. If vegetable fats must be accepted with a ceiling of 5 %, this possibility should only be offered when it is possible to measure the quantity of them precisely.
Third condition: a restrictive list of authorized vegetable fats must be established.
If any of these three conditions - which are converted into amendments - is not fulfilled, we will be unable to vote for the Lannoye report.
The revision of the former 1973 directive turned out to be very useful, and EU harmonization was absolutely necessary.
But harmonization does not mean levelling down with respect to the protection and information of the consumer. And in this way the situation today is serious, even grave!
When a directive is revised, it must, for chocolate in this case, maintain the demand for quality of the product, and harmonize it in the European countries. This is perfectly obvious.
This is why the proposal to authorize the addition of vegetable fats other than cocoa butter to chocolate is unacceptable, because it undermines the integrity of the product.
Besides, the composition of vegetable fats is very close to that of cocoa butter, so that checking the 5 % limit is difficult, or even impossible, which is unsatisfactory for the consumer.
I support, and have supported, amendments which observe these principles. I have also signed several of them.
That is why, I do not understand the attitude of the Commission at this stage, and I consider it unacceptable.
Mr President, I wish to place on the record the fact that I voted against the Lannoye report. Amendments Nos 9 and 21 were particularly hostile to the interests of the Irish milk chocolate industry as indeed were many other amendments.
Although I was in favour of the directive I am convinced that the legislative proposals as modified will be damaging to the Irish chocolate sector.
In the first place, I would like to stress the fact that the Commission has introduced a proposal which drastically changes a situation which is certainly somewhat untidy - eight Member States on one side, seven on the other - but where, in fact, everyone was relatively satisfied, particularly consumers, who could consume the type of chocolate they wanted.
From the moment when, in the name of the single market, making a uniform regulation on the content of chocolate is proposed, it is normal that everyone wants to protect "his system' , and thus "his chocolate' . In my eyes, and those of many of my fellow citizens, the name "chocolate' must be reserved for products which are 100 % cocoa.
It follows that if permitting the marketing of chocolate-flavoured products containing up to 5 % of substituted vegetable fats in all Member States is desired, it is difficult for me to accept that these products have exactly the same name as 100 % cocoa products.
A clear label such as "chocolate-flavoured' ought to be used for this type of product. If it is not possible to reach agreement on this point, at the very least the rule must be that the note "contains substituted vegetable fats' must be printed in large characters beside the word "chocolate' , so that the consumer is informed about the objective qualities of the product which he is about to buy and consume.
If no consensus emerges on one of these principles, I prefer to vote against the proposed directive, and to maintain the status quo .
Seven Member States permit the use of 5 % vegetable fats other than cocoa butter in the manufacture of chocolate products, and, in the face of the Commission's attempt to simplify the regulations on foodstuffs by means of this draft directive, a "chocolate war' has broken out, amongst other reasons - and let us not deceive ourselves - because the industry itself is divided.
It is the understanding of the Committee on the Environment, Public Health and Consumer Protection, of which I am a member, that what is important is to provide consumers with adequate information. This requires labelling which clearly indicates whether or not the chocolate in question contains vegetable fats other than cocoa butter, in order to guarantee freedom of choice.
I recall that a few years ago I unfortunately had to convince Mr Nordmann that Spanish drinking chocolate, which is thickened with flour, was not harmful, but a culinary speciality of my country, which should be respected. This exception was taken into account in the final vote.
Today, other considerations are undoubtedly important, but this is what the debate is about. My final vote will therefore be in favour.
I am eager to congratulate Mr Lannoye, who has carried out excellent work which I support.
Despite the complexity of this dossier, he has succeeded in amending the proposal of the European Commission in terms which satisfy me completely.
The 1973 directive defines chocolate, and forbids the use of vegetable fats in its composition as a substitute for cocoa butter. However, a derogation was provided when three new states - the United Kingdom, Denmark and Ireland - entered the EEC, authorizing them to use vegetable fats other than cocoa butter up to 5 % of the total weight.
Austria, Finland, Sweden and Portugal also apply this derogation, even if legally they do not all have the formal authorization of the Commission. This derogation thus authorizes these states to manufacture and sell this type of chocolate on their territory only . These products are currently freely on sale in most of the other Member States, but without being called "chocolate' . Only Italy and Spain have closed their borders to these products, and thus violated the rules of free movement of goods.
By virtue of the principle of subsidiarity, the Commission's proposal allows Member States the option of authorizing the addition of vegetable fats other than cocoa butter, up to 5 % of the total weight of the product, while guaranteeing its free movement throughout the EU by the name "chocolate' . However, the labelling which the Commission proposes must mention this addition clearly and objectively.
This simple condition is quite insufficient, and thus unacceptable. In fact, the Commission wishes to allow a product which contains vegetable fats other than cocoa butter, and is manufactured in a state which permits this addition, to be called chocolate, whereas this is not possible today. Currently, the countries which forbid these vegetable fats in the production of chocolate represent two-thirds of EU production. The Commission thus chooses to make the exception into the rule, to the detriment of traditional chocolates and the information of consumers. I think that is unacceptable.
It is essential that the labelling carries the name of the product, and that this is made prominent, so that the consumer makes a clear distinction between two products with different characteristics at first glance, without having to read the whole of the ingredients list with a magnifying glass.
As a member of the Committee on the Environment, Public Health and Consumer Protection - and although I appreciate traditional black chocolate - I consider that, in accepting the different traditions of our British, Austrian, Swedish or Danish neighbours, we have taken a step forward. But we cannot accept that traditional products which contain only cocoa may be confused with products containing other vegetable fats. The British, Swedes and Danes will tell us that it is only a matter of taste. Certainly, it is entirely a matter of taste, which cannot represent a decisive argument, but I wish to defend "true' chocolate, not only for myself but above all for generations to come.
The proposal of the Commission also raises a series of questions concerning, in particular, the relations of the EU with the less developed countries, particularly the cocoa-producing countries.
For these reasons, the development and cooperation commission, when asked for its opinion, unanimously rejected the proposal of the Commission.
So it is indispensable to limit the use of vegetable fats to tropical fats - illipé , shea and palm oil - of which some ACP countries such as Mali or Burkina Faso are producers, in such a way that these countries are not disadvantaged too much and the use of vegetable fats by producers is limited.
Six multinational companies share 80 % of the world market for chocolate, so their weight cannot be ignored. The principal motivation of these chocolate giants is economic. Vegetable fats cost much less than cocoa, and the consumer has little chance of seeing this gain reflected in the retail price of chocolate.
Also, no method today makes it possible to detect exactly the presence, quality and type of vegetable fats other than cocoa butter in chocolate. The margin of error is at least 30 %. I think it is irresponsible to set standards when we have no way of checking that they are applied. It is therefore right to make bringing this directive into force depend on perfecting a technique for detecting vegetable fats other than cocoa butter in chocolate.
Mr President, I set three conditions which must all be fulfilled before the proposal is adopted, namely: enforcing a different name for chocolate containing vegetable fats other than cocoa butter; making the implementation of this directive dependent on perfecting a technique for detecting and quantifying vegetable fats; limiting the use of vegetable fats in chocolate to certain tropical fats.
Unfortunately these amendments did not receive the majority of votes, and therefore I have rejected the whole text.
This has been an extremely difficult question for me, partly because I do not sit on the committee which discussed the details of Mr Lannoye's report. However, I am guided mainly by listening to the consumer interest, the trade aspects and the countries' cultural background where chocolate is concerned.
I have therefore voted for the proposals which mean that there should be labelling on the packaging so that the consumer is able to know what he or she is buying and eating.
I have taken into consideration the fact that trade policy should be conducted with regard to both the social and environmental aspects.
Last but not least, the cultural aspects must be taken into consideration. The EU countries do not have anything like a shared history when it comes to the amount of cocoa in chocolate. In Sweden, amongst other countries, the level of cocoa in chocolate is traditionally low. In the light of that it is inappropriate to introduce a directive which conflicts with this cultural difference.
The section on chocolate in this proposed directive has aroused much lively reaction which is perfectly understandable because of the economic and social consequences which it is likely to have in Europe, but also outside Europe, and particularly in Africa. The debate, like the flood of amendments tabled, has brought out very contradictory positions.
Some people want priority given to consumers, cocoa producers and small and medium chocolate companies, whereas others want to grant privileges to the six multinational companies which by themselves represent 74 % of the European market for chocolate-flavoured products. Obviously, our group belongs to the first category, and has tabled numerous amendments along those lines.
A first group of amendments relates to the supply of cocoa. It is essential to preserve the economy of the 31 ACP states which are heavily dependent on cocoa exports. I remind you that the West African cocoa producers market 90 % of their production within the European Union, and that 11 million people depend directly on the cocoa harvest. The European Parliament's research department estimates that if the proposal is adopted in its present version, the drop in demand would be between a minimum of 30, 000 tonnes and 200, 000 tonnes.
Apart from the loss of outlets, we can expect significant consequences for the world price of the raw material, cocoa. The European Union absolutely must comply with the agreements which it has made with its partners, the ACP states. This is the sense of the first series of amendments which we have put down.
A second series of amendments relates to consumer protection. A product which incorporates vegetable fats other than cocoa must not be called chocolate, but a chocolate-flavoured product. It is also necessary to spread exact information among consumers. This information must be clear, precise, legible and printed both beside the list of ingredients and on the display side of the product beside the brand name.
A third series of amendments relates to control. Indeed, how is it possible to authorize incorporation of vegetable fats in a chocolate-flavoured product, at 5 % maximum, unless reliable quantitative methods of checking are available?
The final series of amendments relates to the curious request which was expressed by the Committee on the Environment, to have research carried out to evaluate the impact of this directive on exports of cocoa from developing countries. But research after the fact is not what is needed. In contrast, I propose having research carried out before the fact, before any authorization to incorporate these vegetable fats, on the economic and social consequences, within and outside Europe, that this would have. I know very well that the Commission often has a habit of proceeding like this, and adopting decisions regarding external commercial relations without any research in advance on the consequences. It does not seem to me necessary to encourage and adopt these bad tendencies for ourselves.
Regarding employment within the European Union, I would remind you that 6 companies by themselves represent 74 % of the European market for chocolate, and that a large number of small and medium-sized food processing companies exist and share the remaining percentage. These companies have neither sufficient financial capacity nor the production structure to be able to incorporate vegetable fats other than cocoa. If this directive is adopted as it stands, many of these companies will be doomed to disappear, and obviously, many jobs will also disappear in this sector, which represents a famous traditional European activity.
I congratulate the rapporteur, Mr Lannoye, who has carried out difficult but remarkable work. His report has succeeded in taking stock of all the problems raised by this proposal from the European Commission.
As a member of the joint EU/ACP assembly, I cannot accept that the European Commission is proposing such a text. The fact is, our partners would not be able to understand it if we agreed to vote for a proposal which violates the Treaty of Maastricht and the agreements which bind the EU.
Indeed, without returning to these points in detail, I am eager to stress that a general authorization to add vegetable fats other than cocoa butter throughout the EU would result in a reduction of cocoa consumption, estimated at between 88, 000 and 125, 000 tonnes, compared to total world production of 2.6 million tonnes. This would be a body blow to many farmers. The most affected countries would be the Ivory Coast, Ghana and the Cameroons.
The EU is party to agreements within its relations with the ACP countries. The Lomé Convention, one of the principal purposes of which is to promote the exports of these countries, would be quite simply violated.
Also, this decision would be contrary to the international agreement on cocoa, and would have a very negative impact on the price of cocoa, and thus on the Stabex, the system for stabilizing cocoa prices within the Lomé Convention. This could cost the EU billions of ECUs, and would be very bad for the producer countries in the long term.
For all these reasons, when the Committee on Development and Cooperation was asked for its advice, it unanimously rejected the Commission's proposal, and today I insist on the fact that, in spite of these elements, I was ready to vote for this proposal on certain conditions. The amendments on which my vote in favour of this text depended have not all been adopted, and I regret this. That is why I voted against the report as amended by this House.
I have voted in accordance with the Swedish Social Democrat line that it should be permissible to add 5 % of vegetable fat other than cocoa butter to chocolate.
However, I cannot help being struck by the thought of the enormous volume of documentation which is being produced on the matter when we could instead have let it remain a matter of national legislation. That has worked well for at least a hundred years. It is things like this which damage the Union's reputation among its citizens.
Mosiek-Urbahn report (A4-0295/97)
There is absolutely no reason for the EU to concern itself with this question. It is a national question, or a question for an international organization.
Breyer report (A4-0281/97)
Mr President, I want to speak on the Breyer report, as a Member for Lubéron and LanguedocRoussillon, the premier wine-producing region of the world, but also of your country, President Imbeni. Foolishly, we have rejected Amendment No 41 on grape juice, or to be technical, metatartaric acid, which makes it possible to return acidity to grape juice and to improve the flavours of grape juices.
By doing this, we are doing considerable damage to the production of grape juices, which makes it possible to use thousands and thousands of hectolitres of must. We cannot be told that there is overproduction of wine, which is anyway untrue, and at the same time prevented from using, or at least reducing, this alleged overproduction. By a majority of two votes, partly from the left, begging your pardon, Mr President, we have done enormous economic damage.
Knowing the environment, and the behaviour of the European Commission, as you know, on the common organization of the wine market, knowing all the efforts the European Commission is making to destroy the European vineyard for the benefit of the Chilean, Eastern European, Argentinean or Australian vineyard, one cannot be surprised at the damage which has just been done, once again, by the action of a pseudo-green lobby. I regret and condemn this attitude. I hope that you and your group do not carry this responsibility, Mr President.
In order to complete the common market it was unavoidable that the use of additives in foods should be coordinated. In the event, because of further developments in the area of food additives it became necessary to alter existing regulations and complete them with expanded annexes of limits.
Of the 28 amendments accepted by the Committee on the Environment, the most important are the ones that complete the annexes with new additives. Without a basic and unified regulation on additives the principle of mutual tolerance leads to great confusion amongst consumers.
In the table to Annex III, which contains permitted maxima of SO2 , a new food was added: the distilled alcoholic drink with whole pears, particularly Williams brandy.
This is of considerable importance to fruit distilleries in Northern Italy, who traditionally make this product.
Williams brandy, made for example in the Alto Adige province, contains a whole pear. This has been treated with sulphur since time immemorial, that is, the pear is soaked in an aqueous solution of 50g/ml of sulphur dioxide. This has to be added so that the fruit does not immediately discolour and start to rot. The prescribed dosage is so small, that it is of no consequence from the health point of view, and can be used for its anti-bacterial effects.
This product has been manufactured by our distilleries for decades. If the annex to guideline 95/2 is not excepted, this traditional regional product is threatened with extinction.
Williams brandy with genuine preserved pears is a traditional product, and is highly regarded by many customers far beyond the borders of the country, in other EU states. It would be a loss if this product could no longer be sold.
Once again I would like to thank the members of the Committee on the Environment who supported this matter in committee and voted for my proposed amendment.
We have voted for the report because it entails a restrictive approach to food additives. That does not mean that we approve of the increase in additives in baby food which could, unfortunately, also be a result of the directive, something which the National Food Board in Sweden has warned against and Sweden's representatives on the Council have tried to stop. We think these issues need to be analysed much more thoroughly.
What consumers want is clear. European consumers are increasingly thinking in environmental terms. They want cleaner raw materials and they do not want additives. But the Commission is ignoring the wishes of European consumers, and instead is extending the so-called positive list by allowing a number of additives. The Commission is also allowing them without any evidence that the additives are technically necessary and without any evidence that they benefit consumers, and without any evidence that the doses proposed present no risks to health. These are also matters which the Commission is bound to consider if the positive list is to be extended. Once again, we find that the wishes of consumers are being ignored. I am voting in favour of the Breyer report as a whole, as it involves tightening up labelling requirements in a number of important areas and criticizes the Commission's lead in extending the approved list. This is the case, for example, in connection with the use of sulphite or the more grotesque example of the Commission's authorization of E405, which makes cider will look better, even if the substance is prohibited in cat food.
But there are a number of proposed amendments to the report which give cause for concern. I am voting against the proposed amendments which seek to increase the number of permitted additives. In many cases, there is no reason for the extension - and especially not when it comes to additives in baby food. But one exception here must be additives for baby food designed for sick children, where there may be special requirements. When it comes to sulphates and sulphites, I must vehemently oppose the use of these agents. Denmark amongst others has tried to limit the use of sulphites, and that is the way it should be at European level too. To a large group of people, sulphites may cause health problems, particularly in the form of allergic reactions, especially in asthmatics. The reaction depends on the dose ingested, of course, and how predisposed one is, but may vary from discomfort and breathing problems to, in extreme cases, death. Sulphites should be limited, also because in many cases they are unnecessary, as we have seen in the debate on dried fruit, for example. Nor are sulphates necessary when it comes to making canned potatoes, as non-toxic agents such as citric acid and anti-oxidants can be used just as easily, as is the case in Denmark, for example. To prevent further use of sulphite I am therefore voting against Amendments Nos 7, 30, 31 and 38. I am voting for Amendment No 10, precisely because this attempts to limit the use of sulphites; but I am voting against the part seeking to add to the list the possibility of using sulphite in connection with alcoholic drinks with whole pears, as this would mean increasing the use of sulphite.
I must also object strongly to nicine being included on the approved list (Amendments Nos 32 and 36). Nicine is an antibiotic, and who wants that added to their food? Medicine and food should always be kept strictly separate, and particularly when, as in this amendment, it involves using egg products as ingredients in a wide range of products. Finally, the additive PES should have its own E-number, as otherwise consumers might confuse it with E407, which differs considerably from PES, both in the way it is made and in health terms. The Breyer report is important, and we can only hope that sensible, restrictive Danish rules are not undermined by less consumer-friendly European legislation. For the Danish consumer (and especially those at risk), this would be nothing short of a catastrophe.
The effect of Mrs Breyer's report is not to favour the development of a certain number of important food products. For instance, certain amendments which the Committee on the Environment has adopted will cause very serious problems in the sector of low-fat dairy product manufacture or of dehydrated potatoes.
Our group has put down two very specific amendments concerning two different sectors of activity. These two amendments illustrate the philosophy which, in our opinion, the directive concerning ingredients ought to have accepted.
The first amendment concerns the use of metatartaric acid at 50 mg/l, which makes manufacture of grape juice possible. On 8 October last, the food technology commission published, an unambiguous opinion authorizing the use of metatartaric acid to preserve the natural acidity potential of fruits. Since this metatartaric acid is not completely degraded, it must be considered as a food additive.
We all know that grape juice is an important outlet for European viticulture. Metatartaric acid is used for many kinds of food production. So why forbid it for grape juice? It is necessary to know that France represents 75 % of European production of grape juice. I dare not think that the development of this production, which seems to meet the needs of consumers well, can be considered as undesirable competition, for instance, by the producers of orange juice, who mostly belong to other Member States and might wish to limit its growth in this way.
The second amendment concerns the use of potassium sulphate, which is necessary for manufacture of pre-packed bacon cubes. The purpose of this amendment is to ensure the microbiological safety of the products. It is necessary to know that there can often be contamination outward from the raw material itself. The development of this germ must therefore be controlled, particularly if there is a break in the cold chain between manufacturer and consumer.
In conclusion, I wish to draw the attention of the House to the fact that standards must not be used with the intention of diverting parts of the market to the profit of competing companies in other Member States. Also, in the name of badly understood consumer protection, the use of certain additives which are recognized as perfectly neutral by the scientific authorities should not be refused, to the detriment of food safety itself. On this last point, I must remind you that the USA, which is often held up as an example for the sophistication of its food safety legislation, is one of the countries where the number of food poisonings is highest.
Wiebenga report (A4-0284/97)
Mr President, Europe has often been the scene of tragic events, which have forced people to flee their country to escape Communist repression: the crushing of the liberation movement in Hungary in 1956, the suppression of the Prague Spring in 1966. Closer to us, the war in former Yugoslavia, which is also a sequel to a Marxist regime, has demonstrated the need to prepare for any eventuality. All the more so because the situation in Algeria could be heavy with consequences for the European countries surrounding the Mediterranean.
In this context, whereas it may be desirable to organize cooperation among the nations which make up the European Union, it seems unimaginable to us that the possibility of recourse to a system of temporary protection can be imposed on a Member State by the device of a Council decision taken by qualified majority.
Can anyone fail to see that a massive flow of displaced people may undermine civil peace and the social and economic equilibrium of a nation which undergoes such an event? In this field, perhaps even more than others, the sovereignty of the States must be absolutely respected. Besides, surely the system being proposed to us, when there is not even an international obligation, risks having a disastrously attractive effect, all the more so because no action to encourage return is provided?
Hell is paved with good intentions, Mr President, and generosity which is not framed by reason can turn out to be more disastrous than anything. For these reasons we have been unable to vote for the Wiebenga report.
The proposal for common action on temporary protection of displaced persons, addressed by the Commission to the Council, ought to alarm all responsible people who are concerned about the interests of our fellow citizens. It is all the more disturbing because it reveals a constant state of mind in Brussels. In the unfortunate event that the Treaty of Amsterdam is ratified, such proposals may, after five years, be adopted by the Council by qualified majority, by joint decision with the European Parliament and on the basis of the Commission having a monopoly of initiative.
What does this proposal for "joint action' contain? A status to protect persons who are displaced by acts of war, who are liable to be received in our countries. This category is different from that of asylum seekers, that is, people who are persecuted for their opinions, and who can take refuge with us under the convention of 28 July 1951. In fact, the spirit of this convention is aimed at individual cases. Now, the situation which was confirmed at the time of the war in former Yugoslavia - and unfortunately there is a danger of it being reproduced in future in other countries - is no longer that of some intellectuals fleeing more or less dictatorial governments, but concerns very numerous population groups who have been uprooted by civil wars, and often have no link to either of the two camps. This situation raises a new and very difficult problem, about which, let us emphasize, we are not at present under any international obligation. Must we accept these new refugees without limit, knowing that their number may increase to many hundreds of thousands, or even millions? On the contrary, since these are no longer just individual cases, must we not search systematically for other solutions? And if so, what solutions? The question at least deserved to be put.
It would also have been nice to read somewhere in this document that the first criterion is the interest of the citizens of the countries of Europe - which we are charged to defend, I would remind those who forget it -, the second is the capacities for reception, and the third is the wish of the displaced persons to go here rather than there. It is really astounding that there is no mention anywhere of the first two criteria.
Even worse, the legal framework which is proposed by the common action corresponds to harmonisation upwards, throughout Europe, of social rights, economic rights and the right of family reunion for displaced persons. These advantages will hardly predispose them to leave again. In any case, this is not apparently a concern of the authors of the text, who have only indicated, in article 4 of the draft, that "in organizing the return, priority will be given to the furtherance of voluntary repatriation, in close cooperation with the international organizations concerned' .
Finally, the procedural problems are no less worrying. If the Council adopts the general framework which is proposed today, the application of displaced person status to any group of refugees will be decided by majority. Can France allow itself to be forced to receive refugees from distant wars merely because its partners in the Union have so decided? It would be absolutely contrary to our vital interests to abandon control of our territory in this way.
We will be told that this general framework which the Commission proposes still has to be adopted by the Council, which, according to the current rule of article K 3-2(b), must give a unanimous ruling.
This barrier is not as solid as is believed. First, someone thought of consulting the European Parliament - when no text provides for it - no doubt with the purpose of putting more pressure on the Council. We have seen today the subservience with which the House has joined in this game. But the essential thing is something else. We must keep in mind the danger that the obstacle of unanimity on such plans will explode with the application of the Treaty of Amsterdam. Do the people of Europe want to put their fate in the hands of irresponsible people who also have the effrontery - they are so sure of themselves - to announce in advance the anti-national policy which they intend to put into effect? This is one of the essential questions to be put when ratification of the Treaty of Amsterdam is debated.
We think the refugee issue and issues concerning displaced persons are of the utmost importance, and we are very protective of refugees and their rights.
However, we would like to see these matters coordinated at the level of the Council of Europe and not at EU level. And we would rather not see a harmonization of the various countries' asylum and refugee policies.
We supported the report because it calls for the humanizing of the reception of refugees. At the same time we want to stress that it should not be used as a pretext to weaken the Member States' sovereign authority to decide their own immigration and refugee policy in accordance with the UN Convention.
The Danish Social Democrats have today voted in favour of the report on temporary protection for refugees. The enormous masses of refugees from the war in Yugoslavia are still vivid in our memory. In the light of this experience, we can understand why it is so important that we work together on this area. These are people in need and we should be aware of our own humanitarian responsibilities.
The Commission's proposals are good, as they give people in need the opportunity for being treated equally by the EU. We can get certain minimum rights in the Community. To us, it is important that a war in a country does not devastate its people's future. If they are allowed into the EU, they should also be able to get education and jobs. But we would like to have seen the burden actually shared. So we should also work towards an agreement which spreads refugees over the EU as soon as they cross the EU's borders. Everyone must realise they are responsible. This will be in everyone's best interests in the long run, both the Member States and the refugees.
In cases where nation states are unable to find solutions to asylum issues, among other things, these should be solved through the UN, the Council of Europe and through contacts with international refugee organizations. The EU is not a state, but should strictly be intergovernmental cooperation.
The refugee issue is very much an international issue which, in cases which cannot be solved nationally, are too big to be limited to the EU.
My vision of a Europe of the democracies is that each and every one of the independent States should conduct a general, human refugee policy. I have nothing against a protocol concerning temporary protection for displaced persons being added to the Convention on Refugees.
However, I do find it difficult to see why this is being discussed in the European Parliament. It would, of course, be desirable if the Council could unanimously agree on minimum rights in connection with this issue.
(The sitting was suspended at 1: 15 p.m. and resumed at 3 p.m.)
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for motions for resolutions:
B4-0826/97 by Mrs André-Léonard, Mr Fassa and Mr Bertens, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on Afghanistan; -B4-0840/97 by Mrs Karamanou, on behalf of the Group of the Party of European Socialists, on the violation of women's rights in Afghanistan; -B4-0852/97 by Mrs Lalumière, Mr Dell'Alba, Mr Dupuis and Mr Hory, on behalf of the Group of the European Radical Alliance, on Afghanistan; -B4-0860/97 by Mrs Maij-Weggen, Mr Mann and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, on Afghanistan; -B4-0874/97 by Mrs Aglietta, Mr Van Dijk, Mrs Roth, Mr Gahrton, Mrs Schroedter, Mr Telkämper and Mr Ripa di Meana, on behalf of the Green Group in the European Parliament, on Afghanistan; -B4-0875/97 by Mr Sornosa Martínez, Mrs Pailler, Mrs Castellina, Mrs González Álvarez, Mr Papayannakis, Mrs Eriksson, Mr Ojala and Mr Gutiérrez Díaz, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the situation in Afghanistan; -B4-0888/97 by Mr Pasty and Mr Azzolini, on behalf of the Group Union for Europe, on the situation in Afghanistan.
Madam President, Parliament must make a strong protest to the Taliban. Commissioner Bonino's arrest is a slap in the face for her important work on humanitarian aid to Afghanistan.
Partly because of the lack of response from the United States on Afghanistan, the Union has a particularly important role to play and we must be ready to play it. We must use all our influence to improve human rights in that country and of course the Taliban's unacceptable policy on human rights must be properly and consistently condemned.
In providing aid the Commission must work with NGOs which place human rights and equal treatment for men and women at the top of their agenda. In the political sense we must stand firm in not recognizing the Taliban authorities. The Union must take steps to restore peace. Other countries must be persuaded to follow the same line. Only a lasting peace can put an end to the continued suffering of the Afghan people. And furthermore this is the only way we can put a stop to the growth in opium production and trafficking under the Taliban leadership and that is why an amendment has been tabled, which we shall be pleased to support.
Madam President, ladies and gentlemen, the reverberations of the pain and grief, the fear, despair and screams of the women of Afghanistan have finally reached the European Parliament where they will be transformed, I believe, into a global message of solidarity, support and, above all, of action to halt the nightmare experienced by the people of Afghanistan under the irrational, bloodthirsty power of a band of young, illiterate fanatics, who, one year ago, took over two-thirds of the country and who claim to be acting in the name of Allah and Islam.
The power of the Taliban takes us back centuries, to the darkest years of the Middle Ages. The lives of women there have been transformed into a tragedy which not even the imagination of the Ancient Greek tragic poets could ever have conceived of. The Taliban did away with any notion of democracy and human rights in the country, depriving the women of any possibility of education, work, freedom of speech and movement, and even of the right to medical and pharmaceutical care, since the only general hospital in Kabul for women operates with inadequate electricity, water and medical equipment.
The women, living under this singular and abhorrent system of apartheid, are forced to wear the tobourka and to reduce going out of doors to a minimum, resulting in the appearance of osteopathies from lack of sunlight and vitamin D. By the way, what does the World Health Organization have to say about this?
In Afghanistan, disobeying the authority of the extremists is tantamount to the death penalty. Women are flogged, sprayed with burning acid, stoned and murdered for crimes such as not having their ankles covered! If their hands or face show, if they allow their children to play with toys, if they go to the market unaccompanied by a male relative, punishment is death by stoning, while television, radio, applause, photographs, singing and dancing are prohibited. Girls who are victims of rape must, in accordance with the laws of the extremists, have four male witnesses to prove that they did not provoke the rape themselves! Of course, such witnesses are never found. In such an event the family is obliged to kill the girl, in order to protect its honour. Horror and revulsion! What twisted mind could think of all this at a time of technological revolution, and in the year 1997?
After all that, it is no wonder that the Taliban reached the point of attacking the Bonino Commission, the Commission responsible for the humanitarian aid which the European Union provides for the people of Afghanistan. The Taliban, of course, maintain most vehemently that they are acting in the service of Islam. However, we know that Muslim intellectuals throughout the world claim that Islam has nothing to do with all this. The motive, of course, is power and the control of the country, of a country which has been struggling for eighteen years to find its way to democracy and progress.
To conclude, I would like to call on the Council of Ministers, the European Commission, the governments of Member States and the international organizations to stop all aid to Afghanistan, unless this aid goes directly to the nongovernmental organizations, and to undertake global action to resolve the political problems of Afghanistan through peaceful means, and to institute respect for human rights and democratic freedoms. The Socialist Women's International, of which I am Vice-President, has already begun to act in this regard.
Mrs Karamanou, I can understand that you are very keen to say a great deal, but if everyone were to overrun one minute we would need a third as much time again for our debate, and we are very short of time today. So I really must ask speakers to keep to the time limit.
Madam President, ladies and gentlemen, our group modestly requested that following the mission of Mrs Bonino to Afghanistan a debate would be organized to listen to her directly, and to hear her impressions, particularly what she felt during the three hours she spent "in sheet metal' , if I can put it like that, in the prisons of the Taliban.
But the big groups did not want that, so Commissioner de Silguy is now obliged to turn from his monetary preoccupations to devote himself to the Afghanistan file. I thank him for being there. And I thank the Commission for having had, through Emma Bonino, the courage to raise again the question of the Taliban and their mediaeval regime, which particularly oppresses Afghan women, as everyone knows, with a severity unparalleled in any other country. I am very happy that the Commission has made this gesture. It has reminded the European Union and the international community of their duties. The Council must express itself, the Union must express itself, UN must take a clear position on the attitude to be adopted towards this regime.
The European Union must make its voice heard, particularly regarding the fate of Afghan women. From this point of view, I am very happy that a paragraph of the resolution which we are going to approve shortly states that 8 March is a symbolic date to be dedicated to Afghan women. I would like to ask Commissioner de Silguy, as a member of the Commission, what he thinks of this idea of the Parliament, if he can make it his own, and if we can see together how to ensure that 8 March 1998 is a day dedicated to Afghan women and thus to the freedom of women and men throughout the world.
Mr President, the detention of our European Commissioner Emma Bonino in Kabul a few weeks ago was not only an unheard-of diplomatic scandal and a tremendous insult to the European Union and Mrs Bonino, it was also a clear indication of how serious the situation is, particularly for women in that country. Since the Taliban came to power there has been an unprecedented campaign of terror against women, young or old, married or widowed. Women can no longer work, they have no right to education, access to health care is much more difficult for them, they are forced to cover themselves completely and when they have to go out it is under very strict conditions and only if accompanied by a male relative. This can only be described as outright terror. And we are also surprised that there has not so far been more protest in the world. The treatment of Mrs Bonino, who has given so much help to Afghan refugees, should certainly reinforce the Union's protest.
Mr President, another comment that follows on from what my Socialist colleague just said. The Taliban's treatment of women is really a disgrace to Islam as well. It would be good if the Arab world could state more clearly that this is not what Islam ought to be. However I think that in this case the Western democracies and the Arab democracies should unite in opposing this reign of terror because what is happening there is a disgrace to the Arab world and a disgrace to Islam.
Madam President, under the guise of Islam the Taliban regime is oppressing women in a truly horrendous fashion. Of course we see women oppressed in other Muslim countries too but nowhere in as many ways as in Afghanistan. This does not really have anything to do with Islam, it is simply an unprecedented abuse of power by the Taliban. They are really nothing more than a bunch of ruffians who use this as a means of increasing their power.
An initiative is urgently needed to resolve the conflict in Afghanistan peacefully and ensure that human rights are restored. It seems to me that a code of conduct is urgently needed for aid workers outlawing any form of sex discrimination in humanitarian aid work so that in any event we try to isolate the Taliban there. This is an issue on which joint action by the Union is appropriate.
Madam President, Afghanistan is not returning to the Middle Ages: incredible as it may seem, it is regressing even further.
The Taliban regime is currently one of the most barbaric and anti-democratic in the world. There are scores of clear and abhorrent examples of this, such as the total lack of women's rights, the continuous violations of basic rights, and even, as we witness every day, the barbaric executions and punishments meted out to the civilian population: a civil population which barely survives in conditions of poverty and destruction, because, Madam President, the consequences of the civil war are being compounded by Taliban mis-government and the continuation of the Cold War.
I believe we must be quite clear: the Taliban are mainly to blame, but the international community and its leading members must begin to assume their responsibilities, because the mistakes of the 1970s, 1980s and 1990s are still being paid for today. And we cannot restrict ourselves to condemning the atrocities of the Taliban and the treatment to which Commissioner Bonino was subjected. We must act. And there are a number of very clear, simple and forceful things that we can do. We can continually condemn the Taliban regime from the standpoint of the European Union and in the United Nations, and we can call on countries such as Pakistan, Saudi Arabia and the United Arab Emirates, which have relations with the European Union, not to have diplomatic relations with the Taliban. If they fail to respond, we can bring some sort of pressure to bear on them. In the context of the transatlantic relationship, which we talk about so much, we can ask the US Government to call on Pakistan, Saudi Arabia and the United Arab Emirates to say something about the Taliban regime. We can call for a genuine arms embargo, including the spare parts which keep the weapons in service, to be imposed once and for all; we can call for aid to be granted to NGOs so that they can in turn directly aid the civilian population, employing a clear code of conduct; and we can, of course, put the protection of women's rights at the forefront of all our action.
There must be an international conference on Afghanistan; and, Commissioner, I believe that it is time to decide on a European Union joint action in the context of the CFSP, to follow up Mrs Bonino's bold, courageous and unequivocal actions.
Madam President, the situation on human rights in Afghanistan is growing increasingly threatening. The population is suffering from the civil war, which has lasted nearly 20 years, with catastrophic economic results, and it is suffering under the self-aggrandisement and lack of human respect of the Civil War Party.
The Taliban is a stone-age fundamentalist regime. Its politics are aimed at the female part of the population. They are systematically excluded from public life by means of draconian measures. Medical assistance is forbidden, rape and terror of unbearable kinds are daily routine. These self-styled holy wars have further victims: religious and ethnic minorities, the politically active and intellectuals. In the Islamic world they are acknowledged only by Saudi Arabia and Pakistan. This isolation shows that the Taliban is not so much interested in religion, as in power and money. The European delegation in Afghanistan has shown how little they care for the Convention on Human Rights.
We must take care that with help from the European Union efforts are not relaxed, that the NGOs participate, and that this help takes concrete forms. We must strive to achieve a peaceful end to the conflict. The Council of Ministers cannot remain uninvolved for much longer.
Madam President, ladies and gentlemen, the Commission is very worried about the situation in Afghanistan, and our emotion, or rather disgust, about what happened when Mrs Bonino was arrested is surely only equalled by yours.
The pursuit of armed conflicts and the frequent violations of human rights by the various factions hit the civilian population hard, and the Commission is particularly worried by the position of women, whose status is more and more precarious, as rightly denounced by Mrs Karamanou. The rigorous order which the Taliban have imposed restricts the fundamental rights of women and tends to make them second-class citizens.
Also, Mr Dell'Alba, regarding paragraph 9 of the resolution, I can support with pleasure your proposal to devote special attention to the position of Afghan women on the next Women's Day, 8 March 1998. Also, I can assure you, Mr Carnero González, that common action under the CFSP was already agreed on 18 October 1996. It is in force and it was confirmed at the last meeting of the Foreign Affairs Council at the beginning of October.
Nevertheless, the Commission emphasizes the need for continuing the dialogue with the de facto authorities who control Kabul, and it insists on our moral obligation to continue our aid and humanitarian efforts through the NGOs.
Why continue the dialogue? Quite simply because to isolate Afghanistan today would inevitably favour a radicalization of the Taliban regime. Indeed, hopes for liberalization are linked to resumption of the international dialogue, to the action of the United Nations, and of course to peace.
Also, we must continue to deliver humanitarian aid. I would remind you that the European Union is the principal supplier of aid to Afghanistan, that all the aid which it grants goes through the NGOs, and that the allocated sums during the past two years amount to ECU 120 million. I would therefore say that to interrupt the donation of aid when winter is approaching would aggravate the very difficult, not to say unbearable, situation of the civilian population. Political considerations must fade away in the face of a simple fact: our failure to act would create many victims, which that country can do without!
In December 1996, the European Union approved the embargo on arms supplies to Afghanistan. The Commission wants that embargo extended to any country providing military assistance to the belligerents. The UN is making significant efforts to find a peaceful solution. These efforts must be encouraged. However, signing a peace agreement - which you have mentioned several times - assumes that all the regional players directly or indirectly involved in the conflict are brought together.
Thank you very much, Mr Commissioner.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0829/97 by Mrs Cars, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the situation in North Korea; -B4-0841/97 by Mr Ford, Mr Malone, Mr Needle and Mr Thomas, on behalf of the Group of the Party of European Socialists, on the famine in North Korea; -B4-0853/97 by Mr Dupuis and Mr Dell'Alba, on behalf of the Group of the European Radical Alliance, on the famine and political situation in North Korea; -B4-0861/97 by Mr Habsburg-Lothringen, Mr Rinsche, Mr Decourrière and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, on the serious famine in North Korea; -B4-0873/97 by Mrs Bloch von Blottnitz, Mrs Müller and Mr Holm, on behalf of the Green Group in the European Parliament, on the famine disaster in North Korea; -B4-0876/97 by Mr Alavanos and Mrs Eriksson, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the famine in North Korea; -B4-0889/97 by Mr Pasty and Mr Azzolini, on behalf of the Group Union for Europe, on the situation in North Korea
Madam President, North Korea fulfils all the classic requirements to be called a tyranny. Even worse is the fact that it is a tyranny where power is handed down from father to son.
North Korea's people are forced to live in a permanent disaster. The information which leaks out indicates suffering on a vast scale. Children are dying of starvation, and malnourishment has reached such proportions that there is a risk of cannibalism. North Korea is like one huge concentration camp, in which the prisoners, that is, the citizens, are brutally abused, both physically and mentally.
The regime has closed the door and put on a blindfold. The outside world must enable it to take care of those who are suffering and look its people in the eyes.
Let me add that it would be sad if there were Members of this Parliament who through misguided socialist solidarity closed their eyes to the suffering of the North Korean people.
Madam President, as someone who has visited North Korea, at my own expense, with two colleagues, Clive Needle and David Thomas, I am pleased to speak in this debate. It is a sad country. The climate, culture and history have conspired against it. They have had the worst floods in 63 years and the worst drought in 52 years in the last eighteen months. The result has been that the daily distribution of food has shrunk from 700 grams a day to 500, then to 300 and is now a starving 100 grams.
Since 1989 agricultural production has fallen by 50 %, production of coal by 65 % and fertilizer by 75 %. During our visit they had the bizarre situation of being unable to mine coal because there was no electricity for the machinery to work.
The UN has recently indicated that 17 % of North Korean children are suffering from malnutrition. We visited a children's centre, a paediatric hospital, a series of orphanages and nurseries to see that for ourselves. The NGOs on the spot, the UNDP, UNICEF, MSF, Children's Aid Direct and representatives of the European Commission all confirm what we saw for ourselves.
Some would say: ' So what? It is the last of the Stalinist regimes ruled by a puppet king in control of the military which, according to the United States, has nuclear weapons.' I would echo Mr de Silguy in the last debate. It would be a crime against humanity to visit retribution on today's children for yesterday's perfidies. Who would advocate infanticide as a new weapon of mass destruction? It is madness to drive a country with 1.5 million troops and nuclear weapons into a corner. We can afford to put $4 000 million into the KEDO programme. The USS Independence protecting us against North Korea and the Japanese is costing a $1 million a day. The alternative is possible war, famine and pestilence. A soft landing would suit us all. That is why we will try to modify the resolution during the vote. North Korea is slowly starting to open up. The NGOs and the European Commission confirm this. To push demands for immediate and complete access to a country still formally at war with its neighbour would be to ask them to open up more than South Korea. It must open up and it is opening up - it won't help to demand the impossible.
Madam President, Mr Commissioner, ladies and gentlemen, I challenge the idyllic picture which my predecessor has just painted of what is happening in North Korea. The only thing missing was little angels floating by chirping and it would be perfect.
What is happening in North Korea today is the result of forty years of the maddest of regimes. Ceaucescu almost seemed like a choirboy beside those who reign in North Korea, and some people want to make us believe, today, that the problem is merely one of drought, of shortage of food, whereas we are confronted by a crazy regime, which throws itself like the Pharaohs into projects in honour of Kim Il-Sung I, II and soon III. We are confronted by an absurd regime, and some people - our socialist friends - claim that we must temper our resolution, that we must not bluntly condemn the government. Perhaps we can criticize the North Korean authorities, but only a little. This is really insanity.
We are asked for a separate vote on point 2, the only purpose of which is that Western journalists should be able to go to North Korea and travel around there, to check whether, at least, the food aid does not finish in the pockets of the existing holders of power, but actually benefits those who need it.
We, the radicals, have introduced a little amendment so that, unless the situation in that country changes drastically, if no privatization or political reform is carried out there, it will be put under international supervision in six months, because it not only does not guarantee liberty, it does not even guarantee bread for its inhabitants.
Madam President, although we are concerned today with a degree of urgency about North Korea, we must still be absolutely clear that we are not discussing a normal country. North Korea is a country which behaves as though it were free of all moral obligations. It is a totalitarian state unlike any other. It cannot be compared in its actions with any other country.
For this reason it is, in my opinion, quite wrong for us at a time when we are confronted with the biggest famine in the second half of this century, to try to convince some people that this is just a matter of catastrophic flooding, periods of drought and the like. There was famine in North Korea even when these terrible environmental catastrophes were not taking place. They just amplify what is taking place there. Let us be honest with ourselves. Even the Chinese now admit that this is due to the politics of North Korea, and these politics, Mr Ford, have not altered in recent times.
There has been famine much longer than just over the past four years. The figures speak for themselves, even if they are not clear. All NGOs active there, the various organizations already mentioned, give varying figures. But every one of them talks of many millions of people subjected to this famine, of some 800, 000 starving children, of the first evidence of cannibalism, and of aid being rejected again and again by North Korea as being political agitation. That is not acceptable to us. For that reason we must make a clear statement from this Parliament that we make both our short term and our long term aid subject to certain conditions.
Short term aid must be quite clearly subject to the condition that we say we want to know where our aid is ending up. It is just not acceptable that the majority of the aid actually reaching North Korea really benefits the military and does not reach the civilian population in anything like the quantity required. As for long term aid, it will also be necessary to make this dependent upon real improvements within the country. I think the proposal by Mr Dupuis, that we should begin with the privatization of land, would be a very important example.
I think it is our duty as a Parliament to vote accordingly.
Madam President, the famine is growing worse. And what is the regime in North Korea doing? It is making it difficult or even impossible for the aid which is arriving to be distributed in the country and so benefit the people. That is something we can only condemn in the European Parliament. The Commission must carry out a rapid expansion of its humanitarian aid, and at the same time develop a more long-term strategy to be able to prevent similar situations from arising in future.
The EU's behaviour is, however, double-edged. At the same time the EU is giving a huge amount of money to North Korea for the country to build two new nuclear power stations. However, when the nuclear power stations have been built there will be no distribution network to distribute the electricity. This is nothing but wasted money and a policy which the EU should not be involved with. We should be helping the citizens of North Korea to survive the famine, not to build a load of nuclear power stations.
Madam President, as has been said, the people of North Korea are suffering from an unprecedented famine that is producing a real massacre. The situation is worsened by the well-known closure policy of the Pyongyang government which prevents us appreciating the real extent of the food crisis affecting that country. But the famine is very serious and we believe the Commission should give full food aid to the people of North Korea as a matter of urgency. I hope that the Commission will answer this point clearly and will respond to the propaganda that has been made in this Chamber in the face of a tragedy: the propaganda of those who would like to see the aid given to a people subject to forcing a government we may condemn into political negotiations, without in any way altering the gravity of the situation. We are all aware of the need for reforms in North Korea and I hope that these will take place shortly. But I think that the urgent thing now is humanitarian aid and Europe cannot turn its back on this tragedy; it would be very serious and would amount to complicity.
Madam President, first and foremost, this is a humanitarian problem. That should be the central concern of the European Parliament. I thank my colleagues Mr Ford, Mr Thomas, Mr Needle and Mrs Malone for bringing back information concerning the famine in North Korea and for alerting us to the plight of starving children there. I am glad that the EU has been the biggest donor to North Korea in recent times.
But I should like to make one political point: it is imperative to reconvene the talks between South and North Korea under the copresidency of the USA and China. We must do everything in our power to encourage that search for political solutions. I know that our colleagues in South Korea are keen for that to happen. I hope that North Korea can reciprocate. That must be the best mid-term hope for these starving children.
Madam President, I must say that it is not something that happens to me every day but this time I am in complete agreement with the resolution on the famine in North Korea. So I would just like to say a few words about the amendments. Firstly the three amendments by Mr Dupuis, which I consider a useful addition in that they refer more explicitly than the resolution itself to what is really responsible for this disaster: the communist regime in which the rulers and their families live in almost unbelievable luxury and the rest of the population in almost unbelievable poverty. Mr Ford did not mention the slow martyrdom of two hundred thousand political prisoners. In fact the misery and famine were not caused by the devastating floods but mainly by the years of Stalinist government.
Nevertheless Amendment No 4 by the Group of the Party of European Socialists does not condemn the government but simply criticizes it. Mr Ford usually uses slightly more forceful language, certainly where representatives of the democratic national right in Europe are concerned. But now that we are talking about real political murderers and criminals on the left, Mr Ford suddenly tones his language down. I find that very interesting.
Finally a word about the three Green Group amendments on American and European support for the building of two reactors. It is not the first time the Green Group has dwelt on this subject. Nor is it the first time that they have been mistaken, because the two new power stations are for the urgent replacement of two especially dangerous existing power stations which, furthermore, produce plutonium for the government for military use. Anyone opposing the scheme is actually arguing for a new and perhaps even more dramatic Chernobyl.
For me the most important lesson today is the shamefaced but real solidarity that Mr Ford and the Group of the Party of European Socialists have with the monstrous communist regime in North Korea, a regime that they are not prepared to condemn but at most mildly criticize. We shall not forget that.
Madam President, I recently visited North Korea with Trocaire, an Irish catholic agency, courtesy of my ECU allowance. I am still coming to terms with what I saw there. I was in the presence of a cult. There is no doubt about it. It is strange and weird.
Having said that, I think it is important to bring a bit of balance into the debate. Certainly there are very serious food shortages. There is a huge lack of medical supplies and there are, I will agree, structural problems over and above the recent disasters of the tidal wave, etc.
I got an opportunity to raise the whole area of human rights with the various ministers we met, and I got one concession with regard to access for the media. I agree with the resolution where it says: ' monitoring is a problem' . But we are in a dilemma here. There is always a dilemma between humanitarian aid and the political dimension. We must be guided by the humanitarian imperative.
With regard to the idea of sending a delegation from Parliament, if we agree to do that, it must build on the work of people who have already gone out, and not just be a sensational visit. There are no statistics available, but there is no evidence of cannibalism. Those sort of remarks are unworthy of this Parliament. If they get into the media it just stirs up hate. That is not what we are about here. We must continue with the dialogue. They are looking for joint ventures. They want help with new technology. They want aid and are very grateful for it.
Madam President, it is a well-known fact that for Communists the logical reasons and the bare realities of the figures are contestable if they differ from their pseudo-scientific analyses. The Communists of North Korea have obviously established in one of their central committees that the agricultural harvest produced by the collective farms is sufficient to meet the needs of the North Korean population and, faithful to that position, they continue to deny the evidence that their population is dying of hunger and that thousands and thousands of children and old people are in dire poverty and are dying from malnutrition. And, from their point of view, the offers of aid from the western world are no more than capitalist and reactionary provocation.
So, Madam President, perhaps to convince them to accept all our aid, we should do our best to reach an agreement with another Communist country, such as Cuba, to act as intermediary with the North Korean Government, but hiding the real source of the aid, for the sake of charity!
I am sorry to be a little ironic over such a tragic matter, but the attitude of the North Korean Government is so absurd that, to be really serious, we would have to hope for a revolutionary popular uprising to restore freedom and legality to that tortured country.
Madam President, the isolationist policy of the North Korean government means that precise data on the extent of the humanitarian problem cannot be available. Mr von Habsburg, the figures which are circulating for the number of famine victims are all estimates which are very difficult to verify. However, it cannot be disputed that the situation is very worrying.
The European Union has been giving significant humanitarian aid since 1995, the year in which Korea was the victim of serious floods. This aid has been increased to meet the food shortage. The total aid for 1997 thus rose to about 230, 000 tonnes of cereal equivalent. Part is distributed via the World Food Programme, and part bilaterally. As well as this aid, there are specific nutritional programmes for children and a complete set of health aid actions, which are supplied by UNICEF and the various NGOs, Médécins Sans Frontières, the International Federation of the Red Cross, etcetera. Today, Mr Pettinari, the European Union, with ECU 66.5 million, is the biggest aid donor to North Korea.
Independent checkers are working in the country, in close collaboration with the World Food Programme, UNICEF and the NGOs, to ensure that our aid is used effectively, and of course to ensure that it is not deflected from its purposes.
The Commission has successfully adopted a firm position so that the monitoring teams can work without hindrance. The result of these urgent actions is positive. The officials of the World Food Programme estimate that the nutritional state of young children has improved.
Nevertheless, the food situation of Korea remains - and I share the feelings of many of you - very difficult. Additional aid measures may have to be adopted in the coming months. For this, the Commission is waiting for the result of the research by FAO and the World Food Programme on the quality of the harvests in Korea.
But it is clear - and I believe that here I am associating myself with a comment by Mr Dupuis - that economic reforms are necessary. I would also say that political reforms are necessary to solve the structural deficit of food production in North Korea.
Aid relieves the risk of famine, but does not cure the evils which cause it.
Thank you very much, Mr Commissioner.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0825/97 by Mrs André-Léonard, Mr Fassa and Mr Bertens, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the withdrawal of the UN investigation team from Congo; -B4-0832/97 by Mrs Aelvoet and Mr Telkämper, on behalf of the Green Group in the European Parliament, on the UN mission of inquiry in Congo; -B4-0850/97 by Mr Dury and Mr Swoboda, on behalf of the Group of the Party of European Socialists, on the refusal to allow a UN mission of inquiry in the Democratic Republic of Congo; -B4-0856/97 by Mr Hory, Mr Dell'Alba and Mr Dupuis, on behalf of the Group of the European Radical Alliance, on the UN mission of inquiry into human rights violations in the Democratic Republic of the Congo; -B4-0863/97 by Mr Chanterie, Mr Stasi, Mr Tindemans, Mr Verwaerde, Mrs Maij-Weggen and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, on the situation in the Democratic Republic of Congo; -B4-0877/97 by Mr Pettinari, Mr Carnero González, Mr Ojala and Mr Sjöstedt, on behalf of the Group of the European United Left - Nordic Green Left, on the UN International mission of inquiry into human rights violations in the former Zaire; -B4-0890/97 by Mr Pasty and Mr Azzolini, on behalf of the Group Union for Europe, on the situation in the Democratic Republic of the Congo; -B4-0830/97 by Mr Bertens and Mrs Larive, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the European Union's position on the promotion of human rights in China; -B4-0847/97 by Mr Swoboda, on behalf of the Group of the Party of European Socialists, on promotion of human rights in China; -B4-0855/97 by Mr Dupuis, Mr Dell'Alba and Mr Hory, on behalf of the Group of the European Radical Alliance, on the EU's position on the promotion of human rights in China; -B4-0862/97 by Mr McMillan-Scott and Mr Habsburg-Lothringen, on behalf of the Group of the European People's Party, on the EU's position on the promotion of human rights in China; -B4-0872/97 by Mrs Aglietta and Mrs Schroedter, on behalf of the Green Group in the European Parliament, on the promotion of human rights in China; -B4-0828/97 by Mrs Cars and Mr La Malfa, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the situation in Kosovo; -B4-0837/97 by Mrs Aelvoet, Mr Cohn-Bendit, Mr Gahrton, Mrs Müller and Mr Tamino, on behalf of the Green Group in the European Parliament, on the situation in Kosovo; -B4-0848/97 by Mr Swoboda, on behalf of the Group of the Party of European Socialists, on the situation in Kosovo; -B4-0854/97 by Mr Dupuis and Mr Dell'Alba, on behalf of the Group of the European Radical Alliance, on the situation in Kosovo; -B4-0865/97 by Mrs Oostlander, Mrs Pack, Mr Habsburg-Lothringen, Mrs Maij-Weggen, Mr Posselt and Mrs OomenRuijten, on behalf of the Group of the European People's Party, on the situation in Kosovo; -B4-0878/97 by Mr Manisco, Mr Sjöstedt, Mrs Sierra González and Mr Mohamed Alí, on behalf of the Group of the European United Left - Nordic Green Left, on human rights violations in Kosovo; -B4-0858/97 by Mr Pradier, on behalf of the Group of the European Radical Alliance, on the conditions in Khiam detention centre; -B4-0864/97 by Mr Soulier and Mrs Peijs, on behalf of the Group of the European People's Party, on the situation of Souha Bechara, held in prison in southern Lebanon; -B4-0879/97 by Mr Wurtz, Mrs Castellina, Mr Marset Campos, Mrs Miranda, Mr Ephremidis, Mr Alavanos and Mrs Seppänen, on behalf of the Group of the European United Left - Nordic Green Left, on the release of Souha Bechara; -B4-0849/97 by Mrs Hoff, Mr Wiersma, Mr Bösch and Mr Swoboda, on behalf of the Group of the Party of European Socialists, on the political situation in Slovakia; -B4-0827/97 by Mrs André-Léonard, Mr Fassa, Mr Bertens and Mr Nordmann, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on Algeria.
Democratic Republic of Congo
Madam President, on 3 October last, the United Nations Mission for Human Rights was called to the UN headquarters for consultations. The Congolese Government, in fact, was preventing it from investigating the alleged massacres in the country. The High Commission for Refugees and many non-governmental organizations decided to suspend their operations in the eastern part of Congo and were then forced to leave the territory.
It is fairly difficult, if not impossible, for the new Congolese authorities to be able to run their country on the path of democracy and development without European Union aid. But we cannot fail to stress that they should earn this Union aid, respecting human rights, the fundamental principles of democracy and, above all, cooperating constantly, and with no uncertainties and obstacles, with those who are there to help them.
Madam President, we regret the complete absence of any readiness for cooperation by the Congolese Government, and should like to express our deep concern about the departure of the UN mission of inquiry from the Democratic Republic of Congo. This delegation arrived on 24 August and was forced to leave Kinshasa again on 3 October. I think that only damages the peaceful future development of Congo.
We should like to emphasize that the UN measures must be carried out, and appeal to President Kabila to cooperate fully with the UN mission of inquiry, and to permit it unlimited and unconditional access to the interior of the country. Otherwise, Congo is threatened with isolation and that would also endanger the resumption of cooperation.
We acknowledge that European cooperation with the new Congolese Government and authorities is crucial to promoting democratization and development of the country, which has to recover from dictatorship and war. We further stress that prerequisites for such cooperation must be the maintenance of human rights, democratic institutions and international law. These requirements must be met, and the UN is an important institution for that. I hope that Mr Kabila is ready for cooperation in this respect in future.
Madam President, first of all, let there be no ambiguity about our move. We are intervening in defence of human rights, and perhaps we should state clearly that we are delighted that the Mobutu regime has ended. We hope that this will be of benefit to the whole population of Congo, and after all, that is what we must get to work on.
It is true that the new regime must be clear from now on about respect for human rights, and it would really be a pity if Kabila wastes the opportunity which the mission of inquiry offers, because this must produce the truth about the killings and massacres which have actually occurred. We know that Mrs Bonino has also brought us evidence about this. We really want the mission of inquiry to be able to work.
This has not been the case until now, and we regret it. We regret it for obvious reasons, because we think that a regime cannot base its authority or create international confidence unless it is based on the common values of respect for human rights. So we say to Mr Kabila: open your borders, let us do the inquiry, which will be done objectively, and then, together, we will try to reconstruct Congo with all the aid which the European Union can provide. Truly, we have here only one concern, which is the fate of the Congolese and their marvellous country.
Madam President, with the members of my group and most Members of this Chamber, I certainly associate myself with the criticism which has been made of the obstacles which the authorities of the Democratic Republic of Congo have put in the way of the United Nations mission of inquiry. I also associate myself with the feelings of everyone at the fate of the civilian Rwandan refugees, who were hostages of the former Rwandan and Zairean dictatorships for so long. I want to thank Mrs Dury for the details she has just provided about these dictatorships, because in the end I cannot help comparing the interest which our Chamber is bringing to the situation in former Zaire and its lack of interest in, for instance, Congo Brazzaville.
On one side, we condemn every month those who have been able to raise an army of liberation, supported by the population, to destroy a tyranny which several Member States of the Union had protected for thirty years, in the name of mutual corruption. On the other side of the river, a dictator who was driven out at the ballot box returns to power by force, and thanks to the help of several foreign states, and in this case we find nothing to say in our emergency resolutions. Anyone would think there is no emergency in that situation!
If we want to keep some credibility in our interventions, we must be careful in future to treat attacks on human rights and democracy equally.
Madam President, many of us had hoped that the end of the Mobutu dictatorship would bring the new Congo to greater democratic achievements and development. However, since the first moves made by President Kabila, it seems to be necessary to continue with an active and firm policy with regard to the new Kinshasa authorities.
The European Union cannot, in fact, accept that the Congolese President is defying the entire international community and preventing a United Nations mission from investigating accusations made against the Kinshasa Government for making indiscriminate massacres in eastern Zaire. Europe should make respect for international legality and the implementation of the UN mission in Kivu a fundamental condition for the resumption of cooperation with the Democratic Republic of Congo.
And so it seems advisable to us for the Commission, and above all the Council, to coordinate this necessarily firm position with the United States, so that President Kabila does not have any way out and can be forced, by the international and European initiative, to observe at least some of the rules of democracy.
Madam President, ladies and gentlemen, the European Union has been taken in by President Kabila, who never intended to agree to anything democratic. Today's resolution did not need to express indignation, simply to call for the aid to be stopped. Aid to an absolute ruler is money wasted. We found that before with Mobutu.
This debate is supposed to be topical. I am certainly glad that I have a colleague who shares my opinion. Today we should have talked about the other Congo, Congo Brazzaville. What has happened to the protests from the Commission and Parliament against military intervention in the country by neighbouring Angola, against a dictator it is true. We give a great deal of money to Angola as well. I did not think EU money was intended to fill the humanitarian gap that has opened up since the government in Rwanda hired hundreds of mercenaries, allocated the oil revenue to weapons from Russia and ordered 130 aircraft in America in order to rush to the aid of its neighbour.
I am in favour of maintaining public support in Europe for humanitarian aid to Africa and we cannot do that if we continue to support despots in Africa. Commissioner, I urge you to dissociate yourself from African despots.
Madam President, Mr Tindemans has asked me to represent him. I should just like to say that although Mr Kabila's second name is Desiré, he would not be our first choice of candidate for President. He was brought top power by American commercial interests, and we Europeans have the task of taking energetic steps to see that even worse violations of human rights than in the Mobutu era do not occur. We should also be insisting that the United States of America work with us within the framework of Atlantic cooperation.
This concerns support for the position of the UN Commission, but also an energetic human rights policy, without which chaos will break out in the most central, most important country in Central Africa, which is also the largest and richest in raw materials.
China
Madam President, at the meeting of the UN Commission on Human Rights last March the Union staked everything on its relationship with China and the credibility of its human rights policy. Because of the discord between Member States the UN missed an opportunity to expose human rights violations. But another result of the discord was that China was able to punish a number of Member States with impunity. The lack of unity made the Union a very weak partner for China. Now the Union has to show that it has learned its lesson. The Maastricht Treaty requires that Union should have an active common human rights policy. The events of March, as I said, showed that this can only be done jointly. To make that possible the Union now has to start the preparatory discussions on a Community framework before the next meeting of the Commission on Human Rights.
The resumption of the political dialogue with China is welcome but national positions need to be harmonized. We hope that this resolution is an important signal and at the same time an invitation to the Council to explain what has happened in order to avoid a repetition of the debacle a couple of months ago.
The Group of the European Liberal, Democratic and Unionist Party has therefore decided this morning to request an oral question with debate next month, so that the Council can explain its strategy. Hopefully it will then become clear that the Council has also learned its lesson. Both human rights policy and an unequivocal relationship with China are more important for the Union than dancing to the tune of China's rulers.
Madam President, some people have one minute worth and speak for two. I shall endeavour to keep to the two minutes. I should like to concur with what Mr Bertens has said. We need to have a common approach, a common opinion. Although the European states have been unable to achieve that, at least we should do so in the European Parliament.
Today we have a resolution which in my view makes a common opinion possible. You are aware that we have had a series of resolutions to which I, on behalf of my party, was unable to give consent. This was because human rights have been bound up here with a series of political questions on which one may legitimately have a variety of opinions. I believe that the human rights question in China is so urgent - and not just for the principle of maintaining human rights, but also for the healthy economic and social development of China itself - that it is right for us to take this initiative.
It must be our obligation - and for this we need a dialogue with China - to convince the Chinese side that as long as human rights are not widely recognized, as long as there is no progress in this respect, there cannot be the necessary advances in economic and social systems. A society which does to acknowledge human rights, in which they are spurned, cannot be a society that meets with broad acceptance and it simply cannot organize all human resources to achieve economic progress. Of course, economic progress in China continues apace, but that will soon meet limits if the process of economic development does not give rise to better conditions. For these reasons the proposals we have produced should be fully supported, and I hope that at least in this House a unified and critical, though frank and solid, front can be presented to China.
Madam President, I note the good resolutions by Mr Swoboda. Above all, I note the excellent proposal by Mr Bertens, of the liberal group, with a view to a statement by the Council for the next part-session. I think my group will fully associate itself with it. We must really get a move on so that we are not taken for a ride by the Council, like last year.
We must obtain either a clear position saying that there will be no resolution, thus showing that the European Union speaks a double language, with fine speeches about human rights when there are speeches to be made, but nothing concrete when the opportunity presents itself, or a change of position by five states which I shall name - Italy, France, Great Britain, Greece and Spain - which finally rejoin the ten other Member States and fight for the European Union to position itself clearly on the question of human rights. A question which has been made even more relevant in recent days by President Jiang Zemin, who has spoken of the differences of rights depending on where one is on the planet. We know what that means. I believe that it is particularly difficult, Mr Swoboda, to talk of dialogue under these conditions.
Madam President, as colleagues will recall, we adopted a resolution in my name in this House on the subject of EU-China relations in the long term just before the summer break. That report dealt with a very wide spectrum of relationships: the economic, the political and, of course, the question of human rights.
The fundamental point is that human rights in China remain absolutely dire. Last year there were 6, 000 death sentences which is equivalent to the total for rest of the world.
The European Union, represented by the Commission on this occasion, has recently come to an agreement under which the human rights troika, in other words the dialogue between China and the European Union, will be resumed without conditions. I congratulate the Commission on this achievement, in particular Sir Leon Brittan, because this means that we can once again engage in discussions about these very sensitive subjects. Most importantly, because there are no conditions, it allows the European Union to proceed, if it wishes - and I hope it does - by tabling a resolution in Geneva at the next session next year to redeem our failure last year: the CFSP came under a lot of criticism because we could not unite on this question.
While recognizing many Member States have deep economic ties with China - and these are developing - we should not go down the road the Americans are going down, which is almost to ignore the question of human rights and the political dimension in favour of economic ties.
China takes Europe quite seriously, but not perhaps as seriously as it should. I should like to tell the Commissioner here this afternoon that last year Mr Qian Qichen, the Foreign Minister of China, said that he could only take the European Union seriously when it had a single currency. I would like him to bear that in mind.
Madam President, I agree with the speakers who find that not an awful lot has happened with regard to human rights in China. I have here the latest report from Human Rights Watch on human rights in China in 1997. It shows that not very much has really happened. It is therefore obviously reasonable for us to adopt a resolution like the one I have signed here today.
At the same time I must admit that I was given something to think about the other day when Professor Tommy Koh, who is the director of the Asia-Europe Foundation in Singapore, was here in the European Parliament and commented on our way of dealing with China. He supported all the substance of our criticism of China, but questioned the methods. We must recognize that this is perhaps the fortieth resolution criticizing China which the European Parliament has adopted in a very short space of time. The effect which we can observe has been limited. We should criticize China, but we should still think about how we should improve our way of dealing with the Chinese so that we also bring about better human rights in China.
Mr President, when I met the new Chief Executive of Hong Kong, Tung Chee-hwa, earlier this week, I raised a number of concerns relating to recent developments there which do not augur well for the protection of human rights. I questioned the narrowing of the franchise for next May's election in the former colony which will result in only 180, 000 of the 2.7 million voters being able to vote. The use of universal suffrage would be more appropriate.
The introduction of the concept of national security into legislation is also a retrograde step, in particular if it is going to be used to restrict basic freedoms and especially the right of political dissent. The repealing of four labour laws on 16 July by the Provisional Legislative Council was also discussed. These laws protected basic trade union rights and their removal is a very worrying development.
We had a very frank exchange of views and as Parliament's rapporteur for Hong Kong I intend to monitor the situation very closely to ensure that basic human rights and freedoms are not eroded. But I would also say that I very much appreciate that when Mr Tung came to visit the European Union, his first stop was the European Parliament. I thank him for according our institution that respect.
Kosovo
Mr President, we in this Parliament have often, far too often, been forced to observe Serbia's unjust oppression of the Albanian population in Kosovo. In spite of agreements entered into, the Serbs deny the Albanians, that is, the majority population in Kosovo, the education and culture they have a right to. Peaceful demonstrations are crushed by an excess of police violence.
We, who are elected representatives of the people of Europe, demand of Serbia that the government initiates negotiations with the Kosovo Albanian leaders about the future status of the region as soon as possible, and that it immediately gives the EU the right to open an office in Pristina.
We remind honourable Members of our proposal for an international conference concentrating on the Kosovo issue. Must thousands of people always have to die before the outside world acts? It would be wonderful if our resolution led to results now. But if that does not happen, we must never tire. In our battle for human rights, Kosovo still stands high on our agenda.
Mr President, no-one in this Chamber is unaware that the Kosovo problems are closely connected with the general problem in the Balkans and the fact that the Albanian communities present in Yugoslavia and Macedonia are closely connected with the problems in Albania. Having an attitude that takes these problems into account and that guarantees respect for minorities wherever they are is an element of stability and security in that highly risky area.
For this reason, we can only deplore the fact that the student demonstrations have been blocked totally unacceptably with police intervention by the Serbian Government.
For these reasons, we confirm the need, as already stated, to open a European Union office in Pristina, we confirm the need for respect for that dialogue and those agreements already effected between Milosevic and Rugova that should guarantee the opening and maintenance of university education systems for the Albanian minority.
Mr President, Mr Commissioner, ladies and gentlemen, unfortunately, we must deal once more with Kosovo, which is still a powder keg, and probably the most dangerous powder keg in Europe. Recent developments have been far from positive when we look at incidents on Pristina in Kosovo itself, and when we see what tendencies the Serb elections have partially reinforced. They have unfortunately shown that the opposition in Yugoslavia has not been strengthened in any way, nor has it found a way of creating a democratic policy which also respects human rights. The glimmer of light emanating from Montenegro is not sufficient to alter and improve the situation to any important extent.
There is no alternative for the Yugoslav authorities to starting a dialogue that takes account of the basic rights of the minority in Yugoslavia - which forms the majority in Kosovo, after all. It is not the intention of this Parliament or of the European Union to call for alterations to borders. On the contrary, we must clearly signal that the borders of European states are not up for discussion. There must be within Yugoslavia, however, a solution achieving real autonomy and real maintenance of human and civil rights.
It is also important because there are developments in nearby Macedonia and FYROM that give cause for concern. Although these are not comparable with what is going on in Kosovo, they do lead to unrest amongst the very large Albanian minority. Some of the draconian punishments, though, appear to me to be too strict and too unproductive. The Kosovo powder keg can at any rate have an effect on surrounding areas and states. All the more important that we strive by every possible means to convince Yugoslavia that it must solve its own problems, particularly in Kosovo, with our help.
Mr President, on the subject of Kosovo, as just now on the subject of Congo, I would like to try to go against the dominant ideas.
I do not underestimate the democratic problems which may occur in Kosovo, or the possible attacks on human rights, but I want, once again, to warn against the temptation, to which the majority of this House is subject, of demonizing Serbia. I would suggest that there will be no stable peace in the Balkans if the Serbs are kept apart from their history and their future.
I now put three simple questions. Which of our states would allow the interference in its internal affairs which we commit every month in Serbian affairs? Secondly, whether it is the territorial limits of Bosnia yesterday, or the autonomy of Kosovo today, if we are so attached to the guarantees laid down by the laws of Yugoslavia, why were we so eager to dismember Yugoslavia? Finally, in encouraging the aspirations of the Albanians of Kosovo for autonomy, without any precautions, are we not taking the risk of feeding the implacability of Albania, and thus bringing all the borders of the region into question?
I propose to you that we leave anti-Serbian manicheism behind, and work seriously for a peace which is real because it is equitable, rather than a partisan destabilization.
Mr President, ladies and gentlemen, unfortunately I do not have enough time to answer Mr Hory. I should have been delighted to do so. I have not heard so much nonsense all at one time for years. As I know the area better than Mr Hory - I have been in it constantly for seven or eight years - I have long been afraid that the dead quiet existing in Kosovo is about to come to a very bloody end.
There is about to be full retribution taken for the fact that the Western nations have been averting their eyes for eight years. No one has so far made any attempt there to help the Albanians, who for the past eight years have been beaten, tortured and robbed of their most basic human rights. And that is without even mentioning the fact that no one has attempted to restore to the Albanians in Kosovo, where they represent a 90 % majority, the rights stolen from them by Milosevic. Our Western governments even forge agreements with Serbia for the return of the Kosovo refugees, a return to their executioners.
Unlike the USA, all European governments have unfortunately recognized Yugoslavia without the stipulation that steps for a solution of the Kosovo crisis had to be taken. Unfortunately, the USA - like everyone else - also failed at Dayton. Kosovo should have been on the table at Dayton, as this would have been the only way for Milosevic to learn that we are intent on seeing that people are not treated in the way they have been for years in Kosovo.
For seven years there has only been a shadow of an education system in this area, whose diplomas have no validity. Young people are being defrauded of their future, and I am afraid that it will be just these young people who will one day be revenged on us. Young people form a high proportion of the Albanian population. We are sinning against it; we, and particularly the Serbian Government in Yugoslavia. I hope that perhaps an opportunity will emerge from Montenegro to ensure that Yugoslavia organizes itself in such a way, that everyone who lives there can be subject to democratic government.
Mr President, western policy with regard to Kosovo is an accessory to murder. Eight years ago Milosevic unlawfully occupied Kosovo. Yugoslavia was destroyed by Milosevic and the Serbs when in 1988, in violation of the Yugoslavian constitution, they removed Kosovo's autonomy. Since then they have been governed by a brutal police regime.
We have got to do something at last. First of all, we must use pressure, not just eyewash, to see that at long last an office is opened there, similar to the one the Americans were able to establish in Kosovo without any difficulty. We snivel, but we do nothing. We have got to use pressure. Secondly, we must supervise elections there with international observers. That is essential, otherwise the police state will not disappear. And thirdly, we must again use pressure to force Mr Milosevic to keep his vague promise to Mr Rugova, because Mr Rugova, like Ghandi, chose the non-violent approach. We denounced him, so the young people there are resorting to weapons. That is our fault and there is blood on our hands to this day.
Mr President, the situation in Kosovo has two features. There is no contact between the Albanian population and the authorities and both parties are, so to speak, caught up in their own rhetoric and in the Balkans in particular you cannot risk loss of face by negotiating with anyone. Recently the students have also entered into the picture, alongside political leaders like Rugova and Demaci. There is more and more talk of attacks, even on refugees who have settled in the area and in my view leaders like Rugova and Demaci do too little to distance themselves from this.
With the introduction of the idea of autonomy in the area, the parties have also become enmeshed in their own positions and in this case you cannot, as it were, negotiate with the enemy without that well-known loss of face. They say that the Serbs do want to talk about a solution but not about political status for Kosovo. The Albanians first want their conditions met. It seems to be time for the EU to mediate in absolute secrecy, gradually establishing positions which are then signed by both sides. Then it might be possible to introduce the idea of autonomy, with the Albanians having their own identity but probably under the Serbian government. EU mediation could be very significant here. Belgrade will not be forced. We know that from experience. But Belgrade might be persuaded, and at any rate it is worth a try.
Souha Bechara
Mr President, throughout the case of Souha Bechara, it is in fact the state of lawlessness prevailing in that region which has to be condemned.
Between the territories where Lebanese legality applies and the territories of the south where law emerges under the democratic control of Israel, there is an area which in principle is Lebanese, but which in reality is controlled by a few warlords who are fed, armed, paid and commanded by Israeli soldiers. But since this area is an area of lawlessness, where the arbitrary will of those who are armed rules, they arrest, they imprison, they even execute, without any complaint from anyone.
There is one prison, at Khiam, under this lawless regime. Souha Bechara, a girl who admittedly attempted an act of tyrannicide on the person of one of these warlords, has been detained there for almost ten years. This prison must be demolished, and the detainees must be transferred to a legitimate jurisdiction. The major role the Israeli Government plays in the region identifies it as the one whose duty it is to end this disgrace.
Mr President, eight years ago, on 25 May 1989, the European Parliament drew attention in a resolution to the case of Souha Bechara. She has now been in prison for nine years. She was 21 when she went in. She is now no longer a girl but a young woman of thirty who has no idea what will happen to her because in all those years she has not had a trial. I think she is guilty but everyone, guilty or not guilty, has the right to a trial, including this young woman. Guilty or not, and I think she is guilty, that is not the point, no one denies that, not even her mother, but her mother would like to see her again, and I think that is what we are asking for this afternoon. The family has no access, the lawyers have no access, the Red Cross has no access. I do not think that is what we mean by legal proceedings. Mr President, we are asking you to inform the Israeli Government of what is going on so that it can take firm and positive action as a constitutional state.
Mr President, Souha Bechara was 21 years old when she was arrested, on 7 November 1988, after an act of resistance against Israel's auxiliary militia in Lebanon.
After her arrest, she was detained, without being charged or sentenced, in the sinister camp of Khiam, which recalls the prison of Tazmamart in Morocco. Many prisoners have died there, and the health of those who survive is seriously affected, sometimes incurably.
Visits there by lawyers, the Red Cross and humanitarian organizations are forbidden. Since 1989, as we have been reminded, our Chamber has requested the liberation of Souha Bechara. But the Israeli Government has remained deaf to all moves.
The Israeli Government is directly responsible for this imprisonment, since it occupies South Lebanon militarily, and it is using Souha Bechara as a hostage. It is time to put an end to this intolerable situation, as Souha Bechara's mother and the humanitarian organizations asked us during the last part-session.
In its motion for a resolution, our group requests the immediate release of Souha Bechara and the other political detainees, and the dismantling of the Khiam camp.
Slovakia
Mr President, I have read the motion for a resolution on the Slovak Republic with interest. I have something to say against it, however, and that is that insufficient differentiation is made between the Slovak peoples and their current tyrants. Those of us who are older, those who have some experience of dictatorships, know very well that whilst there are guilty people, there is also a wider population that one cannot necessarily punish for the fact that some monster has gained power. That particularly applies to the situation on Slovakia.
For that reason I have to say with regret that I shall have to reject two of the amendments. They are Amendment Nos 7 and 8, which go too far in identifying President Kovacs with Mr Meciar. Meciar is one thing, Kovacs quite another. Kovacs is on the side of the people. We should do everything possible for the people, but we should resist tyrants.
Mr President, ladies and gentlemen, I believe it is somewhat unusual that we repeatedly have to discuss an associated country during a Thursday afternoon debate. But it is equally unusual that a President of Parliament finds himself unable to participate in a longstanding meeting with colleagues from the central and eastern European countries in Slovakia, because a colleague has just lost his seat in the National Council of the Republic of Slovakia under conditions in glaring contravention to the Slovak constitution.
We take note of the fact that the heads of the Slovak Government are slowly appearing to realize that the path followed in recent years is forcing that country into isolation, not just from the Union, but from its other neighbours as well. We hope - and I say this also as chairman of the Delegation to the EU-Slovak Republic Joint Parliamentary Committee - that the Slovak President and Prime Minister will take note of the recommendations of the joint parliamentary committee and heed their significance for the process of integration of Slovakia. This was not just printed paper, and the Slovak leadership should be aware that this is the last opportunity to take part in an early round of talks on the eastward enlargement.
In particular, we should take the Prime Minister of that country at his word. At our next meeting with our Slovak colleagues we shall discuss progress made, which up to now I have been unable to perceive in this area, and we shall then pass an appropriate recommendation to the House.
Mr President, if there is one point on which the European Union cannot compromise in its relations with associated countries, it is that of human rights and democracy.
The case of Mr Gaulieder, who has been ousted from the Slovak parliament, is the last in a long series of examples which are enough to show that Slovakia is doing everything to mortgage its relationship with the European Union, to which it is linked by an association agreement.
In Agenda 2000, the Commission does not mince words in denouncing the behaviour of Slovakia. It is pointless to add that the request for Slovakia to join the European Union must remain a dead letter for as long as this state does not resolve to adopt behaviour which is worthy of a state of law and compatible with the Copenhagen criteria, which is a precondition of starting the accession process.
The effect of the irresponsible and unacceptable role of some Slovak institutions is to isolate Slovakia even more, and as some of the speakers before me have emphasized, this is to the detriment of the Slovak people.
Mr President, the Joint Parliamentary Committee with Slovakia produced a specific working programme last spring. This was unanimously accepted by both sides. Slovakia is certainly welcome as a member; its economic development in particular is very satisfactory. The Gaulieder case, the question of minorities, the treatment of the opposition, the election laws and one or two other things give cause, however, for considerable doubt.
If the required points are not put into action by the end of November as agreed, this will lead to serious problems. The European Union can wait. That will not be a problem for the European Union. But I think that those members of government who are responsible for it will present the bill to the Slovak people, and obviously vice versa.
Mr President, I am pleased to have the opportunity to speak in the debate as I am the second vicechairman of the Joint Parliamentary Committee with Slovakia. It is absolutely right that Parliament should, at this stage, make it perfectly clear to the government that we expect democratic standards to exist in that country. Those certainly were the requirements that were imposed by the Joint Parliamentary Committee and agreed unanimously with our Slovak colleagues: that by the end of November, they would establish certain criteria for democracy in that country. Sadly, the Gaulieder example demonstrates that, to date, they have not arrived at that position.
Having said that, I think we should always make it perfectly clear that our conflict is with the government of Slovakia, not with the people of Slovakia. We should also make it perfectly clear that we regard, in the European Union, it as important that the people and the country of Slovakia should ultimately achieve their rightful place inside the European Union. We would be pleased to see the people of Slovakia inside the EU.
Algeria
Mr President, on Wednesday morning, our Chamber approved a resolution on Algeria being put down in the emergency debate. Two hours later, the Group of the European People's Party, which had accepted the debate, retracted on the grounds that it had voted by mistake.
Mr President, is it credible that, on a subject as serious as the crisis which is raging in Algeria, a whole group should vote by mistake? I doubt it. Have we the right to remain silent on Algeria when we intervene all over the world? Some people think our resolution of September is enough, that the public hearing with the Algerian authorities and civil society, scheduled for 25 November, could be compromised if we express ourselves today, that the ad hoc parliamentary delegation could be cancelled. I say that these are excuses.
We must have the courage to express ourselves, and to say loudly and clearly that we want the truth. By being silent, we become accomplices. No newspaper today is silent on Algeria. Libération puts it on page one, and asks the question: ' Who is doing the killing in Algeria?' Unbearable tales of the barbarism which rages daily are told by the entire press, crushing evidence denounces the military for being passive, if not for being implicated. This is impossible to verify unless an international inquiry is quickly put in place. But the Algerian authorities systematically reject any inquiry, on the grounds that it would be an interference in Algerian internal affairs.
Three countries - France, Italy and Spain - have requested that the European Union form a crisis unit, to define a common position and action on Algeria.
The UN and the United Nations High Commissioner for Human Rights have called for the opening of a dialogue, and some people want the European Parliament to be silent! No, no, no! No more standing still! The European Union must declare itself! Algeria is a Mediterranean partner. Our cultural, economic and historical links oblige us to act. The silence of the European Council is unacceptable. The international community has the instruments to intervene, and above all to unfreeze the Algerian crisis.
The United Nations can send a mission of inquiry, invoking the fact that there is a threat to peace, and the Algerian authorities cannot oppose it if the UN Security Council authorizes it.
Today, for the fourth time in two years, the Algerians are voting. The indifference of the population is obvious and entirely understandable. They have been given a glittering picture of peace, and they have had nothing but war! Since 1991, neither the military nor the authorities in power have succeeded in restoring calm. I will willingly give the benefit of the doubt to President Zeroual, on condition that he accepts light being shed on the massacres, that the guilty are judged and sentenced, that he is ready to reconsider his position on the eradication of terrorism, and finally that he accepts freedom of expression, and thus of the press. Mr President, a state of law must guarantee the security of its citizens. Let him quite simply act so that Algerian society can live at last.
Mr President, Mr Commissioner, ladies and gentlemen, Mrs André-Léonard, I think the last part-session of this Parliament must have passed you by, at least as far as Algeria is concerned. We did not vote yesterday as a united group. We were against it because we had already passed a resolution on Algeria last time, after a full debate. During that the hearing on human rights was agreed, which we obviously not only accept fully, but will also take very seriously. Furthermore, Parliament resolved to send a delegation to Algeria.
Unfortunately - I have to address this critical remark to the Presidency - such resolutions of Parliament have to travel a long road, and I do not understand why the Presidency and the Council of Presidents have had to delay and are still delaying, and have to await the hearing. Here I agree with Mrs André-Léonard. The problem is so urgent and so serious, and long discussions with the Algerian Government and Parliament will probably be necessary in any case before we can send this delegation, that I do not understand why there is delay. We could probably have dispensed with today's resolution and another short debate, were the House to react more speedily to its own wishes. It surprises me somewhat, as a relative newcomer, that this House passes a resolution, and yet there is still a committee saying: all right, do we want it or not; perhaps it should be deferred? If this House expresses the genuine, clear wishes of several - indeed, many - groups, then surely these should be carried out as quickly as possible.
Now a short comment on the declaration itself. I completely agree with the contents. This is an unacceptable situation. We must make the Algerian Government aware that this is not just an internal problem, but one for the whole Mediterranean region. So we will not cease supporting efforts to seek a settlement of the situation in Algeria.
Mr President, the situation in Algeria remains serious and is totally unacceptable. The EU and this Parliament are rightly concerned, as recorded in the resolution adopted in the last part-session.
Mr President, Mr Commissioner, we are on the eve of a hearing currently being planned by the Sub-Committee on Human Rights, a hearing on human rights in that country. The Algerian Foreign Minister will shortly be coming to the Committee on Foreign Affairs. The Sakharov prize might be awarded to an Algerian woman - I think she has a good chance.
It is my group's view that we first have to take these steps before moving on to the initiatives proposed in the resolution - however sensible these might be in the future. We see the resolution adopted last month as relevant and balanced and therefore cannot support this resolution today.
Mr President, during the September part-session - as we have been reminded - Parliament adopted a resolution on Algeria which asked the Algerian government to intensify the dialogue with all the political forces and national democratic elements which reject the use of violence.
In line with that resolution, a delegation of the European Parliament is being formed to go to that country. Under the circumstances, I find the reasons for a new debate on Algeria difficult to explain. Why this initiative? Is it to try once again to put the fundamentalist forces and their armed wing back on the rails of negotiation with the authorities, after the failure of this proposal at the time of the September part-session?
Our group will vote against the proposed resolution of the liberal group, which is a provocation on the very day of the municipal elections in Algeria. Nevertheless, I make use of this debate to reaffirm our condemnation of the barbaric acts which are perpetrated by the fundamentalist groups, and our support of all those who fight against fundamentalism, most of all the Algerian women. As the president of the Algerian union of democratic women recently said, the key to the solution lies with us. So let us affirm more strongly our solidarity towards the Algerian people, particularly by reinforcing cooperation in association with the active forces of the country.
Mr President, of course, one can always question how often we should criticize a particular country and take it up in resolutions. But as far as Algeria is concerned, a new factor has appeared. French newspapers are reporting well-founded suspicions that the Algerian Government may itself be involved in the massacres which are being attributed to the Islamic fundamentalists. While it is true that there is no proof as yet, when such a respected paper as Libération takes it seriously and also reports that the paper itself is not allowed to send any journalists there in order to check the matter out, then it is very serious.
I am inclined to think that there has been a tendency in this Parliament to treat the Algerian Government as the only player capable of settling the matter, while in reality it might be the case that we have two players in Algeria who are both as bad as each other. At any rate there are suspicions which mean that we are justified in re-examining the case and looking at it from a new perspective. I am, therefore, able to agree substantially with Mrs André-Léonard.
Mr President, ladies and gentlemen, six countries today, in three continents. This leads me to think that attacks on human rights are not, unfortunately, the prerogative or monopoly of certain countries or regions of the world. That is regrettable.
I shall start with Congo, that is the Democratic Republic of Congo, since the resolution only concerns that country. I will remind you that the Amsterdam summit and the General Affairs Council have expressed the intention of the European Union to establish constructive relations with the new government of the Democratic Republic of Congo.
However, article 5 of the Lomé Convention links European aid to respect for human rights and international humanitarian law, and to real engagement in favour of democracy and the establishment of a state of law. The Commission will progressively resume its cooperation with the Democratic Republic of Congo depending on the progress which is recorded in these fields. This is what is called constructive conditionality.
The present situation in Congo is far from satisfactory. First, the Congolese government continues to block the United Nations inquiry into human rights. It prevents the High Commission for Refugees from carrying out operations to protect and assist Rwandan refugees. Second, the government also delays starting the democratic process, which is indispensable to the recovery of the country. The Commission regrets that the constructive dialogue which was started at the time of the troika mission to Kinshasa and continued at the meeting with the foreign affairs minister, Mr Karaha, in Brussels, has not been followed by results.
The Congolese Government must put its commitments to democratization and human rights into effect, and it must allow the United Nations to carry out the work for which it has been mandated. The Commission is immediately pursuing its humanitarian aid programmes to help Congo to heal its wounds. ECU 81 million have been assigned for this purpose.
China is the second country under discussion. The Commission is following the issue of respect for human rights and fundamental liberties in China with the greatest attention. This subject has been taken up regularly with the Chinese authorities within our bilateral dialogue, since it began in 1994. In particular, the Commission will give the greatest attention to the observance, in Hong Kong, of the agreements which have been made with Great Britain. Mr McMillanScott referred to them just now. I can say to him - although he is no longer among us - that we take this question seriously, without even waiting for the arrival of the euro on 1 January 1999.
China is currently participating in the preparation of the first Sino-European meeting of experts on human rights. This preparation is taking place at this very moment in Luxembourg. The Commission hopes that this dialogue will achieve results. It is willing to provide China with all the technical assistance which is necessary to help the implementation of its international commitments, particularly within the United Nations conventions on protection of human rights and fundamental liberties, to strengthen civil society and the state of law in China, for instance, by training judges and jurists or organizing exchanges of experts. I can assure you that the Commission will keep the European Parliament informed on the progress which is achieved on this matter.
The third problem is that of Kosovo. The Commission would like to take this opportunity of joining with the Parliament in condemning the violent repression of which the people who demonstrated peacefully on 1 October were victims, and of expressing its constant concern about the general situation in Kosovo. The rights of the Albanian minority must be guaranteed, and Kosovo must be given a large degree of autonomy within the borders of the Federal Republic of Yugoslavia.
The Commission and Council have repeatedly expressed their wish to open an office in Pristina. They invite the Yugoslav authorities to give their agreement, which is legally indispensable. I do not think, incidentally, that this is an interference in internal affairs.
The Commission supports CSCE in its wish to resume its mission in Kosovo, and calls on the authorities of the Federal Republic of Yugoslavia to be willing to accept the presence, on the ground, of the high commissioner of CSCE to national minorities.
For the European Union, the start of a real dialogue on the status of Kosovo is a necessary condition for the development of bilateral relations with the Federal Republic of Yugoslavia. Acceptance of this demand will be taken into consideration in the examination, next year, of a possible extension of the autonomous commercial measures.
The fourth point concerns the situation of Ms Souha Bechara. First, the Commission wishes to see the implementation of Resolution 425 of the Security Council of the UN, asking Israel to put a time limit on the occupation of southern Lebanon. The Commission expects Israel, as the responsible occupying power, to observe international standards on human rights, and the fourth Geneva convention on protection of civilians in wartime immediately.
The Commission is devoting the greatest attention - I can immediately reassure Mr Pradier, Mr Querbes and Mrs Puech on this point - to the arbitrary detention of Ms Souha Bechara and some other persons in Khiam prison. This question, like all other subjects associated with the occupation of southern Lebanon, is regularly raised during contacts with the Israeli authorities. The Commission asks the authorities concerned to hold a fair trial and to authorize visits by the International Red Cross.
The Union will be better placed to exercise a positive influence on questions associated with human rights when the Euromediterranean association agreement has been ratified. The Euro-Israeli political dialogue will then offer an excellent forum for this purpose.
The fifth subject concerns Slovakia. The Commission is following the development of the situation in Slovakia with the greatest attention. On this, the Commission is determined and optimistic. First, it is determined, and intends to raise the questions of human rights, the proper functioning of Slovak democratic institutions and protection of minorities at each of its contacts with the Slovak political authorities. Democracy has rules which do not allow compromises.
First, the representatives elected by the people must be able to exercise their mandate freely and entirely independently. In this context, the decision of the Slovak parliament not to reinstate Mr Gaulieder, despite an injunction of the Slovak constitutional court, is worrying, and Mr Goerens is right.
Second, the opposition must be able to participate in the normal functioning of parliamentary activities. The Commission thus vigorously deplores the impossibility, for the representatives of the opposition, of joining the parliamentary committees which are responsible for controlling the secret services and the army.
Third, minorities must benefit from the protection of the law. The significant deterioration of relations between the public authorities and the minority of Hungarian origin is disturbing. The Slovak authorities must continue their efforts to meet the democratic standards which are recognized in other European countries.
The Commission is nevertheless optimistic. The Slovak President, Prime Minister and Parliament have publicly undertaken to remedy these deficiencies. The desire of Slovakia to join the European Union is strong. Its authorities are conscious of the efforts which must be made. I can assure Mr Bösch that the Commission will carefully examine all recorded progress.
The partnership for accession, which is currently being prepared, will give a large place to the question of human rights and the proper functioning of institutions. It is clear that the protection of fundamental liberties is a sine qua non of belonging to the European Union.
Lastly, Algeria. The Commission shares the concern of the European Parliament regarding the recurring murders of civilians in Algeria. At the time of your last part-session in September, the 17th to be exact, Mr Marín gave a long explanation of the whole of this dossier, and the debate very accurately exposed the extent and complexity of the crisis through which Algerian society is passing. The Union cannot avoid being concerned about a conflict which is such a short distance away, has already made tens of thousands of victims, and every day seems to reach new limits of horror.
Algeria is an important partner of the Community, within the Euromediterranean partnership which was launched in 1995 in Barcelona. The long term objective remains the creation of an area of peace and shared prosperity. The Commission received from the Council, on 10 June 1996, a mandate to negotiate to prepare an association agreement between the Union and Algeria. This agreement must obviously be based on respect for democratic principles and the fundamental rights of the human being, as stated in the Universal Declaration of Human Rights. Two cycles of discussions have already taken place. Some people have wondered whether this is the right time to pursue these negotiations. Let me remind you that they are indispensable in the eyes of the Commission.
A large part of the violence has its roots in the serious economic and social problems through which Algeria is passing. All actions which help the economic development of the country can contribute to reducing this violence. The Union must persevere at the moment when Algeria is passing through its worst difficulties.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0839/97 by Mr Eisma, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the forest fires in Indonesia; -B4-0842/97 by Mrs Pollack, on behalf of the Group of the Party of European Socialists, on the forest fores and air pollution in south east Asia; -B4-0868/97 by Mr Fernández Martín and others, on behalf of the Group of the European People's Party, on the forest fires in Indonesia; -B4-0871/97 by Mr Dell'Alba and others, on behalf of the Group of the European Radical Alliance, on the fires devastating the Indonesian tropical forest; -B4-0881/97 by Mrs González Álvarez and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the forest fires in south-east Asia; -B4-0892/97 by Mrs van Bladel and others, on behalf of the Group Union for Europe, on the forest fires in Indonesia; -B4-0893/97 by Mr Telkämper and Mr Holm, on behalf of the Green Group in the European Parliament, on the forest fires and air pollution in south-east Asia.
Mr President, the Indonesian Government's policy of opening up remote forest areas for economic development has serious shortcomings. Indonesia does not even have the resources to monitor environmental violations by companies effectively. The Indonesian forestry service is too short of manpower and funds to exercise the necessary control. Also it is not at all clear who is responsible for fighting the forest fires and who should take action.
We have drawn up this resolution together and it strikes us that the European Commission has certainly taken the initiative in helping Indonesia fight the fires, but in both cases it seems to me a little too late. That is why I am so much in favour of paragraph 13 of the motion for a resolution, in which we call for a European green beret force to be set up as a kind of intervention force specialising in natural and environmental disasters. I would like the European Commission to take this initiative. Then Europe would mean something in the world.
Mr President, the forest fires which have been raging in Indonesia are nothing short of a global environmental catastrophe. Some blame El Niño but the drought caused by that rain failure is itself the result of climate destabilization, to which large-scale tropical deforestation is continuing to contribute - a vicious circle.
Carcinogenic smoke, which has spread for more than 3, 000 km, will have a lasting effect on the health of 70 million people, many of whom have no access to a reasonable level of health-care or even unpolluted water.
The culprit is the Indonesian Government turning a blind eye to illegal clearances and the greed of the private companies they support which, just like the oil companies in America, have no concern for the dramatic effects on the world climate their actions are causing.
Sadly for the planet, the Indonesian timber barons are more concerned about denying guilt than preventing a recurrence of this tragedy in the future. I call the attention of the House to the article in The Economist only last week which was predicting exactly such an event.
I call the attention of the Commission - in addition to what Mr Eisma has said, rather than repeat it - to paragraphs 10, 11 and 12 of this resolution, and trust that this disaster will concentrate minds in those in government in south-east Asia to play their part in building a more sustainable future, which is something they certainly have not been doing in the past.
Mr President, ladies and gentlemen, the previous speakers have already referred to the enormity of the catastrophe unleashed by the forest fires currently raging in south-east, especially Indonesia. Areas greater than any of the largest Member States of the Union are on fire. The joint motion for a resolution, drawn up by six political groups, refers to the devastating effects of the fires on the health and small-scale economies of millions of people in the areas affected, and I wish to endorse those statements.
However, ladies and gentlemen, I wish to underline as forcefully as possible the concern caused by the growing number of natural disasters of this kind and by the absence of measures to rectify certain of the developed world's industrial activities, which threaten the environment and cause climate change, in the face of the lack of action on the part of those who are obliged to adopt more effective preventive measures.
The statement to the National Geographic Society made just a few hours ago by President Clinton, announcing his proposals concerning the reduction of CO2 emissions, is quite simply inadequate. It is inadequate in terms of both the final objectives and the deadlines announced.
We are on the eve of the United Nations Conference on Climate Change in Kyoto. We are obliged to make an effort to ensure that the Kyoto Conference is not a failure, as has been the case with a number of previous conferences of this kind in the latter part of the century. We cannot simply wait for disasters like that occurring in Indonesia to happen, and then provide funds and send experts to put out the fire, whilst simultaneously remaining paralysed in our efforts to adopt measures to prevent global warming, which is the origin and cause of a great many disasters.
Mr President, when we first heard of those catastrophes the media blamed El Niño for the forest fires in Indonesia. When we thought more about the real causes we discovered that it was over-exploitation of tropical forests: not only to produce timber, but also the conversion of those forests to produce oil plantations. Therefore, my group has proposed that a system of civil liability should be introduced in the framework of an international convention on forests.
Of course, we know that there is severe opposition to the creation of such a convention and we have recently seen this at the negotiations in the recent intergovernmental forum on forests in New York. As a rapporteur on the communication on research and development in developing countries, I urge the Commission especially to ensure that sustainable management - not sustainable exploitation, as we say here in our motion for a resolution - for tropical forests is introduced. The Commission should help us in this.
Mr President, the resolution in front of us naturally reflects concern for the environment in Indonesia and the region, but in my view the resolution focuses almost exclusively on the environment and completely ignores the needs of many small farmers in the area who have to find land to make a livelihood. The resolution does not offer them a single solution. I also find it a little hypocritical that we in Europe still cannot take firm action on our own problems by finding common standards for emissions. I do find the resolution a little one-sided, however worthwhile the suggestions it contains.
My group will vote for this resolution, but I myself shall vote against the one-sidedness, which to me is unacceptable.
Mr President, these forest fires in Malaysia and Indonesia are not a natural catastrophe. They are the result of a particular method of agriculture, and they occur a the expense of nature. A large part of the ecological lungs is being destroyed, but also people who live in the forests, indigenous races, are being killed and destroyed.
According to information from the Indonesian Forestry Minister 80 % of the current fires originated on plantations belonging to the major timber companies.
The largest plantations belong to companies such as Finantara Intiga, a joint venture by two Indonesian companies and the Finnish concern ENZO FINLAND. Only a short while ago UPM-Kymmene Finland and the Asian group APRIL, operating from Singapore, agreed on the establishment of a joint company for the manufacture of paper. The new concern is the largest producer of high-grade paper in Europe. In Asia, paper mills in Sumatra, Indonesia and China will produce about two million tonnes of paper and cellulose. Nordland Paper in Germany also belongs to UPM-Kymmene, and is involved in the Eurasian deal.
European corporate interests are contributing to the formation of plantations out of primeval forests in Indonesia. To do this the areas concerned are frequently burned off. In addition, the establishment of plantations endangers the existence of indigenous peoples in the region, whose original land is often commandeered, and who thus lose their economic base.
In the resolution of the European Parliament it says that indigenous residents in the Indonesian interior are hardest hit by the forest fires, because their access to unpolluted water is limited. Furthermore, the indigenous population of West Papua is suffering acute food shortages caused by a combination of the current drought and forest fires. Some 500 people have died of starvation so far. UN sources estimate that at least 90, 000 people will be affected by food shortages.
The forest fires in Kalimantan also affect worst the indigenous peoples there, as their cultural and economic existence depends upon the maintenance of forest resources. Scientists on the spot believe that plantations exclusively of fastgrowing trees with short harvesting periods will contribute to a drying out of the forests.
Mr President, Mr Commissioner, ladies and gentlemen, I am surprised by some of the remarks made here, in which events have been portrayed as though this were a matter mainly of natural catastrophe and hardly capable of being influenced. Some colleagues have made it clear that this is a close-knit web of natural factors, but it is bound up with very many important political, social and economic factors as well. Slash and burn is frequently the cause not only of local catastrophes, but also of international and global effects. There are two reasons for slash and burn. Either major corporations want to clear large areas; in the Indonesian example this could be for housing, agriculture, or production of palm oil. Or it may be because small farmers see no other way of acquiring land. In both cases there are serious inroads into the natural life cycle, but as far as major corporations are concerned, as is particularly the case in Indonesia, this is especially serious.
It is not that we are against economic progress, nor that we are against clearance, even in tropical forest, but there must be sustainable agriculture. Short-term profit must not be the main motive, as is the case here. Everything possible must be done, therefore, even by the European Union. I should really like to ask the Commission to give these things greater attention, in order to take measures against such practices and to arrive at a sensible method of agriculture which particularly favours the small farmers, those who this case are frequently driven out.
I think it is particularly dubious that there have been many press articles maintaining that a lot of these companies have some property association, or otherwise have some personal involvement, with President Suharto's relatives. There is a lot of political corruption at work here. I believe that all these factors should be investigated by the Commission and the Council in order to prevent or to stop this evil process, which is destroying people.
Mr President, ladies and gentlemen, you know that forest fires are a recurrent problem in Indonesia. Every year, the farmers burn almost a million hectares to free land or for cultivation to produce food - Mr Swoboda alluded to this a moment ago. The importance of the present fire is due to the extreme drought, which has encouraged it to spread extremely rapidly.
To support the efforts of the Indonesian authorities, the Commission and the Member States have jointly created, in Jakarta, a European Union Fire Response Group (Eufreg), consisting of experts on forest fires. This group is responsible for communicating all useful information to the government, evaluating the situation on the ground from day to day, assessing needs which may arise, for example, for fire-fighting equipment, and advising the government on the actions to be taken. The specific proposals of Eufreg on the possibilities of intervention are expected next week, and of course we shall keep your Assembly informed on these proposals.
The Commission is now proceeding - and I am now replying to the comment of Mrs Pollack, particularly on points 10, 11 and 12 of the resolution - to evaluate the medium term and long term regional impact of these fires, and the Commission will, as far as it can, help the government and the local populations to overcome the consequences. However, I must add that the experts today judge that only heavy rain can stop the fires completely.
Finally, I would not like to finish without replying to Mr Eisma, who put a question to me about point 13, concerning setting up a European corps of green helmets. The concern on which this initiative is based is evident, but the Commission considers that the qualified and experienced resources which exist in the Member States can be used and coordinated efficiently by the competent services, within the mechanisms for cooperation and expertise which already exist. Today it is therefore right to mobilize them.
Mr President, I should like to establish that the Commissioner in his speech, for which he is not responsible, has not dealt with the main points of our arguments. I should also welcome a written answer to our questions. That was a reply that did no justice whatever to this resolution.
We shall provide all the elements which you want. I will pass on your request to my colleagues, Mr Marín and Mrs Bjerregaard.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate of the following motions for resolutions:
B4-0823/97 by Mr Graziani and others, on behalf of the Group of the European People's Party, on the earthquake in Italy; -B4-0824/97 by Mr Monfils and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the earthquake that shook Umbria and the Marches; -B4-0835/97 by Mr Ripa di Meana and others, on behalf of the Green Group in the European Parliament, on the earthquake in Central Italy; -B4-0844/97 by Mr Colajanni and others, on behalf of the Group of the Party of European Socialists, on the earthquake in Italy; -B4-0882/97 by Mr Manisco, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the earthquake in Italy; -B4-0891/97 by Mr Azzolini and others, on behalf of the Group Union for Europe, on the earthquake in Italy; -B4-0836/97 by Mr Novo Belenguer and Mr González Triviño, on behalf of the Group of the European Radical Alliance, on the floods in the Community of Valencia; -B4-0838/97 by Mr Gasóliba I Böhm and Mr Vallvé, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the floods in the City of Alicante; -B4-0843/97 by Mr Pons Grau and others, on behalf of the Group of the Party of European Socialists, on the torrential rains in the Autonomous Communities of Valencia, Andalucia and Murcia; -B4-0869/97 by Mr García-Margallo y Marfil and others, on behalf of the Group of the European People's Party, on the floods in the Communities of Valencia and Murcia (Spain); -B4-0883/97 by Mrs Sornosa Martinez and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the floods in Levante (Spain); -B4-0831/97 by Mr Kreissl-Dörffler and others, on behalf of the Green Group in the European Parliament, on forest fires in the Amazon region of Brazil; -B4-0886/97 by Mrs González Álvarez and Mr Papayannakis, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the fires in the Brazilian Amazon region; -B4-0845/97 by Mrs García Arias and others, on behalf of the Group of the Party of European Socialists, on the hurricane in Mexico; -B4-0885/97 by Mrs González Álvarez and Mr Novo, on behalf of the Confederal Group of the European United Left - Nordic Green Left, and Mr Salafranca Sánchez-Neyra, on behalf of the Group of the European People's Party, on the disaster in Mexico (Hurricane Pauline); -B4-0833/97 by Mrs Schörling and others, on behalf of the Green Group in the European Parliament, on the serious acryl amide poison scandal during tunnel construction in Sweden; -B-0884/97 by Mr Sjöstedt and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the environmental poison scandal in the tunnel construction through the ridge of Hallandsåsen;
Earthquakes in central Italy
Mr President, the earthquake that affected Italy is unfortunately still having disastrous effects in one of the regions most dear to Italian culture, to European culture, I would say to world culture: Assisi, the homeland of St. Francis, where the great masterpieces of Giotto and Cimabue are to be found. Historic memorials to a great culture are affected by this disaster, and unfortunately the effects are still being felt even after some time. I think that it would be quite reprehensible if the European Union failed to pay particular attention to this, not so much to the disaster in itself but to what this disaster means in terms of the loss of cultural wealth of humanity. It should pay particular attention to the homeland of St. Francis, the birthplace of cultural movements of great European significance, of great world significance, where today the people are living in terrible conditions, and there have been many victims.
Mr President, the earthquakes in central Italy have apparently not only caused human suffering but destroyed cultural treasures. The Union should not look on passively, it should try to understand and follow this human and cultural tragedy and alleviate the distress.
It must obviously make a contribution to the rebuilding of the ruined houses and provide shelter for the thousands of homeless. We must see what specific help can be counted on for the restoration of the basilica in Assisi and the Giotto and Cimabue frescoes. Over a thousand historic buildings were damaged in the earthquakes and as Mr Graziani said that is clearly a severe blow to Europe's and not just to Italy's cultural heritage.
The Union must therefore find ways of helping with the restoration work, for instance through the Raphael programme or the structural funds earmarked for Italy.
Finally, of course, a word of sympathy to the families of the victims.
Mr President, Assisi, mentioned by Mr Graziani, Foligno, Nocera Umbra, Colfiorito and many other municipalities of Umbria and the Marches have sustained much damage with irreparable losses of monuments, works of art, churches, houses, with much suffering for the population. The proposed joint resolution put forward gives us hope, as seven political groups have felt the need to take action and, by recourse to the Commission, to prepare the path in some way for an agreement assisting reconstruction with European resources. Umbria and the Marches fall under objective 5b and have around ECU 150 million for the period 1994-99. The negotiations that will be concluding in Brussels on 5 November, between President Santer and Mr Ciampi, could decide on the allocation of ECU 500 million obtained from other structural funds intended for Italy and not yet used by the authorities responsible. The correct flexibility called for by the two regions affected in spending these sums should naturally also provide firm guarantees for a reconstruction consistent with the culture, architecture and landscape affected.
Mr President, the tragedy that has affected Central Italy has two particular features that require more complex and innovative measures and intervention than usual from the Italian Government and the European Commission. In the first place, the region affected is one of the richest in historic and artistic wealth, at both Italian and European level. It is not just a question of great individual monuments such as Assisi, which is the wealth of humanity, but a city fabric, made up of dozens of centres ranging from the Middle Ages to the Renaissance, that has been partially destroyed or seriously damaged.
Secondly, the tremors that have continued for twenty days now, which is an exception, keep the anguish of the populations alive - tens of thousands of people are housed in tents with winter on the way - making it difficult for the work involved in shoring up the dangerous buildings to continue.
The desire for recovery is persistent and surprising: schools are being run in tents, craftsmen are trying to work in makeshift accommodation, as are the municipal authorities. But help will soon be on the way.
There is still an enormous amount of difficult work to be done because the fundamental features of an extremely civilized world of historic places, of democratic fabric organized around municipalities in a network of small and medium-sized highly skilled craft businesses has to be reconstructed. For this reason, seven political groups are proposing a resolution asking for emergency aid which I believe is already being provided. The Commission is asked to provide exceptional aid to face the problem of the homeless, houses and public buildings, but also support for the recovery of production and, above all, and this is something new, we want to look at the possibility of using the structural funds allocated to Italy that have not yet been committed. I think this is an interesting path for other similar cases as well. A whole range of proposals is thus put forward to face the complexity of the situation arising in this part of Italy consistently. We clearly need guarantees that the architectural features will be observed and, what is also interesting, we want two research programmes to be implemented on the prevention of earthquakes and on the new restoration technologies.
Mr President, the serious damage to the residential centres of the two regions of Italy affected by the earthquake of 26 September and by the violent tremors still occurring 27 days later, the last two this morning with more buildings collapsing, amounted last week to more than ECU 3.5 million, 7, 000 million lira, and the estimate did not include everything. To deal with this disaster, which is not just a human one - 13 dead and 9, 000 homeless - but also economic and financial, the Commission has initially allocated just ECU 100, 000 or 200 million lira. Yesterday in Brussels, at a meeting held with the Italian delegation, Commissioner Fischler and his colleagues, while indicating a certain availability of funds already allocated in Italy - as mentioned earlier by Mr Ripa di Meana - and to deal with technical issues, did not include the requirement to recover the funds not used by Italy in the years 19891993 or to invest additional resources for the much higher sum requested.
This is the same Commission which, through Commissioner Monti, hardly lets a day go by without a psalmody of virtuous requests to the Italian Government for further welfare cuts to adapt to the Maastricht parameters. There is no holy introit as exalting as the preamble to the entry of a European country into the single currency! But what is worrying about the Commission is the clear indifference to a very serious problem that goes way beyond a national disaster and involves the interests of common safety and cultural values of the entire Union. We do not want to express the suppressed fears of the scientific community now about the irregular duration of the earthquake that could involve other areas of Europe at risk of earthquake in historic and not just historic times. But we do want to talk about the serious damage caused to the incomparable and unique artistic wealth of the two regions affected, a wealth that belongs to Italy, and to Europe and to the whole of humanity. Our request made to the Commission to mobilize far greater resources within the scope of the Fifth Framework Research and Development Programme to find new technologies and new means intended for emergency measures, for the preventive reinforcement of antique architectural buildings, and for the protection and restoration of works of art subject to risk of earthquake stems from the gravity of this damage.
Mr President, much has been said by my colleagues on the disaster that began in Italy in Umbria and in the Marches, in central Italy, on 26 September. The only thing I can add is that, as I come from the regions devastated by the earthquake, I can give personal testimony about what has happened and about many friends who still alive today but unfortunately will be living in situations of great discomfort for a long time.
We have talked about the enormous sacrifices the people are facing from the psychological point of view and from the material point of view. The key issue, which other colleagues have also mentioned, certainly seems to be the aid the European Union can guarantee today to the regions affected. As requested in point 4 of the resolution, we consider it important, necessary and advisable for exceptional funds to be allocated to these populations. As spokesperson for the Group Union for Europe, I would like to inform Parliament that we thought of adding a section to paragraph 4, asking the Council and the Commission to assess the possibility that, in the event of natural disasters in one Member State, and therefore not just for the specific situation of Italy, the portion of structural funds allocated to the Member State and not yet used could be reallocated to deal with the emergency situations.
I believe this is an important option for discussion and an important decision for this House to take today, not just for the situation in Italy but for disasters within the European Union in general. With regard to the specific situation of Italy, we find from speaking to and being in constant contact with DG XVI and Commissioner Monti's office that this could be implemented. The Italian Ministry for the Budget is working along these lines. Italian regions which have not used part of their structural funds have shown they are prepared to hand them over to the regions devastated by the earthquake and therefore to central Italy.
I would like to hope that this principle will be accepted and that this evening the House will make a specific statement. I repeat this not just on account of the disastrous situation in Italy today, but to meet the needs of other Member States.
I would also like to stress the importance of the research programmes we are talking about in the joint resolution for prevention and safety in the regions devastated by earthquakes and for the study of new technologies.
Mr President, I too would like to remind this Chamber of the tragedy being experienced by thousands and thousands of European citizens, as well as Italians, victims of the umpteenth disaster. I want to remind you because Europe can make itself felt - once again - in these circumstances too.
Those unfortunate Italians affected by the earthquake, benefit - if I can say that with a touch of irony - from the good fortune of belonging to a state which has only managed to spend one-tenth of the structural funds allocated to it. Consequently, if we succeed, through the efforts being made by all the groups, the Commission and the Italian Government -and I am really pleased Commissioner Silguy is listening to us this time - in completing this operation of placing unused structural funds at the disposal of the people who have suffered thousands and thousands of Italian lira worth of damage, I think it would be an excellent result and it would be really useful for the whole of the European Union, its image and its ideals.
Mr President, we have all seen the disastrous effects of the earthquake which has devastated the regions of central Italy.
Our solidarity goes out first and foremost to the people experiencing the tragedy of the earthquake, but should also lead us to consider the devastation suffered by the immense artistic wealth of the region. In Italy, a veritable contest in solidarity has developed to come to the aid of the victims, a solidarity which today, in view of the exceptional nature of the earthquake and its tragic consequences, requires special emergency aid and special funds, in addition to the structural funds allocated to Italy, within the scope of the 1992-99 programming period.
However, beyond the more urgent aid and in the light of the exceptional duration, the extent and anomalies of the telluric motion, we believe it advisable and urgent to be able to prevent any type of disaster by finding new possibilities of prevention, also resorting to the new technologies offered by modern science. For this purpose, the Commission needs various specific research programmes for the study and prevention of earthquakes, together with research into new technologies aimed at the reinforcement of the architectural wealth existing in the areas at risk of earthquake and at risk of natural disasters in general.
Floods in Spain
Mr President, I would first like to express my sorrow at the loss of life caused by the recent floods in Valencia and Murcia. It is no coincidence that we agree in the joint motion for a resolution that the seriousness of these floods lies in the regularity with which they occur, in an area which is prone to deforestation and erosion on account of its geomorphological features.
We are therefore calling for the provision of urgent financial assistance to repair the damage and the preparation of a rehabilitation and reconstruction plan for the rebuilding of everything that has been destroyed by the floods.
However, I would stress that the most important thing is to call for the establishment of a specific budget heading for measures to prevent and alleviate the effects of these recurrent floods.
Mr President, Mr Commissioner, in order to avoid too much repetition, it is true that these floods occur regularly in the Alicante-Valencia-Murcia region of eastern Spain, and that on this occasion there were five deaths, which is the most regrettable thing. It is also true that more than 10 billion pesetas worth of damage was caused to housing, infrastructure and agricultural land.
As my colleague said, therefore, we are calling on the Commission to provide urgent financial assistance. It should be recalled, moreover, that one of the amendments to a report on civil protection that we examined recently proposed the establishment of a specific budget heading to cover disasters of this kind, which unfortunately occur all too frequently. We hear about them every month in the part-session, and a specific budget heading would perhaps make it easier to provide more effective and rapid assistance when it is needed.
Fires in Brazil
Mr President, no-one could have been surprised by the news that the forests are on fire in the Brazilian Amazon. For many years human hands have been making irreparable errors in this ecologically most fragile of areas. For years slash and burn has been carried out without any thought, and for years other infrastructure changes have been made to permit even faster deforestation and removal of the timber, so that rain forest can disappear even more rapidly for ever.
It is a fact in all this that there has been no long term utilization of the rain forest for industrial purposes and under the auspices of multinational concerns. The only people who can really manage the essential rain forest ecosystem are the Indians who live there. They are the first to suffer under the current smog blanket, not the aircraft captains and car drivers in Manaus. They have for years been the first to be expelled by fire-raising cattle ranchers and by Caterpillar tractors serving the tropical timber merchants, and they are also pressurized by landless peasants from other parts of Brazil.
If only there were land reform in Brazil, if the Brazilian Government were to introduce and enforce efficient laws against slash and burn practices, if research results from the G7 pilot programme - into which a lot of money has been poured - were put into practice, then the rain forest would be under less of a threat, and sustainable and ecologically produced goods could be on sale at a fair price. And then the tropical hardwoods could stay where they are today in the interests of local people, the multinationals and our ecosystem.
Mr President, Mr Commissioner, earlier my colleague and countryman, Fernando Fernández Martín, said that the forest fires in Indonesia and Brazil were bad news for the Kyoto Conference. And that is true.
There are two fundamental causes of the fires in Indonesia and Brazil: the interests of loggers, and the demands of farmers. The two have to be dealt with completely differently. The loggers, for whom the fires produce economic benefits, have to be dealt with by means of fair legislation that provides for penalties.
As for the farmers, it should be recalled that a short while ago more than 40 000 peasant farmers marched 1000 kilometres in Brazil calling for the fair distribution of land. Indeed, this is one of the causes of the fires. We believe that the following two measures should be adopted: the imposition of penalties on loggers who are destroying a natural resource which is the heritage of all mankind; and the fair distribution of land so that peasant farmers are not forced to burn the rain forest.
Hurricane in Mexico
Mr President, I should like to begin this speech by saying that I am very pleased to be able to congratulate the Commission for once, since it seems that the humanitarian aid supplied through Echo was extremely rapid and effective. However, our group believes that the seriousness of the damage caused by Hurricane Pauline, with 120 deaths and three states affected - we visited one them, Chiapas, but all three suffer equally from poverty and inadequate housing and infrastructure - lies in the fact that it simply served to aggravate a situation that was already bad. We are therefore calling for the aid provided to match the losses incurred in these terribly impoverished areas, for this is the only way to ensure that quality of life is not further reduced in the region.
Mr President, I also believe that the aid granted by the European Union is highly appropriate, since it demonstrates the EU's solidarity with Mexico, which is currently strengthening its relations with the EU as a whole, as witness the fact that a new cooperation agreement will be signed on 8 December 1997.
As Mrs González Álvarez said, although the information that we have is only provisional, it is sufficiently worrying for the European Union to have to consider the need to increase this aid. I also agree with her that we must congratulate the Commission's services, under the authority of Mrs Bonino, on the promptness and efficiency with which they mobilized this ECU 400, 000 worth of aid.
Nevertheless, Madam President, I believe that the Commission must continue its efforts and find ways to increase the aid as more definite information becomes available. I would therefore ask the Commissioner to convey to Mrs Bonino the request to increase the aid as more definite information becomes available, as has been done with other countries, such as the countries of eastern Europe.
Acryl amide poisoning in Sweden
Mr President, the construction of the tunnel through Hallandsåsen in southern Sweden is a major environmental scandal which I would not have thought possible in Sweden in 1997. The parties involved in this scandal are two governments, the National Rail Administration, which is building the railway, a major construction company, Skanska, which is carrying out the work and a French chemicals company, Rhône-Poulenc, which is supplying the sealing agent Rhoca-Gil for the construction of the tunnel. This sealing agent contains many more times the amount of the toxic substance Acryl amide than the company previously disclosed. The European Union is also involved because this is a TEN project which is receiving subsidies from the EU.
A full 1, 004 tons of this sealing agent has been pumped into the mountain. Of this 400 tons is pure Acryl amide. If you knew how incredibly toxic this substance is then you would understand that this is a major environmental scandal - not only in Sweden, but it could be a major environmental scandal throughout Europe, since the agent has been used for more than twenty years throughout the entire world.
In Sweden, the country which we thought had the toughest environmental standards in Europe, this scandal was discovered by chance because some cows were paralysed and we had to investigate what had caused these cows to become sick.
How many people who suffer from mysterious numbness and sensations in their hands and legs, etcetera, have been poisoned by Acryl amide? Nobody knows. How many current or future cases of cancer are due to as yet undiscovered discharging of this substance? These are questions which we must ask ourselves and which the Commission must also ask itself. The Commission must therefore ensure that there is a proper investigation into whether the environmental impact assessment has been followed for this TEN project. The Commission must also examine where and how this substance has been used.
Mr President, as the previous speaker said, a few weeks ago poisoned cattle were discovered in the area where the railway tunnel is being built. Construction was then halted and the water supply was checked. It then became apparent that the ground water - not only the water in the brooks flowing in the area, but even the ground water - was contaminated, which means that the drinking water intended for human consumption in this area is undrinkable. For how many decades to come, nobody yet knows.
Ironically this has happened in connection with the construction of a railway tunnel, in other words, environmentally friendly transport. But Acryl amide, which is contained in the sealing agent Rhoca-Gil, which is sold and distributed by the French chemicals company, is not only used in tunnels but also, amongst other places, in various mines. In 1983 just 50 kg of this sealing agent alone was used in one of Sweden's largest mines. However, its use was discontinued after it was discovered that it caused injury to the miners who worked with the agent.
It is, of course, also the case now that there are workers who have been injured. We do not yet know the extent of their injuries. But we do know that there have been injuries among those who have worked on this project. In other words: poisoned cattle, a herd of breeding cattle which has been destroyed, meat production which has been stopped because contaminated meat got into the production and ground water contamination on a major scale.
The Swedish government has seen to it that a police investigation has been started. In addition, an independent committee is to investigate the matter. However, I think that the EU also bears a large degree of responsibility because this is a TEN project, and it must find out whether this substance is still being sold on a large scale, how many EU citizens may have come into contact with it and ensure that in future it is controlled as a harmful substance.
Mr President, what has happened in connection with Hallandsåsen is, of course, a tragedy. It is in Sweden that we must deal with the damage which has been caused. However, I welcome the fact that it is the subject of discussion here, because it is, of course, important that both the EU and the individual Member States learn from what has happened. The Commission must, therefore, now find out where and how Acryl amide has been used and continues to be used, and consider the need for a ban, but also check whether the manufacturer really has followed the applicable directives as regards labelling etc.
It is astonishing that anyone could handle hazardous chemicals in the way that has happened here. The results can now be seen in a contaminated external environment and workers who have suffered injury to their nervous systems. In one way chemicals are the curse of society. We who make the legislation are fighting a continuous battle to keep up with new products which are introduced onto the market.
The European Parliament has energetically pursued the question of whether we should have a comprehensive environmental assessment for Transeuropean Networks. However, that was not applicable in this case, since the project was decided long before Sweden joined the EU. It is worth mentioning that the tunnel under Hallandsåsen is not itself financed by EU funds, even though the construction of the railway is part of a TEN project. This does not of course make this any less of a disaster, but I still think that it could be of interest to you, my friends in the European Parliament, to know that the tunnel is not financed by EU funds.
I welcome the resolution and hope to see some action from the Commission.
Mr President, let me begin by expressing my regret at what has happened and directing my most sincere sympathy to those who have been affected.
In this, as in so many other matters, the easiest route is very often to demand new legislation and new EU directives. Instead we should ask ourselves the question of what really went wrong? A number of questions remain unanswered. Who is really to blame when everybody is blaming everybody else - construction companies, authorities and government? This must now be decided by a commission and by the judicial authorities.
Part of the truth is that even this is largely a national question. Sweden's Social Democratic government has for the past three years, since Sweden's entry into the Union, delayed environmental legislation and thus the implementation of three EU directives and the environmental impact assessment.
The tunnel through Hallandsåsen is intended to become the largest time-saving measure on a very long stretch of railway. It would be very unfortunate if we were to now fill it in and make one of the environmentally best transport alternatives impossible to implement. It is not the tunnel that is wrong, rather it is the clumsy handling through incompetence and inadequate management.
Mr President, pollution has occurred in Sweden during the construction of the Hallandsåsan tunnel, significant pollution because it seems that the water table has been affected.
As we have been reminded, on 30 September, several cows which were drinking water at the tunnel exit presented neurotoxic symptoms and had to be destroyed.
Since then, the work has stopped. A judicial inquiry has been opened to determine the responsibility of the various actors. There has been very strong media interest around this affair, but for the moment the government commission of inquiry which has been set up has not yet given its conclusions. And that is where the shoe pinches.
In fact, the product which is the origin of the pollution was manufactured by a French manufacturer about which people have been pleased to raise questions. This product has been used for twenty years without any adverse effect on the environment, but to use it a rigorous procedure must be observed. I remind you that the operator himself has declared to the press, on 8 October, that mistakes might have been made on his site, and that he took full responsibility for the bodily harm which his employees had suffered.
Of course, we condemn all pollution; of course, we ask the Commission to make an inquiry; but this condemnation of the supplier of the incriminated material, without proof, seems to us all the less urgent because the official inquiry has not given its conclusions.
Mr President, everybody involved, from the Swedish government to the subcontractors, bears a responsibility for the terrible scandal in Hallandsåsen. The situation in the area is disastrous: the residents cannot use the local water, the area risks losing its appeal as an area for leisure and recreation, agricultural and horticultural produce are not fit for consumption, the market is overreacting and even undamaged produce is impossible to sell within a large area.
Unforeseen costs in connection with the construction of the tunnel may have affected environmental safety. But essential savings, even in the state budget must never lead to a reduction of environmental controls. The industry and the principle contractor involved are multinationals. For that reason it is necessary and appropriate for the international community, in this case the EU, to react. That is why Parliament must forcefully demand that the Commission investigates whether current laws are being followed and whether they could be improved.
I support the resolution, and I am also pleased that EU opponents from Sweden in this Parliament are now putting their trust in the EU's institutions.
Mr President, it is sad to realise that the representatives of Rhone Poulenc have been lying about the Acryl amide content of this material. They have had to admit it, although the same firm have, on various occasions, signed all sorts of declarations regarding responsible business and environmentally-friendly activity. This very clearly shows that industry is not at all ready for any kind of self-regulatory procedure. I know many in this Parliament appear to believe in this latter, but surely this example once again shows that there is a need for legislation. As a member of the Committee on Budgets, I can say that we are soon going to be voting fully consciously on the report on products used in the construction industry. In that connection there will perhaps be a chance to intervene in this matter and demand a stricter assessment of the risk of construction products. It is obviously clear that materials are always coming onto the market, whose effects are not sufficiently well-known, which is also especially true when it comes to how they behave when released into the natural environment.
Mr President, one of Europe's most outstanding areas of natural beauty has been hit by an environmental disaster. The people around Hallandsåsen have had their water, plants and animals poisoned by a carcinogenic substance. People may also have been seriously injured.
It is extremely important that the question of responsibility is investigated and that those who caused the disaster are held to account. The company Rhône-Poulenc lied about the danger posed by the substance and thus put the health of the workers and residents at risk. But the Swedish government and the railway company did not fulfil their responsibilities either. The project was allowed to proceed much too far before the risks to the environment were taken into consideration.
The construction of the tunnel under Hallandsåsen may only continue if this can be done without risk to the environment and in consultation with the Båstad local authority, whose opinions should be accorded a decisive role.
The most important thing for the moment, though, is that quick and satisfactory help is immediately given to those people who are affected.
Mr President, ladies and gentlemen, I shall start with the first two subjects, Italy and Spain. Allow me to present the Commission's position on both the earthquakes in Italy and the floods in Spain, and to assure you that the Commission sympathizes with the suffering of the European citizens who have been struck by these two disasters.
Regarding direct aid to the victims of these disasters, the Commission reminds you that the budget of the European Communities for 1997 unfortunately does not include credits for emergency aid within the European Union, since line B4/3400 was given a record amount for the second year running by the budgetary authority.
Let us return more particularly to the problem of the cultural heritage of which we have just been reminded. To restore this in Italy, the Commission has released since 1 October 1997, emergency aid of ECU 100, 000 to hasten the restoration work on the Giotto and Cimabue frescoes, which were seriously damaged in Assisi. The Commission is aware that this aid is insufficient, and the total four-year grant for the Raphael programme - ECU 30 million - would not be enough to restore the thousands of damaged historic buildings, and more particularly the Basilica of St Francis of Assisi.
Nevertheless, the Commission is disposed to examine the possibility of organizing, by agreement with the Italian authorities, some kind of European technical assistance to evaluate rapidly the extent of the damage, and to proceed to restore the damaged buildings in the best technical and scientific conditions. The earthquakes in Italy have affected rural areas covered by objective 5b. The presidents of the two regions concerned have therefore addressed to the Commission a request for the objective 5b programme to be adapted, because of the new priorities and new needs resulting from these earthquakes.
A meeting between the Commission and the representative of the Italian government was organized for this purpose. It enabled us to define the magnitude of this disaster better, and to evaluate the damage. The Commission - and I believe that I am answering all the speakers this afternoon - will do all in its power to respond to these needs, within the limits of its legal options to use the structural fund. I would say to Mrs Todini that I have noted her suggestions about the research, and that I shall report on them to my colleague, Mrs Cresson.
Regarding Spain, the Commission considers that the indispensable reinforcement of prevention must, and can, be acquired using the existing cofinancing funds. I think, in particular, of objective 1, which applies to the Autonomous Community of Valencia. The services of the Commission are at the disposal of the national and regional authorities, to find adequate solutions within EAGGF, ERDF and the cohesion fund. All requests for reprogramming of actions or credits which have not yet been assigned, and capable of protecting the susceptible area from such disasters, will be advised by the Commission on the basis of financial appropriations which are established in the Community support frameworks. EAGGF can thus finance the recovery of the damaged agricultural and forestry production material and facilitate the installation of preventive structures.
In this context, the activities of training experts and of making the population aware of prevention may be eligible. Nevertheless, it is indispensable that appropriate financial resources should be provided within the Community regional support framework of objectives 1 or 5b.
Also, the Commission recalls that the Spanish Government proposed, last spring, by applying Community initiative Interreg 2c, an operational programme concerning the development of the territory and the fight against drought. This gives a privileged place to management of exceptional floods and risk situations resulting from the aridity of soils. The instruction phase of this programme, the proposed amount of which will be of the order of ECU 140 million, is now being finalized. The Commission will approve it when this phase has been completed.
Regarding the fires in Brazil, the Commission certainly shares the concern of the European Parliament about the consequences of the forest fires in Amazonia. Within the pilot programme for preserving the tropical forests of Brazil - I recall that it had the effect of inspiring the Brazilian authorities to an Amazon development strategy which is better adapted to environmental constraints - a project for control of fires and deforestation has just been approved, at a cost of 20 million dollars. The Commission will support this initiative. Contacts have already been made for this purpose between the common research centre of ISPRA and its Brazilian partners. The form of this project will be discussed next week in Manaus, Amazonia, during the fourth meeting of the participants in the pilot programme. The fire control plan will make it possible to understand better the causes and consequences of these fires, by studying nine test areas in Amazonia.
The Commission wishes to help the Brazilian authorities to control sustainable management of the forests better. It strives to multiply the incentives to this effect, for instance, by certifying products of sustainable management or by introducing an environmental clause within the system of generalized preferences.
Regarding Mexico, the Commission shares the concerns of Parliament about the situation caused by Hurricane Pauline. Since the damage was announced, the Commission has reacted quickly and on 10 October it approved aid amounting to ECU 400, 000. The number of dead is about 180, 300 are missing, and the number of people affected is over 300, 000. The material damage is significant, but difficult to evaluate.
In reply to Mrs Gonzáles Álvarez, the allocated funds are dedicated to emergency rehabilitation - water purification, temporary shelters - and to buying primary requisites - blankets, clothes, emergency kits. Food aid is also included. This aid will be carried out via the NGOs, and the Mexican Red Cross is currently evaluating the needs.
In the light of the conclusions of these evaluations, the Commission may, in addition to this first aid intervention, decide to grant additional aid if appropriate, and on this I shall pass on the requests which you wish me to make to Mrs Bonino.
Finally, on the last subject, the Acryl amide used in the construction of a tunnel in Sweden, I would remind you that Acryl amide is considered a toxic chemical agent, which has carcinogenic and mutagenic potential, in the sense of Directive 67/548 on the classification, packaging and labelling of dangerous substances. It is also included in the first list of priorities for risk evaluation, which is approved by the Commission and the Member States. The Swedish authorities are today analysing the consequences of the accidental exposure of the workers on the building site to Acryl amide.
I can tell you that Sweden is now moving on to relevant scenarios. The study of these scenarios, which are aimed at seeing the effect of exposure to Acryl amide in the environment concerned, may re-evaluate the existing data on Acryl amide regarding human health and the environment. The results of this work will be presented to the Member States next December, so that appropriate actions to reduce the risks can be considered.
Regarding the evaluation of the environmental impact, according to information from the Swedish authorities, this was carried out according to Swedish legislation before Sweden entered the European Union, even before it participated in the European Economic Area. Consequently, I shall say, protectively, and according to our information, that it is very unlikely that the provisions of Directive 85/337 were applied.
Regarding your question about Community support for the Hallandsåsen project and the tunnel concerned, the financing of a series of improvements to the West Coast Railway was inferred in a decision of the Commission, which was approved in 1995. However, this decision did not mention the tunnel project specifically, and no payment for the work on the tunnel was made. The Commission has done nothing to give its financial support to construction of the tunnel in future. If a request for financing is submitted, the Commission would no doubt examine the question of observance of Community environmental legislation.
And to end on this subject, I would remind you that the proposed directive on drinking water, which was the subject of a political agreement in the Council last week, is intended to limit the presence of Acryl amide strictly to 0.1 microgrammes per litre. As a result, the Commission and the Member States are doing their utmost to limit, as far as possible, the risks associated with use of certain substances, and to prevent accidents.
Mr President, this is not a point of order. I would just like to express my thanks to the Commissioner. I hope that the existence of the substance in countries other than Sweden will also be investigated since we know that it has been used.
I would also like to gratify my colleague Mr Olsson and say that of course I hope that people, animals and nature will live on, and live on as intensely as my continued criticism of the EU.
That is certainly not a point of order, Mrs Eriksson.
We shall now proceed to vote on the resolutions.
On the motion for a resolution on Algeria (B4-827/97)
Mr President, ladies and gentlemen, the Group of the European Liberal, Democratic and Reformist Party was in favour of tabling a resolution on the situation in Algeria, partly in the light of a hearing at the end of next month. We discussed it and thanks to a block vote in favour by the Group of the European People's Party we were able to have the debate. I understand that there is now a block vote against by the group. In order not to embarrass them and to avoid the humiliation of a resolution being killed off, we are withdrawing our resolution.
Thank you Mr Bertens, I take note of the withdrawal of the motion for a resolution.
On the motions for resolutions on natural disasters - Italian earthquake
Mr President, as I mentioned a short while ago during the debate in the House, our group would like to propose an addition to paragraph 4 of the joint resolution. We had proposed an amendment, but I would like to point out that it is an addition to paragraph 4. We would like to add the following: the Council and the Commission are also asked to assess the possibility that, in the event of natural disasters in a Member State, the portion of structural funds allocated to the Member State and not yet committed may be re-used to deal with the emergency situations. I confirm once again that this is in addition to the provisions set out in paragraph 4.
Mr President, excuse me, but I know that today is a day when it is difficult to have certain things accepted.
Mrs Todini is not proposing an oral amendment. She is merely proposing that her amendment, which has been tabled under the Rules, translated into nine languages and included in your files, should replace nothing, but should be considered as an addition. From this point of view it is perfectly acceptable.
Mr Dell'Alba, thank you for that explanation. We shall see the problem when the time comes, when it is the turn of Mrs Todini's amendment.
Votes
The topic dealt with in Mr Barzanti's report is very new and fairly difficult because it seeks to define the protection of intellectual property within a very different framework defined by the introduction of the new information and communication technologies, permitting many unpublished operations and many transmission channels and forms of reproducing the work.
Our group is voting for the resolution presented here with firm conviction because it confirms, albeit it with adaptations, the inspiration that has always characterized European legislation with regard to intellectual property, based on the protection of the author's moral rights, which there is no reason to abandon in the light of the new situation created by the information society.
To this effect, it therefore continues along the lines laid down by the Bern Convention and in keeping with the Commission's communication, which in turn follows the line of the recent agreement reached by the diplomatic conference held by the WIPO (World Intellectual Property Organization), specifying important aspects and achieving significant votes.
However, we are not entirely at ease because, at the same time, within the framework of the OECD, intergovernmental negotiations are being held (in which the representative of the European Union is also taking part) on the Multilateral Investments Agreement (MIA). If this agreement leads to the conclusions that the guidelines laid down so far allow us to anticipate, we will be forced into a serious contradiction. In fact, the MIA, rather than stemming from the European tradition, is more in keeping with the English, but above all the American, copyright tradition. In short, intellectual property is considered to be an investment, protected by a system of legal licences that provide remuneration (and yet not for performers), rather than by a system based on the attribution of an exclusive right of authorization by the author.
In declaring our group's vote in favour of the resolution presented by Mr Barzanti, on behalf of the Committee on Legal Affairs and Citizens' Rights, we wished to mention the possible contradiction that might arise between the future Community Directive and the commitment made by the Union in the MIA so that the Commission clarifies accurately as soon as possible that it will undertake to allow the inspiration reaffirmed here in Parliament to prevail.
The consultation which our colleague Roberto Barzanti proposes marks an advance in the awareness of the Commission of the emergence of new modes of communication. It is not before time.
Indeed, this massive irruption of information into our society is radically modifying the concept of author's rights and related rights. It really is vital that the Union should give itself legislative tools which are not aimed at greater harmonization, but at full harmonization.
The effectiveness of the measures which will be decreed depends on us being consistent, but we must bear in mind that however coercive they are, these measures cannot be totally impermeable.
Ladies and gentlemen, allow me this digression. A paradox is being born. While our most brilliant economists never stop praising global liberalization, it is eroding the notion of private property.
I approve of the report and the general approach of our colleague. My doubts do not represent mistrust, on the contrary. I merely want everyone to bear in mind the difficulty and how much time we have lost collectively on the information society.
The Danish Social Democrats in the European Parliament are voting in favour of the report by Mr Barzanti. The information society is making major demands on the copyright system we have had until now, and globalization has created a need for international rules on the subject. On the one hand, it is about creating equal reasonable conditions for holders of copyright. On the other hand, there must be arrangements which take account of new technological possibilities. This applies to production, reproduction and distribution. It is therefore pleasing to find that the Commission is now being challenged to come up with a collective approach to the area. We very much hope that it takes up the challenge.
In Europe there is a tradition of a high degree of copyright protection. In the radically altered world of today we must continue to concern ourselves with the preservation of those rights. This is an immensely difficult and complicated task.
The Commission's input on the follow-up to the Green Paper on copyright and related rights is thus most welcome. On this basis we must now quickly proceed with the establishment of legislation demanded of the new information society. Many questions from copyright to distribution rights still need to be answered.
When we ponder the question of moral rights in the digital age, we have to take into account both the interests of the holders of a right and consumers. Colleges and libraries have a crucial public duty to observe the copyright laws in their everyday work.
Instead of debarment, it is necessary to clarify the right of someone to gain access to works, and to be able to copy or transfer them in the most acceptable way. As far as the development of the information society for the people goes, it is an essential achievement that the World Intellectual Property Organization, WIPO, recognizes in their copyright agreement the right of the public to transmit messages. The right can be adapted to fully-fledged digital transmissions. For example, occasional copying, as part of a process, should not be prevented or made problematic by including it as reproduced material under the heading of copyright protection. Regarding multimedia, there must be a special definition made of effective and fair procedures for compensation.
A feasible and fair copyright system is important, not only for the survival of markets, but culturally speaking also. It is a question of maintaining equilibrium between copyright and the rights of consumers. The information society, based, as it is, on intellectual resources requires both kinds of rights to be preserved. Those who work as intermediary between the creator and end-user need to play their own part, but their judgement must not be to the detriment of creator and end-consumer.
The information society is, by its own nature, international, and transcends all borders. That is why, along with Community measures, we must develop lasting international standards. To realise full copyright protection we also need more powerful means to crush widespread piracy.
New technologies and the press
The next item is the report (A4-0289/97) by Mrs Daskalaki on behalf of the Committee on Culture, Youth, Education and the Media, on the impact of new technologies upon the press in Europe.
Mr President, I have the great pleasure and honour of presenting today before the part-session of the European Parliament the findings of a project lasting more than a year within the framework of the Committee on Culture, Youth, Education and the Media of the European Parliament as well as the findings of our consultation with all the parties involved: the report on the initiative of the European Parliament relating to the press.
The report was adopted virtually unanimously by the Committee on Culture - there was one abstention - and, I hope, by the House is timely in view of this present period in which the world press is in something of a crisis regarding newspaper circulation figures. Moreover, the press is undergoing intense criticism from many quarters concerning the role it should play and the code of conduct which it must adhere to, while the debate on the boundaries between the freedom of the press and respect for private life is very timely.
With the historic and undisputed role that the press has played and still plays on behalf of democracy, freedom and human rights as our starting point, we have drawn up this report with the aim of, on the one hand, recalling to mind this special role of the press and, on the other hand, of instigating a broader dialogue on the new framework that is being worked out for the press in the new and particularly significant communication environment of the information society.
Downgrading the press is not on our agenda. Quite the contrary, the influence of new technologies of informing the people of Europe is multi-dimensional and extremely important. We do consider, however, that the combination and the complementarity of, on the one hand, the use of new media and, on the other hand, the custom of reading the press which is innate to European culture, will lead to the completely well-rounded and informed citizen.
Taking for granted the principle that must govern modern European society, that is that information is not simply one product among all other commercial products, although it also circulates in the market place, we call on the Commission and the Member States to create the appropriate conditions for dialogue and for the self-regulation of those involved, who are nevertheless the only people competent to redefine the function that the press is called upon to perform in the new communication environment and to propose solutions to the issues that arise in this unavoidably competitive environment and in the more general crisis concerning the credibility of public life and the indifference of a large part of the population to matters of public interest.
Believing firmly in the educational role of the press, particularly of some publications with a purely educational, cultural, scientific or other specialist content, we stress the need to support a European policy which will bring the press closer to young people, even starting in the schools.
Recognizing the importance not only of familiarizing journalists with new technologies, but also of their continuing responsibility for providing reliable, quality information, we particularly emphasize the need for their continuing education and training. It is also necessary for the Commission and the Member States to encourage dialogue between journalists and their social partners on issues such as working conditions, new forms of employment and intellectual rights in the context of the information society.
Regarding the freedom of access to the networks of distribution as the inalienable expression of the freedom of the press, we call on the Commission and the Member States to monitor the national systems of distribution in an effort to provide equal opportunities of access to these systems.
Finally, respecting at all times the principle of subsidiarity, we propose the cooperation of the Commission and of the competent authorities in the Member States to look into the harmonization of certain regulations on issues that are of common concern to the press across Europe, such as the issue of VAT on newspapers and periodicals and press distribution charges through the post office.
Mr President, I hope that this effort, which began in our Parliament, will go on to find a broader response. I thank all Members for their attention. I will not use up all the time available. I think I have said what I wanted to say. Finally, many thanks to my colleagues on the Committee on Culture, Youth, Education and the Media and to all of you in the House for your attention.
Mr President, I should like to echo Mrs Daskalaki's thanks to the members of the Committee of Culture, because I think it is very important that in her initiative report Mrs Daskalaki has touched on this question, which is of such interest to the press as part of the new technologies. A difficult situation is emerging for the press from its competition with the new communication services. The figures show, for example, that from 1991 to 1995 daily newspaper copies sold in the EU member states shrank by 3.7 %, and also that the proportion of advertising copy going to the print media has been steadily diminishing since 1980. That is a main cause of worry for the press.
Since the beginning of the 80s television has been the main reason for the recession in advertising revenue. The situation in the competition between print media and others is now becoming increasingly critical because of the introduction of new forms of advertising in the electronic media, and the introduction of on-line information services. For this reason I think it is very right that Mrs Daskalaki has emphasized in her report that the new media have had the benefit of community funding within the framework of initiatives for the encouragement of the information society, whereas the written press has received no such support.
We on the Committee on Culture ask not for direct support of the press by the European Community, but at least for measures towards indirect support. Above all, I think the training of journalists is very important. I would like to draw attention to the fact that in my report by the Committee on Culture on Agenda 2000, particular mention was made of the necessity to train journalists in the new Member States.
I agree with Mrs Daskalaki that the written press and the other media should complement one another, and can certainly exist side by side in a new field of communications, but that the Commission should concern itself with the difficult situation of the press. I welcome, therefore, the fact that with this initiative report the question of the effects of new technology on the press has been touched on for the first time in the European Parliament.
Mr President, I agree with what has been said that Mrs Daskalaki's report addresses a critical issue for all of us in democracies. We all agree that one of the central pillars of a democracy is a free press and a free and vibrant press is as much a sign of a healthy democracy as is a vibrant parliament.
New technologies are inevitable, and inevitably they will affect the nature of the press and conditions for journalists. We should not seek to stop those changes. We must seek to ensure that the vitality and the independence of the press are retained under the new conditions. For these reasons we believe that recital W and paragraph 9 are wrong. New technologies will require new legal rights to be identified. Old copyright rules cannot simply be applied on the new Internet for example.
In Britain we certainly have a very dynamic press, sometimes some would say too dynamic. But that vitality and growth are achieved by free enterprise, encouraging initiative and adopting the use of the new technologies. Personally I have strong doubts about the call for the harmonization of VAT on newspapers and periodicals across Europe. In my opinion newspapers should be VAT-free. I never cease to be amazed how much the price of newspapers varies across Europe. The Times I can buy in London for 35p - I apologise for its headline about banning Labour MEPs - costs 400 % more when I buy it in France. So it is paragraph 13 calling for equal opportunities of distribution that is far more important than the harmonization of VAT rates which in some countries would only mean the introduction of a tax that we do not already have.
There are two other points I wish to comment on. Paragraph 16 calls for the Commission to submit the draft directive on media ownership so that we can be sure we protect press pluralism across Europe. This is important. Private monopolies can be just as inimical to freedom as state monopolies. This is an area where there is a clear need for European rules as well as national rules. Paragraph 10 calling for self-regulation by the press also touches on an important and topical issue and there have been attempts not to debate it in this Parliament. I support self-regulation. Following the death of the Princess of Wales it should have been clear to us all that the present self-regulation we see in European countries is not working. I certainly hope that European journalists and publishers will get their houses in order on this issue. This Chamber has a responsibility to address the issue and if self-regulation is not going to work, it may well be that the European Parliament and the European Union will have to look at the issue and find a legislative solution.
Mr President, in her report Mrs Daskalaki has given us a good overview of the effects of new technologies on the European press. She notes that the audiovisual media have an edge over the written press. Apparently people read more in the north than in the south but maybe, Mrs Daskalaki, that is simply because the weather is so cold there and it is wonderful to sit by the fire or lie in bed and read. Whereas in the south the weather tempts people out to explore other activities.
There is an interesting conclusion in the Daskalaki report, namely that the regional written press has managed to hold its own very well. In my opinion this has to do with the fact that with the growth of globalization people are becoming more and more interested in their own region. We all come across that in other areas in our day-to-day committee work.
In my view the concentrations of power in the publishing world are a growing threat to the conditions the press need to be able to function effectively. After the latest merger with Wolters-Kluwer the shareholders of Elsevier Read were rejoicing over a concentration of power in the field of scientific publications. To my mind this is an unhealthy trend.
In my country the written press is controlled by four large concerns. So far there is still pluralism but it cannot be guaranteed in the future.
In our region there seems to be an obvious link between the media and democracy. Unfortunately there is now more and more debate about the media undermining our democratic institutions. Not all, but it is a growing trend: distortion of the facts, biassed attitudes, manipulation of pictures and sound, not checking facts, not being prepared to correct mistakes. It is my view that when it comes down to it the press has to reform itself. It is very dangerous if it comes from outside. I hope that will happen.
To conclude, our group agrees with Mrs Daskalaki's observation that the new technologies can and should be used to create better conditions for the media and never, ever be a substitute for or a threat to journalistic activities or standards or journalistic ethics. I thank Mrs Daskalaki for her report and am sure that Parliament will approve it wholeheartedly this morning.
Mr President, ladies and gentlemen, Commissioner, there is an old Dutch saying, ' The writer lives on' . That has been the motto of journalists since printing was invented. In her report Mrs Daskalaki says that the new media will represent a real threat to the printed press and indirectly also an attack on democracy, culture and human rights. Ladies and gentlemen, that is quite a claim. Let me contrast it with the view of the Group of the European Liberal, Democratic and Reformist Party, which is much more positive and, more importantly, closer to Parliament's earlier resolutions which were adopted by large majorities. I welcome the contribution Mr Perry has just made. The new communication methods, like the Internet, offer unprecedented opportunities for disseminating and communicating information. I myself, since I I have been connected to the Internet and have started e-mailing people all over the world, have read and written more than ever before. In fact I do not understand why rapporteur says we live in a world where people read and write less and less. You can read a book but you can also read from a screen and disseminate information that way.
In the report the new technologies are described as a threat to the press. In fact existing newspapers and magazines often appear in electronic versions now and so have a wider circulation than before. In the Netherlands a judge recently ruled that texts written by journalists could not be re-used for publication, on the Internet for instance, without their permission. Thus if a newspaper publishes an article both in printed and in electronic form, the journalist is paid extra. The journalist is paid twice and his or her article can be read by a wider public. This has to be a good thing. Europe is not heading towards the information society, we are already there. In the 21st Century information and communication technology will influence all our lives. In the digital age knowledge and access are essential to prosperity and democracy. The press has to keep up with the trend. Journalists have to educate themselves in the new technologies and use them in their work. I can assure you this is already happening.
It is not possible or in my view desirable to stand in the way of new developments in information and communication technology. Technological progress is inevitable. Standing in the way of new technologies simply makes firms less productive, hinders growth and eventually leads to job losses. With consultation and forethought new technologies can offer opportunities for the written press as well. The new media offer a number of ways of handling the supply of news in an innovative manner and it is this Parliament's task and responsibility to support such developments. They also provide new job opportunities.
What my group would like to see in Mrs Daskalaki's report is one paragraph, or maybe more, on freedom of the press, because there could be a real threat to the press resulting from the rise of new technologies, in the form of censorship by governments. The government is in danger of interfering in the new technologies, which was much less likely with the written press. Press freedom can come under pressure. Of course there are also offensive racist statements and pornography on the Internet; we have already discussed this at length. After all the Internet is a reflection of what is happening in our society. But as far as my group is concerned the rule is: what is illegal off-line is illegal on-line, and it has been found in practice that national measures to restrict freedom of expression have virtually no effect on new media. Worldwide computer networks like the Internet are media without intermediaries or frontiers. Fortunately it is difficult or impossible for states and governments to have any control over them.
In conclusion, Mr President, I would like to say the following. The written and audiovisual media are in a position of power in being able to report on various matters. The recent negative report on the European Parliament is an obvious example. New media like the Internet offer everyone the opportunity to air and disseminate their views worldwide and that restricts the press monopoly. Thus news coverage is no longer dependent solely on the professional press. In the opinion of the Group of the European Liberal, Democratic and Reformist Partythis encourages freedom of expression and therefore democracy. And it also ensures pluralism.
Mr President, first of all I would like to congratulate Mrs Daskalaki on her report. It makes the essential points and expresses, I think, the nature of our culture, which is the irreplaceable relationship with the written word. Nothing less would be expected from a member of the press such as Mrs Daskalaki.
I would just like to emphasize some points. Firstly, it is not true that we are dealing with the decline of the press. We have examples of a very significant revival in many countries of the European Union, with new forms of support and commitment from readers and friends. It is flourishing in the provinces, and also a specialized thematic press is blossoming. As examples I will mention the ecological press and the youth press. These are messages of optimism. The question is whether it is worthwhile debating these issues at the level of the European Union and how we can help, without of course stifling the press and its freedom through our help.
I shall be brief, Mr President. Firstly, it is necessary to enforce transparency as to ownership. Secondly, it is also necessary to support and safeguard the independence of journalists, with guarantees of their freedom and their professional status. But it is also necessary and useful on our part to see how we can increase investments for the modernisation, for example, of the regional press. In my country the regional press complains that the investments that it is proposing are not regarded as acceptable bearing in mind what is being supported in regional development and by European funds. We can also support the training and education of journalists by means of the social fund. And we can also harmonize systems of taxation which may make it easier for the journalist and the newspaper publisher to do their particularly difficult and sensitive job.
Mr President, there is another issue. This is the matter of the unfair competition that the press has to suffer. Firstly, from outside the press. As Mrs Daskalaki quite rightly says, the Television without Frontiers Directive is not observed in many countries, at least not in my own. This constitutes unfair competition as regards the absorption of advertising allocations, for example, where this directive is most aggressively violated. There is also unfair competition within the sector with the more serious, shall I put it that way, and the smaller press being among the worst offenders. We have arrived at a point where newspapers carry on regular commercial trade. And it is here that we could possibly help, by demanding that an investigation is carried out into whether such practices of selling newspapers together with carpets, creams, food, bookcases and I don't know what else, are not stone-walled cases of tax evasion.
Finally, Mr President, we can also help through the exchange of journalists and newspaper owners, through getting to know them and through them getting to know each other, and through supporting forms of collaboration for the production of different types of newspapers etc. on a Europe-wide level, and at the level of the European Union.
Mr President, I do not think there is anything better than when, once husband and children are out of the house, one can settle down quietly at the breakfast table with a cigarette, a cup of coffee and the newspaper, and at last read the paper in peace. I should like to begin with that.
The new technologies and new media have had positive effects on the information media. We should on no account forget the risk, however, that the print media could be increasingly pushed aside and dominated by modern media. It is sufficient to cast a glance at the relevant statistics already mentioned by some supporters, to see that there is the same tendency in Europe as in the United States, where the printed word is sold less and less, and vital advertising income recedes accordingly.
The European Union should pay most attention to supporting a versatile information service, that is, one in which critical comment takes precedence over sensationalism and is not excluded from the less well educated and poorer elements of society. For this daily newspapers as well as specialist newspapers, specialist weeklies and local papers play a most important role towards pluralism, analysis of news and above all depth of knowledge.
With reference to the resolution in Mrs Daskalaki's report, we Greens would principally like to stress how important a non-homologated and homogenised news world is. These efforts should support a deeper critical view of events, as well as secure the rights of minorities, and above all inform about minorities and other opinions. Here I mean the rights of minorities to produce their own information media and also to broadcast ideas that run counter to the mainstream.
To end with I should like to introduce a current matter. Parliament has once more got into bad odour because of snapshot interviews on Dutch television and the German ARD. A long, in-depth article is one thing, even if it is in the British Sun; but two seconds with two delegates who allegedly signed on at 9.00 a.m. and were in their cars at 9.05 a.m. is quite another. I think it is incredible when even in my own group Members jump on this sort of bandwagon. We must be particularly careful in this House to see that Parliament is protected, and that not only are such matters are reported, but also that we take them seriously.
Mr President, ladies and gentlemen, the rapporteur rightly wants to defend the democratization of information by the press, at least keeping a certain status for the press against audio-visual competition. But on the contrary, in most European countries, we are watching a retreat of democracy and pluralism in the press, because of two concomitant phenomena: on the one hand, the concentration of supply, and on the other, the weakening of demand.
I shall speak first about the concentration of supply. Throughout this economic phenomenon, we find increasing uniformity and increasing control of political power over the press. One could quote several examples, notably the press campaign which was waged in the West during the war against Iraq, which was really worthy of the most extraordinary brainwashing which has been seen for many years. Everyone knows that in current writing journalists who do not conform are eliminated very discreetly and shiftily. There is no need for direct orders by governments.
There is also the weakening of demand, because a large part of the population reads less and less, or at least reading is becoming again the privilege of an elite. It is the failure of democratization which reinforces the concentration of real power.
I believe that, given this situation, the various initiatives which have been taken, including this report, will remain pious wishes, because governments today do not really want the population to leave the torpor into which they have tried to plunge it. Instead, they try to make democracy pliable, and without doubt this is the true reason, let us say, for the weakening of the press, even beyond the competition of modern technology.
Madam President, Mrs Daskalaki's report shows very well the difficulties to which print media are subject, compared with electronic media. New media cannot be wished away, however. They are in any case used increasingly by newspapers and magazines. Despite this, print media are threatened by an ambush. Evidence of this is the decline in circulation of daily papers in the European Union. This has less to do with the advance of new media, however, as with the trend towards print media concentration. The only one to be successful is the one that has corresponding access to the market, that is, an appropriate distribution system.
Any policy which provides equality of opportunity for the various print media is worth supporting. Only thus can a variety of opinions be maintained. Newspapers and magazines should not be burdened by high postal charges, either, and thus elbowed out of the market. Finally, one must ensure the encouragement and training of young journalists, and this training should receive EU support. In order to equalise one disadvantage of print media against electronic media, print media should also receive global reporting guarantees. The European Community should create the situation where newspapers can more easily open correspondents' offices worldwide.
Madam President, I want to congratulate Mrs Daskalaki and in particular compliment her on the quality of her work, which is reflected in this report, but especially on the way in which she has cooperated with the other members of the Committee on Culture. This type of cooperation is also needed between the electronic media and the traditional media. To me electronic information does not threaten the press, it creates new opportunities.
However, contrary to what Mrs Plooij has said I think that Mrs Daskalaki has given a very good account of the cooperation that is needed and also the balance that has to be maintained; we must not throw the baby out with the bathwater for the sake of the new electronic technology.
I would just like to make two brief comments. Firstly, the pluralism we have mentioned must be maintained. Opposite that is the problem of media concentration; in my view this has to be resolved quickly by legislation, which we are awaiting. The European Commission cannot get away with just a note on the subject. The question is, of course, whether we are in a position to separate the economic ownership of the media and editorial freedom, as we have done in my country for instance with editorial regulations.
I would also like to draw attention to the distribution problems. It is the monopolization of newspaper and magazine distribution in Europe that threatens press freedom. To me it is disgraceful that most of the committee chairmen in this Parliament prevented me from putting questions on this subject to the Commission on behalf of the Committee on Culture and holding a debate with the Commission. Action is needed urgently, especially in the United Kingdom. It is remarkable that nothing has been done there yet. Anyone who has anything to do with the press knows that a distribution monopoly prevents the emergence of new media. It is an issue which requires special attention.
Madam President, the information society that is so much talked about is not a natural disaster befalling us poor defenceless human beings. The information society is a product of human ingenuity which makes new instruments and opportunities available to us to improve our quality of life. And so I think that it should be faced by both individual citizens and the goods and service industries it affects. The printed press, in forms such as books, is affected, but not necessarily adversely, by the arrival of multi-media industries and on-line services.
The Commission, the businesses in the multiple sectors which now produce information and professionals in those sectors must make it a priority to establish an urgent dialogue in order to find ways and means of harmonising the printed press with the new media.
It is also an urgent matter for us to adopt appropriate means of self-regulation, the most efficient and certainly the most realistic, to do away with the savage competition which produces serious attacks on the right of the individual to credible information and personal privacy.
The democratic character of life in Europe demands the continuity and strengthening of the printed press, even if not all the printed press contributes to this. I refer to both the major press, which creates opinion and carries on investigative journalism, and the local press, which plays an irreplaceable role in social integration and maintaining links with their roots for societies located at a distance from the major centres and for emigrant communities, and even in explaining the meaning of European citizenship to local populations.
To keep the press alive we need to create regulations at European level. We have to enforce compliance with the existing directive - as the rapporteur requests - but it must be said that directives are increasingly tending to lose their efficiency as legal instruments.
And I would conclude, Madam President, by saying that we also need to introduce press-reading modules into our school curricula, from the most elementary levels. In this way we shall have citizens in Europe who think and are not the playthings of interests which pass over their heads. The Daskalaki report is a contribution in that respect.
Madam President, I would just like to clarify something. Nowhere do I talk about a threat, nowhere do I speak against new methods. Quite the contrary, I stress their importance and their exceptional contribution. I talk about self- regulation, about complementarity and about a new framework that all can accept. That is what I wanted to clear up.
Madam President, the Commission is glad to receive this initiative report, and I am glad to thank Mrs Daskalaki personally for the quality of her work. You put forward two principal points. On the one hand, the essential role of the written press for the functioning of democracy, for pluralism, for human rights, as Mrs Soltwedel-Schäfer very rightly commented just now. On the other hand, the difficult situation in which this press now finds itself, particularly because of competition from the audio-visual media. Certainly, Mrs Plooij-van Gorsel, endangering the freedom of the press, even a little, is inconceivable, because otherwise freedom itself would be threatened.
Nevertheless, the Commission is worried about the consequences of development of new information technologies for the equilibrium of the written press. The rise of the power of a sensational commercial press, development of the readership and conditions of distribution also do not contribute to the strengthening of this sector. Several of you have mentioned the problems of the media and private life, the problem of the system of ownership, all difficult, controversial subjects on which subsidiarity has a full role. For instance, on distribution, the Commission has no competence. It is thus a delicate matter to find a balance, and I shall not claim to settle these very difficult matters in a few minutes.
Nevertheless, I would like to make two observations. The first concerns the traditional method of communication and information, which is the written press, and which risks being considerably weakened, with all the damaging consequences which may result in terms of loss of quality and independence. The opinion of the Commission has always been that knowledge, information and culture are not merely products, they are not just cream or milk which can be compared to other commercial products.
Second, the Commission has always defended the necessity of preserving pluralism, and of avoiding new forms of concentration or monopoly in the ownership of the media. Certainly, help for training of journalists, which was mentioned particularly by Mrs Schierhuber and Mrs Hawlicek, is important, and use is made of it. Mrs Daskalaki, the Commission receives favourably the suggestions which are included in your report. I think particularly of the specific initiatives which you envisage to guarantee the originality, the role and the permanence of the written press. It is particularly important to examine the need for a legal and institutional framework to protect the employment and professional rights of journalists, to harmonize downward the taxes which apply to newspapers and periodicals, and to introduce common rules about reduction of postal charges and the cost of telecommunications and transport.
This is a difficult debate, and you can be certain that the Commission will continue to follow future developments in this sector with interest. We are going to examine it all in detail, and the Commission is going to initiate a broad dialogue in order, on the one hand, to create the necessary conditions to broaden the debate on the new needs of the written press, and on the other hand, to study the problems which are set by the development of the information society.
Thank you very much, Mr Commissioner.
The debate is closed.
The vote will take place tomorrow at 9.00 a.m.
Protection of minors and human dignity
The next item is the report (A4-0227/97) by Mr Whitehead, on behalf of the Committee on Culture, Youth, Education and the Media on the Commission Green Paper on the protection of minors and human dignity in audiovisual and information services (COM(96)0483-C4-0621/96).
Madam President, this report springs from the major debate on the Television without Frontiers Directive, which we had in this Chamber last year. There were twin concerns at the end of that long debate. One was about the proliferation of new services, like video-on-demand, teleconferencing, interactive communications from chat lines upwards and, indeed, the Internet. All of them were filling the gap between television, as we have understood it, and telecommunications. Many of them seemed to be eager to avoid traditional regulation. We can acknowledge their energies and, indeed, their appetites without having necessarily to applaud them or always to endorse them, because there was a concern that these services, like the new abundance of digital broadcasting, could produce programmes that were harmful for some, although not illegal for all. Such services after all are crossing all national regulatory boundaries with an impudent ease and they can be invasive for the young, the vulnerable or exposed minorities.
We all wanted to monitor how the directive was going to work. We wanted funding for research into the possible applications of the 'V-chip' , as the Commission Green Paper has also called for. We wanted a study into the effectiveness of the various existing systems for classifying the content of programmes. This very day the European Parliament has endorsed the wiping out of funding for both of those on line B3-2011. I deplore that and I think my colleague, Mr Perry, would say the same. You cannot will the end without willing the means as well.
I also deplore the fact that two separate directorates of the Commission were called on to make reports on new services and the Internet, although their convergence is plain to all. The issue of convergence is now itself the subject of a further Green Paper, not yet circulated to mere Members of this Parliament, from DG XIII.
We need to look at what is common to the forms of monitoring we need for system, service and content alike. When I hear that an as yet unseen paper on convergence is circulating which takes a rather hostile view to traditional views of regulation - I understand that DG X and, indeed, its Commissioner have protested this matter already - I would simply like to say that we in this House also feel that the issue of convergence ought to be right out there in the open with all the agencies of the Commission, and indeed of Parliament, discussing the matter.
My chairman, Mr Pex, and I produced separate reports but they in their way converge, and I hope he would agree with that when we were looking at the Net and the new services.
What are we saying here? Firstly, freedom of speech and freedom from harassment always have to be kept in balance. We need both self-regulation, as the industries themselves have come to recognize, and a measure of overall scrutiny. Even the Net is moving rapidly from creative anarchy to control, not from some new frontier of electronics but from the biggest players of the old game. We need to respond to developments without frustrating the undoubted energy that goes into them.
My report calls for an effective framework of self-regulation, setting out how it can be applied at each level. It asserts the public-interest objective here, which I believe to be paramount, and it makes the distinction clear between the generally illegal and the legal but sometimes harmful. It suggests a full exchange of information between Member States to produce agreed standards and common action when they are breached.
The notion of voluntary compliance, supported to some extent by the Green Paper, is all very fine as far as it goes but codes created by commissions are made to be obeyed and not broken. We have to help in that by tracing the traditional loop from broadcaster to user and the complex assortment as it now is of access providers, content providers and service provide. We intend to set out in this report a framework for the protection of minors and human dignity which has to be achieved by minimal requirements for all content providers and understood definitions of liability. It means tests of domestic as well as industrial self-regulation. It means the whole citizen body involved in the monitoring of selfregulation and codes of conduct.
Finally, if you look at paragraph 25 of my report you will see that we are asking for an appropriate legal framework in each new service, balancing the interests and responsibilities of providers, consumers and the Member States alike on the experience of over 75 years of regulation in radio and television-broadcasting. Those who told us in the television without frontiers debate that audiovisual services could have no claim on the new technology, now have the arrogance to assert that audiovisual services should be absorbed by the mega-technologies of the future. We say no to that: culture and technology, content and concern always need to be kept in balance.
Madam President, I wish to speak simply to express the full consent of the socialist group to the report presented by Mr Whitehead just now. It emphasizes fundamental points: we need speed in decision-making because we cannot wait any longer. The questions brought up here, the need to ensure even on a European scale that it is possible to combat the ever more worrying use of the new services to convey illegal messages that are detrimental to the development of personality, should be taken with the utmost seriousness.
I think that to do this we need to reflect once again on the need for a real European authority whose legitimate actions are based on specific regulations, in this case on a regulation with a horizontal approach, i.e. one relating to all types of services provided, with the particular and specific characteristics that have to relate to the different types of services, but with the object, as stated in the copyright report approved a short while ago, of ensuring, among other things, that, even from the point of view of regulations, minimum standards are fixed by law to be observed by the suppliers of the new services that are more invading and more accessible than the traditional ones. Therefore, it is not just self-control, which remains a fundamental approach, voluntary self-control, which is rightly mentioned in paragraph 14, but also regulatory intervention which obviously does not mean censorship, but control, responsibility assumed by all those who, in providing these new services, should do so in the most correct manner and preventing them from conveying harmful messages and messages detrimental to the development of personality and offensive to human dignity.
Madam President, I agree with Mr Whitehead on many points. He has produced an excellent report which in fact, as he just said, converges with mine in a number of respects. But that is inevitable, because we had a very good and balanced discussion on this subject in the Committee on Culture, Youth, Education and the Media. There is and always will be a conflict between freedom of expression and the right of self-determination in information on the one hand and the protection of minors and human dignity on the other hand. Electronic information is really no different from the traditional forms of information. What is not allowed on paper and film is not allowed on the computer and the Internet. The difference is of course the international dimension. With electronic information there are no longer any frontiers. International cooperation is therefore needed on legislation, particularly as regards criminal law and investigation. It is important to make a clear distinction between what is forbidden and what is undesirable. Ultimately it all comes down to imparting proper standards and values, in other words good upbringing and education.
I would also like to say that everyone in the network has a responsibility: anyone who is involved in disseminating, storing, transporting, transmitting and receiving information. I fully agree with Mr Whitehead that self-regulation is the best solution to the problems outlined. Where self-regulation is not effective there must be legislation, but enforcing it is and always will be the central problem.
Madam President, I would first of all like to say that we fully appreciate the quality of the report of Mr Whitehead and I would propose that we support its conclusions. However, I would like to stress that he himself, and all of us, I believe, recognise that there is a great deal of confusion in our analyses, however essentially profound, theoretical and concerned they may be. There is confusion. It is clear that what Mr Whitehead calls balance between freedom of speech on the one hand and "freedom' of crime on the other, is not adequate. Nor, of course, is the notion of self-regulation. Since it might well be asked: will whosoever has the intention of making a profit from illegality and crime exercise balance? Will he worry about balances and will he exercise self-regulation? I don't think so. It's obvious. And we come across that everywhere. The debate we are having today reminds me of former debates on our relationship with the environment, on our love for it and so on, when we discovered that some people were making money, and indeed a great deal of money, from the destruction of the environment. There is an analogy between the two.
I believe that it raises the extremely serious issue of implementing the principles of the state of law under new conditions. And I disagree with some of my colleagues who say that there is nothing new. There is something new. There is a new environment that does not take account of nations and borders. So there is the issue of scrutiny and monitoring, and indeed monitoring at the source of the criminal act before it happens. This is the right thing to do. There is also the problem of ratification, as, by analogy, could be said in any state of law. What is new, however, is the question: in an environment that does not take account of nations and borders, who is to make this intervention lawful, not just legal, who is to make it lawful in society - legitimate, as our English friends would say? On what criteria is it to be carried out? With what checks and balances is it to be implemented? Here is an issue which goes far beyond our debate, but which, and I would like to emphasise this, Madam President, emerges every time we discuss new problems of this kind. It is a question of what political authority, legally and democratically elected and appointed, will do these things in a fair and lawful way. In other words, it raises again the issue of the political unification of Europe in a most dramatic way, and, I would say, since the scale of Europe is very small, the issue of its role in the regulation of such matters legally and democratically at a global level.
However utopian this may seem, Madam President, it is just as utopian as what was said about new technologies five to ten years ago.
Madam President, in this Green Paper from the Commission and in Mr Whitehead's very well-written report, several important questions are raised.
It is important to note that the preamble to the Treaty on European Union makes a direct reference to the European Convention on Human Rights, which among other things establishes the freedom of speech. This right must be a guiding principle in our work.
I myself belong to the younger generation which has grown up with IT, the Internet and other audio-visual services. I see this as an obvious tool for obtaining and exchanging information. At the same time, however, this new technological development turns the usual situation in which the State can in some way control the content of the information on its head. Now global information is what counts, and we have left the geographical boundaries of the nation state.
We must also say that there are a number of disadvantages with the new technology. It is regrettable that the audiovisual services and information services can offend human dignity. With regard to, for example, TV services I am positive that the consumers will be able to use some kind of filter system on a voluntary basis. But what do we do about the global Internet? It does little good for us to discuss it here in the European Parliament or in the European Commission. What is needed is a global solution through the UN or the WTO - I do not know which is most appropriate. But if anything is to happen it is the global solution that counts.
The Internet brings with it fantastic opportunities. I myself have, in my capacity as a politician, come into contact with people and citizens who I would perhaps never have come into contact with otherwise, but who now sit in front of their computers and can react quickly when I have been on TV or in a newspaper interview and ask further questions. These are people from whom I might otherwise never hear. This is a vitalising of democratic freedom of speech.
Unfortunately, this is not just a freedom for ordinary citizens. It also involves, unfortunately, freedom for, for example, neo-Nazis who spread and exchange their despicable, poisonous myths, and paedophiles who can exchange information in just a few seconds.
Finally, I would like to take up paragraph 23 in Mr Whitehead's final report, which was also included in the opinion from the Committee on Legal Affairs and Citizen's Rights by Mrs Lindholm, which says that funds must be made available to parents and teachers, for example, who shall be informed about how to best protect minors from being exposed to material which can be damaging to their development. It is important that this is included.
Madam President, at first sight I welcome the fact that the Commission and Parliament are devoting their attention to protection against harmful media products. There is growing scientific evidence that scenes depicting sex and violence are harmful to the development of young people. It is appalling that media magnates allow more and more dubious material, full of bad language, violence, sex and discrimination. The universal principles of the Ten Commandments are flouted for the sake of profit. I must stress that the point at issue is not so much human dignity in the abstract, but people themselves. The English writer CS Lewis said that anyone who does not respect God's law is, so to speak, giving up the human race.
The essence of policy is that parents and educationalists are responsible for their children in the first instance. But with the flood of information and our fast-changing society parents need to be helped to fulfil their responsibilities. I am thinking of inexpensive devices such as violence chips, pictograms on videotapes which are visible even when the video is showing, age classifications, pincodes enabling parents to block certain TV channels. Of course parents need proper information on all these. I think that is a task for the national governments rather than the European Commission.
Secondly the government also has a responsibility. Crime prevention is in the interests of society. The self-regulation of the audiovisual sector advocated by the Commission must be coupled with strict minimum standards of punishability. And because producers have a tendency to go as far as possible, provision must be made for effective, heavy penalties for producers who transgress. Freedom of expression is a great thing. If we want to protect it, then we must not make it so sacrosanct that we allow that freedom to be abused. If we as politicians do not have the courage to take firm action against obscene material, we are sealing the fate of every future child victim.
The important question for us and for you, Commissioner, is whether we are sufficiently aware of this. On this point the Green Paper is disappointing. Mr Whitehead's report is a step in the right direction. I hope he will support Mrs Seillier's two amendments.
I would also draw the Commission's attention to the many computer games which encourage children to behave aggressively. Would it not be sensible to introduce a quality mark and age classification for these as well?
Finally a point which my colleague Leen van der Waal has already emphasized in the discussion of the Pradier report on illegal and harmful material on the Internet. The difference between punishable and harmful material is also relevant in the debate on media material. But this often-used distinction is meaningless. I cannot understand why something that is extremely harmful to youngsters should be good - or at least harmless - to adults. All those undesirable intimacies, the sexual abuse of women and children, the growth of sex tourism and the demand for child pornography - are these vile practices not encouraged by audiovisual material that is to some extent perverted? Do we really know the answer to that question? The essential point is whether or not we want to do something about it. We need to act not only on extreme perversions, but also on practices that are regarded as civilized, but are nonetheless immoral. After all the great evils in our society begin from little things.
Madam President, history does not always repeat itself but often we can see eerie similarities. At the end of the 19th century, we had the internal combustion engine and the car, which brought great advantages but obviously certain problems such as pollution and congestion. It changed all our lives in the 20th Century. At the end of this century, we have the new technologies in audio-visual, information services, Internet, digital television, etc. These will bring great advantages which must not be lost, but they will also bring problems and will undoubtedly change all our lives whether or not we like it.
We have to be careful that, in dealing with these new technologies, we do not design a system like that of the man with the red flag who tries to block the advances of the car. Normally I say that when we face problems of this nature in the appliance of science, we should turn to the science itself to find a solution. But we have a problem here. I disagree to some degree with my colleague, Mr Pex, who said it was really just the old systems and it was not a great change.
What is happening now is that the top shelf at the newsagent's is being brought into our children's bedrooms. I don't describe myself as computer-illiterate, but last weekend I thought I had better surf the net to see just what was available. I have to confess I relied upon my daughter to help me find out just what would happen if you type in 'porn' . Thank goodness she was there. She was able to spare some of my blushes and protect me from some of the awful stuff that was available! However, I do think that science offers some solutions. There are procedures that can monitor, check and, weed out some of the worst, and we have to hope that our sons and daughters are not so bright that they can be ahead of the industry.
The advice I would give to the Commission is to talk, talk and talk again to the industry. They want to cooperate. Work with them. They are ready to help and I think there we might find some of the solutions. Our job - and it clearly is our job - is to create the clear legal framework that will enable the industry to help regulate itself.
Mr President, I myself come from a country which two years ago was shaken by a very serious paedophile scandal and so of course I agree with the general approach of the report before us and also with the general approach of the Commission document on which it was based.
However I should like to make a few comments, not on the technical aspects, because I am no technical expert, but on the political aspects. Firstly, though, I must say to the rapporteur that to me it is a mistake in this report to give in to a fear of what must be politically correct, in other words the thought crime of so-called racism - I do say so-called racism! - because obviously I am only talking about the idea of national preference, to equate the idea with real crimes like paedophilia.
Secondly I naturally appreciate the concern of the rapporteur and the Commission at the use of new communication methods by people with sick minds. I would just point out that nowadays there is very little to stop these people in the traditional forms of communication and in some Member States for instance you only have to go into any station kiosk to find the most sickening paedophile rubbish right before your eyes.
Finally I share the belief of the rapporteur and the Commission in the fundamental role of the family in protecting and bringing up children. It is just a pity to have to say that in so many European countries traditional family life has been let down by the government and the European budget, if not penalized by the tax authorities and sabotaged.
Madam President, ladies and gentlemen, the speed with which information technology and new services develop indeed demands a rapid reaction by legislators, in order to prevent abuse. I believe that a regulation at European level is relevant here, even though I do see difficulties in establishing common European values.
I am particularly pleased that the important role of self-responsibility has been stressed in Mr Whitehead's report. Education of the individual is important, particularly family criticism. In this respect I think it is essential to ensure in every member state a policy of education within families and schools, which imparts to our young people a sensible knowledge of how one copes with the media, both new and old. I do not mean here the well-known advice, simply to press the off button. On the contrary, within the family circle critical attitudes to the press must be exercised, and they can be fruitful only by means of a joint analysis of content and objectives. Here too, education provides a well-known model. For this reason parents must be included much more in media education. I consider joint training and further education courses for parents and teachers to be very sensible in this area, as in many others.
The information campaign proposed in the report could indeed be very helpful here. We must raise the awareness of this problem of everyone responsible for education and training, and give them sufficient information about developments in technology. Many parents and teachers have enormous fear of first contact with new technology, and thus do not know of the danger for their children. In addition, each puts the blame on the other. They do not realise that media education must take place both in the family home and in the classroom, and start at nursery school.
We must start there. Joint further education must be organised by cooperation between nursery schools, schools and parents. The awareness of all participants can be raised in this way and we can effectively prevent damage to our children. Technical security means, such as the V chip, should not be allowed to relieve parents and teachers of their responsibility.
My thanks to Mr Whitehead for his excellent report and I am particularly pleased that all the points I have mentioned are included in it.
Mr President, ladies and gentlemen, the new audio-visual and information services open up new possibilities for Europe to develop actions in the field of education and access to training and culture. The growth of these services in the European Union assumes not only favourable economic and political conditions, but also effective protection of the general interests of the European citizen. How should the general interest be protected in the context of the new services? This is the question to which the Green Paper has tried to give a partial response.
To do this, it is first necessary to know the specific character of the service which is on offer. It is also necessary to know the appropriate legal framework, the appropriate degree of legal obligation and self-regulation. In this perspective, the Green Paper on protection of minors and of human dignity was approved by the Commission on 16 October 1996, just a year ago, to start a broad debate on one essential question: the protection of minors and human dignity in the audio-visual and information services of television and the Internet.
Thank you, Mr Whitehead, for your excellent report, on which I congratulate you. It illuminates essential aspects of this debate. First aspect: the debates which accompanied the issue of the Green Paper showed the interest of all parties concerned in an ethical approach to the information society. The protection of minors and of human dignity is an indispensable condition of establishing a climate of confidence which is favourable to the development of new services.
The second aspect which your report illuminates concerns what the European Union must do. The European Union, while taking account of the diversity of national cultural sensitivities and strictly observing the principle of subsidiarity, must promote a minimal consistency of the national frameworks of self-regulation. Mr Perry, it is indeed necessary to supply the bases of cooperation at European level to all parties concerned - manufacturers, users, public authorities - and it is necessary to encourage evaluation of the actions which are taken. I believe that it was Mr Barzanti who insisted on this point just now. It is indispensable: self-regulation, yes, but matched by evaluation. And self-regulation does not mean that in the end there will be no regulation, but we must not go too fast in this matter.
Third aspect: to reinforce the effectiveness of national actions, it remains essential to identify and formalize, at European Union level, common objectives - this is the first task of the European Union - regarding the protection of minors and of human dignity. It is also essential to promote legal, responsible use of the information and communication services.
Fourth aspect: activities for information, public awareness and education must be put into effect. On this point, I agree with Mr Holm and Mrs Heinrich.
Fifth aspect: while taking account of the world dimension of communication networks - Mr Holm mentioned this aspect just now - the development of a European approach will allow consideration of our fundamental values in the international debate. Yes, it must be at world level, but first we must have a European position.
Sixth aspect, and I am replying to Mr Papayannakis: judicial and police cooperation, the third pillar, article K. Article K of the Treaty on European Union allows us to develop cooperation in the identification of illegal content and the prosecution of its authors. The Commission favours this and will endeavour to do it.
Finally, I will reply to Mr Blokland on the classification system. The Commission, with all the interested parties, will study this aspect, while of course taking account of cultural diversity.
Thank you very much, Mr Commissioner.
The debate is closed.
The vote will take place tomorrow at 9.00 a.m.
Legal profession and Community law (Robert Schuman Project)
The next item is the report (A4-0323/97) by Mrs Palacio Vallelersundi, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a European Parliament and Council Decision establishing an action programme to improve awareness of Community law for the legal professions - Robert Schuman Project (COM(96)0580 - C4-0606/96-96/0277(COD)).
Madam President, the object of the proposal for a decision that we are now examining is to establish an action programme to improve awareness of Community law for those professions directly involved in the administration of justice.
The first thing that I should like to say is that the report of the Committee on Legal Affairs and Citizens' Rights, which consists of 23 amendments and was adopted unanimously in committee, endorses the principles, content and objectives set out by the Commission. And that should not surprise us.
Indeed, in paragraph 31 of Parliament's resolution of 13 February 1996 - the Anastassopoulos report - Parliament called on the Commission to establish a training and information programme for the legal professions most involved in the administration of justice in order to improve their awareness of Community law, with a view to enhancing the effective and uniform application of Community law by the Member States' legal systems.
I repeat, therefore, that this report endorses the bases of the Commission proposal. Thus, the committee agrees with the proposed global financial framework of ECU 5.6 million and underlines the importance of the project being a financial support operation - that is, an instrument which provides financial support for the efforts of the groups concerned, thereby underpinning initiatives which must primarily be their responsibility.
The report of the Committee on Legal Affairs also endorses the approach adopted by the Commission, to the effect that the project must be geared to practical rather than academic training and concern the application of Community law, since unfortunately the statistics show that this is still lacking amongst the professions most directly involved in the administration of justice.
We must insist. From the point of view of the coherence of Community action, the Robert Schuman project complements other programmes carried out previously, such as the Leonardo da Vinci, Jean Monnet and Grotius programmes. Consequently, what the Committee on Legal Affairs has done is support and strengthen the Commission proposal, especially as regards its scope and legal base. Indeed, the Commission is proposing the legal base of article 100a, which, as we know, provides for the approximation of legislation in the field of the internal market. The reason justifying this choice of legal base is the need to set the Robert Schuman project within the framework of global arrangements for the rigorous and effective application of Community law. And the fact is, Madam President, that internal market legislation is now so wide-ranging that the efforts of the Community institutions to control its application are insufficient on their own. Unless the professions most directly involved in the administration of justice become aware of their responsibility, the application of Community law will continue to be non-uniform, and will therefore continue to jeopardize the achievement of the internal market's objectives.
With regard to the question of the legal base, another approach would be to opt for articles 127 or 128. However, the Committee on Legal Affairs' deliberations led them to three conclusions: firstly, this is not the first time that the Commission has proposed a training programme under article 100a. To cite just two examples, there are the Matthaeus and Matthaeus Tax programmes. Article 5 of these two programmes provides for the exchange of officials, and this type of transnational cooperation is not ruled out for the Robert Schuman project either.
Secondly, it is true that the case law of the European Court of Justice has been very broad in its interpretation of what is meant by training. There is the Gravier ruling of 1985, the Blaizot ruling of 1988 and another ruling of 1979, but let us not forget that these involved the interpretation of an article 128 which was not the article 128 currently in force, but an article that was clearly ambiguous. It is therefore evident that this case law must now be revised.
And, thirdly, Madam President, what determines the choice of legal base to which I have referred is undoubtedly the objective. And the objective here is to create a uniform body of case law: indeed, in all our legal systems, the body of case law which is built up on the basis of the rulings of the courts is the source of the law itself, and therefore ultimately forms part of Community law.
The Committee on Legal Affairs and Citizens' Rights therefore firmly maintains that article 100a should be the legal base.
Furthermore, the 23 amendments tabled by the Committee on Legal Affairs seek to improve the definition of the project's scope, so that the legal base of article 100a is applied to those professions involved in the administration of justice.
Finally, we were pleased to incorporate into the report the three amendments concerning financial matters tabled by the Committee on Budgets, because they are fully justified.
Madam President, we cannot exaggerate the urgency of the need for clear and direct improvement of the awareness of Community law in the Member States. Let us hope that this project, which has clear goals, will be rapidly adopted and implemented.
Madam President, Mr Commissioner, ladies and gentlemen, as a delegate of a country which has only been a member of the European Union for two years, I long held the opinion that ignorance or poor knowledge of Community law was an Austrian speciality. During the debate within the Committee on Legal Affairs and Citizens' Rights concerning the Commission's proposal, however, I had to listen with regret to reports from other long-established Member States and discover that the situation there is not much better. Lack of knowledge of Community law amongst lawyers, judges and public prosecutors is not just a problem for the professionalism of these professions, but also a risk for the ordinary citizen, for businesses and for the functioning of the internal market.
Previously existing programmes, such as Leonardo, the Grotius programme or the very successful Jean Monnet programme have not covered all their important objective groups sufficiently well. But even if we should now be successful in making the projected 450, 000 lawyers and 100, 000 judges better acquainted with Union law, that will not be enough to remove the existing deficit.
For that reason I particularly welcome the proposal by the rapporteur to add a resolution which requires Community law to be an obligatory subject in all faculties of law. That sounds very obvious, but it is unfortunately not yet the case in many member states, including Austria.
All these efforts must be complemented by constant attempts to achieve better understanding of, and easier access to, Community law. Currently it seems that it is not easy for even well trained lawyers, judges and public prosecutors to get access to Community law.
I hope that particularly the office for EU Publications, which has made some interesting suggestions here, will also be successful in putting the proposals into operation.
Finally, may I, on behalf of my group, thank the rapporteur most sincerely for her work.
Mr President, ladies and gentlemen, the Robert Schuman project has a clear purpose: to improve the application of Community law in the Union - not to train magistrates - by increased awareness by the legal professions in Europe.
Although the Robert Schuman Action has modest resources, it wants to be ambitious and targeted. It is about developing increasing familiarity by judges and lawyers with the principles of Community law.
The Parliament has always emphasized that improvement of the awareness of the legal professions is an indispensable condition for the better application of the rule of Community law. For the good application of this law, and particularly for the good functioning of the internal market, it is essential that citizens everywhere should be able to know their rights and benefit from the rights which the Community legal order confers on them.
Indeed, without an automatic Community reflex by the legal operators in the management of their affairs, we run the risk of reducing Community law to a second-order legal system, application of which would become subsidiary to national law, which would be paradoxical to say the least.
Also, the Commission is delighted with Mrs Palacio Vallelersundi's report - and I congratulate her on her excellent work - which has been adopted unanimously by the Parliament's Committee on Legal Affairs and Civil Rights. It respects the spirit of the Commission's proposal, but further improves its formulation, and I must say to you that thanks to your amendments, you have reinforced the legal base which the Commission proposed.
Indeed, what is important is article 100A, since the purpose of this action is effective and uniform application of the rule of Community law, which is a condition of the good functioning of the internal market. So by your amendments, Mrs Palacio Vallelersundi, for which I thank you, you have consolidated and made explicit the legal base which the Commission proposed.
The Commission is also able to accept all the amendments of your report, subject to a small editorial precision to be applied to amendment 20, which contains a reasonable relaxation of the obligation of continuity, but which undoubtedly must be made more precise so that it is not emptied of its content, or so that there is no risk of doing so.
Thank you very much, Mr Commissioner.
The debate is closed.
The vote will take place tomorrow at 9.00 a.m.
(The sitting was closed at 9.01 p.m.)